10
il
12
13
14
15
16
17
18
19
20
21
22
23
24

 

 

Page 1

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS
EASTERN DIVISION

ROWENA DZIUBLA,

Plaintiff,

)
)
)
)
-VS- ) No. 1:18-cv-4542
)
J.C. ANDERSON, INC., and )
PETER ERLING JACOBSEN, )
)

Defendants. )

The videotaped deposition of
ROWENA DZIUBLA, called for examination, pursuant
to the Federal Rules of Civil Procedure for the
United States District Courts pertaining to the
taking of depositions, taken before Suzanne
Burke, a Certified Shorthand Reporter in the
State of Illinois, at 222 North LaSalle Street,
Suite 2600, Chicago, Illinois, on June 20, 2019,

A.D., commencing at the hour of 10:19 a.m.

 

www.veritext.com

Veritext Legal Solutions

 

 
 

 

 

 

 

 

 

Page 2 Page 4
1 APPEARANCES: 1 INDEX
2. GOLDMAN & EHRLICH 2
20 South Clark DEPOSITION EXHIBIT NOS. PAGE
3 Suite 500 3
Chicago, Hinois 60603 Exhibit 12 82
4 BY: MR. SAM SEDAEI 4 Exhibit 13 84
Sam@ goldmanchrlich.com Exhibit t4 92
5 312-332-6733, 5 Exhibit 15 102
6 appeared on behalf of the plaintiff; Exhibit 16 120
7 VEDDER PRICE, PC 6 Exhibit 1? 12h
222 North LaSalle Street 7 ae 5 os
8 Suite 2600 xhibit
Chicago, Hlinois 60601-1106 Exhibit 20 130
9 BY: MR. EUGENE BOYLE 8 Exhibit 21 132
BY: MS, MICHELLE T. OLSON Exhibit 22 134
10 Eboylte@gvedderprice.com 9 ne io 3
312-609-7692, xu} >
10 Exhibit 25 163
Wl ens
appeared on behalf of the defendant Exhibit %6 166
11 Exhibit 27 169
12 LC. Anderson, Ine.; Exhibit 28 1%6
13 PRETZEL & STOUFFER 12 Exhibit 29 78
One South Wacker Drive Exhibit 30 185
'4 Suite 2500 13 Exhibit3) 188
Chicago, Hlinois 60606 Exhibit 32 189
15 BY: MR. EDWARD B. RUFF I] 14 Exhibit 33 197
BY: MARY HELEN CRONIN Exhibit 34 199
16 Mcronin@pretzel-stouffer.com 15 Exhibit 35 206
312-518-7458 Exhibit 36 210
v7 16 Exhibit 37 215
~and- Exhibit 38 (no exhibit was marked) —--
18 17 Exhibit 39 246
CLIFFORD LAW OFFICES Exhibit 40 297
19 120 North LaSalle Strect 18 Exhibit 47 306
Suite 3100 Exhibit 42 308
20 Chicago, Illinois 60602 19 Exhibit 43 314
BY: MR. JAMES C. PULLOS Exhibit 44 318
21 Jep@cliffordiaw.com 20. Exhibit 45 319
342-899-9090, Exhibit 46 321
22 21 Exhibit 47 330
~and- 22
23 23
24 24
Page 3 Page 5
} APPEARANCES (Cont'd): : , op. . .
2 PIPPIN LAW OFFICES 1 THE VIDEOGRAPHER: We are going on the
; a F wet Steet 2 record at 10:19 a.m. on Thursday, June 20th,
3 Suite 21
Lake Oswego, Oregon 97034 3 2019. Please note that the microphones are
4 BY: JAMES M. PIPPIN 4 a i ick hisperi .
Jim@pippinlawoffiees.com sensitive and may pick up whispering, private
3 303-607-0224, . . 5 conversations, and cellular interference. Please
6 appeared on behalf of the defendant
Peter Erling Jacobsen. 6 turn off all cell phones or place them away from
7 . : :
ALSO PRESENT: 7 the microphones as they can interfere with the
MR. DANIEL FROMAN, 8 deposition audio.
9 9 Audio and video recording will
the videographer; : .
10 10 continue to take place unless all parties agree
MR. MICHAEL POWER, JR. .
‘ 11 to go off the record.
It
b INDEX 12 This is media unit | of the video
WITNESS: PAGE 13 recorded deposition of Rowena Dziubla.
B . . .
ROWENA DZIUBLA 14 THE WITNESS: It's Dziubla.
" 15 THE VIDEOGRAPHER: Dziubla.
Examination By Mr. Boyle
15 Examination By Mr. Ruff 16 THE WITNESS: There you go.
16 EXHIBITS
17 DEPOSITION EXHIBIT NOS. PAGE 17 THE VIDEOGRAPHER: Taken by counsel for
18 Exhibit | 14 . . . .
Exhibit 2 16 18 the defendant in the matter of Rowena Dziubla v.
19 en 7 19 J.C. Anderson, Incorporated, and Peter Erling
exbit 4
20 Exhibit 5 18 20 Jacobsen, filed in the United States District
Exhibit 6 18 4 . wo. wyyqe
2 ‘bi 2 21 Court for the Northern District of Iinois,
2b Exhibit 7 24
Exhibi 2 . woe
Exhibit 8 28 22 Eastern Division, case No. 1:18-cv-04542.
22 Exhibit 9 44
Exhibit 10 63 23 This deposition is being held at
23 Exhibit #1 70 .
24 24 Vedder Price located at 222 North LaSalle Street,

 

www.veritext.com

2 (Pages 2 - 5)

Veritext Legal Solutions

888-391-3376

 
 

 

 

 

 

Page 6 Page 8
1 Chicago, Hlinois. J Have you ever had your deposition
2 My name is Daniel Froman from the 2 taken before?
3 firm Veritext Legal Solutions. The court 3 A. No.
4 reporter is Suzanne Burke from the firm Veritext 4 Q. Okay. So as you probably have gathered,
5 Legal Solutions. 5 we have a court reporter here today. She's
6 I am not authorized to administer an 6 taking down everything that's said in the
7 oath, I'm not related to any party in this 7 proceedings, so we'll have a complete record of
8 action, nor am J financially interested in the 8 the proceedings after the event. We also have a
9 outcome. 9 videographer, so there will be a video recording
10 Counsel and all present in the room, 10 of what we discuss here today.
11 please state your appearances and affiliations 1] A. Okay.
12 for the record. 12 Q. Do you understand that?
13 MR. BOYLE: Eugene A. Boyle on behalf of | 13 A. Yeah.
14 ‘J.C. Anderson, Inc. 14 Q. Okay. Your testimony is -- you just
15 MS. OLSON: Michelle Olson on behalf of |15 were given an oath, so your testimony here must
16 J.C. Anderson, Inc. 16 at all times be truthful. It will have the same
17 MR. POWER: Michael Power, 17. meaning and effect as if we were in the courtroom
18 J.C. Anderson. 18 in front of the judge. Do you understand that?
19 MR. PIPPIN: Jim Pippin, personal 19 A. Yeah.
20 attorney for Peter Jacobsen. 20 Q. There's a few ground rules that will
2] MR. PULLOS: Jim Pullos on behalf of 21 make the process go a little smoother that I'll
22 Peter Jacobsen. 22 run through with you right now.
23 MR. RUFF: Ed Ruff, R-u-f-f, on behalf 23 A. Okay.
24 of Peter Jacobsen. 24 Q. Probably the most important one is if
Page 7 Page 9
1 MS. CRONIN: Mary Cronin on behalf of 1 there's any question that I or anybody asks you
2 Peter Jacobsen. 2 that you don't understand, you should always feel
3 MR. SEDAEI: Sam Sedaei for plaintiff. 3 free to say J don't understand or let me know
4 (Witness sworn.) 4 somehow that you need clarification.
5 ROWENA DZIUBLA, 5 A. Okay.
6 called as a witness herein, having been first 6 Q. T'll be happy to do that.
7 duly sworn, was examined and testified as follows: | 7 If I do ask you a question and you
8 EXAMINATION 8 go ahead and answer it, I'll assume that you
9 BY MR. BOYLE: 9 understood the question.
10 Q. Good morning, Ms. Dziubla. My name is 10 A. Allright.
11 Gene Boyle. I represent J.C. Anderson, Inc., who | 11 Q. We need you -- even though we're being
12 is one of the defendants in the lawsuit that 12 video recorded today, we need you to provide
13. you've brought in Federal Court. I will be 13 verbal answers to my questions, no shakes of the
14 referring to J.C. Anderson with the acronym JCA | 14 _ heads --
15 throughout the proceeding today. IfT do, I'd 15 A. Right.
16 ask you to understand that I'm referring to 16 Q. -- or shrugs of the shoulders. They
17 J.C. Anderson. Is that acceptable? 17 can't be picked up by the court reporter.
18 A. Yes. 18 A. Right.
19 Q. Okay. I'm going to be asking you a 19 Q. Do you understand that?
20 series of questions today about the claims that 20 A. Yeah.
21 you've asserted in the lawsuit. When I'm 2] Q. Okay. As we start to get into the
22 finished, counsel for Mr. Jacobsen will have an 22 questioning, you may anticipate what I'm asking
23 opportunity to ask you questions during the 23 you before I'm completely done with my question.
24 proceeding. 24 ‘| just ask that you wait until I finish the

 

3 (Pages 6 - 9)

Veritext Legal Solutions

www.veritext.com

888-391-3376
 

 

 

 

 

Page 10 Page 12
1 question before you give your answer. 1 the deposition.
2 A. Yeah. 2 Q. Okay. When you had your phone
3 Q. And I'll attempt to do the same as 3. conversation yesterday, was anybody else on the
4 you're providing the answer. 4 cal! with you?
5 A. Okay. 5 A. No.
6 Q. Is that fair? 6 Q. It was just you and Mr. Sedae1?
7 A. Yeah. 7 A. Yes.
8 Q. At any time if you need a break, just 8 Q. Okay. And then you met again briefly
9 let me know, and we'll take a break. And the 9 this morning?
10 only rule is that if I've asked you a question, 10 A. Yes.
11 I'll need you to answer the question before we 1] Q. Okay. Was there anybody else present
12 take the break. 12. when you met this morning?
13 A. Yeah, that sounds good. 13 A. No.
14 Q. So is there any reason that you are 14 Q. You say you read some stuff that you
15 aware of why you would not be able to give 15 submitted. Do you remember what it is that you
16 truthful testimony here today? 16 reviewed?
17 A. No, there isn't. 17 A. I just went through the packet, the EEOC
18 Q. Okay. Are you on any medication or 18 packet, and went through -- I'm trying to think
19 drugs that you think might impact your ability to | 19 — specifically the stuff. I looked up with --I
20 provide truthful testimony? 20 looked up an email to see if I had asked -- if I
21 A. No. 21 had said that I wanted to come back to work
22 Q. Ifat any point during today's 22 there. And I wanted confirmation in front of me
23 deposition, for any medical reason, you need to 23 that I had actually asked for it, and I found it.
24 take a prescription or anything, please just let 24 Q. You found that email?
Page 11 Page 13
1 us know that. Okay? J A. Yes.
2 A. Sure. 2 Q. Okay. Is that a document that you've
3 Q. Okay. What did you do -- tell me a 3. produced --
4 little bit about what you did to prepare for your 4 A. Yeah.
5 deposition today? 5 Q. -- in this case?
6 A. Basically just read over some of the 6 A. Yeah.
7 stuff that I had submitted; tried not to over 7 Q. Do you remember the date of that email?
8 think things. 8 A. I don't.
9 Q. Anything else? Did you meet with your 9 Q. But you're sure that that's a document
10 attorney? 10 that you've produced in this case?
1] A. Yeah. 1} A. Yes.
12 Q. Okay. 12 Q. Any other documents that you recall
13 A. Yeah, 13. reviewing?
14 Q. When did you meet with your attorney? 14 A. Just basically read over some stuff to
15 A. We had a phone conversation yesterday 15 see. I think one was a text message from one of
16 morning to review and then briefly -- 16 the subcontractors that | work with, Nema
17 MR. SEDAEI: You don't need to say what |17 (phonetic), to just kind of reaffirm that I
18 we talked about. 18 didn't remember things incorrectly in terms of,
19 THE WITNESS: Oh. 19 you know, when things got shut down with my
20. BY MR. BOYLE: 20 email. How puzzled he was about me not being at
21 Q. No, I'm not asking -- 21 the walk-throughs, that all of a sudden I -- my
22 A. And then -- 22 responsibilities had been reallocated, and he
23 Q. Go ahead. 23 wanted to know if I was okay.
24 A. Oh, and then briefly this morning before 24 Q. Anything else?

 

4 (Pages 10 - 13)

Veritext Legal Solutions

www.veritext.com

888-391-3376
 

 

 

Page 14 Page 16
| A. That's all T recall. | (Document marked as Dziubla Deposition
2 Q. And is it fair to say that everything 2 Exhibit No. 2 for identification.)

3 that you reviewed in preparation for today's 3. BY MR. BOYLE:
4 deposition you've through your counsel already 4 Q. I've now handed you what we've marked as
5 produced in the case? 5 Deposition Exhibit 2, and same question. I'd
6 A. Absolutely. 6 like you to take a look at this. These are your
7 MR. BOYLE: Can we get these marked as 7 discovery interrogatory responses. I have a few
8 Exhibit 1. 8 questions about these. Let me know when you've
9 (Document marked as Dziubla Deposition | 9 had time to take a look at them.
10 Exhibit No. | for identification.) 10 A. Okay.
ij MR. BOYLE: I made five copies. 1 MR. SEDAEI: Yeah, and you realize this
12 (Discussion off the record.) 12 is not the amended version, right?
13. BY MR. BOYLE: 13 MR. BOYLE: That's correct.
14 Q. So, Ms. Dziubla, I've handed you what 14 THE WITNESS: Yeah.
15 we've marked as Deposition Exhibit 1, and ask you} 15 BY MR. BOYLE:
16 to take a quick look at that. You -- and when 16 Q. So, Ms. Dziubla, have you seen a copy of
17 you're ready, let me know if you've seen a copy 17 these responses before?
18 of this document before? 18 A. Yes, I have.
19 A. Yes. 19 Q. Okay. Did you review these answers with
20 Q. Okay. 20 your attorney prior to submitting them?
21 A. Thave. 21 A. Yes, I did.
22 Q. Do you remember when? 22 Q. Okay. And flipping to the last page of
23 A. No. I mean, like, the exact date, no. 23 the dep -- the exhibit, is that your signature?
24 Imean, it looks familiar. I didn't read through 24 A. Yes.

Page 15 Page 17

1 all of everything that's in here. If there's 1 Q. Okay.

2 anything added, I'm assuming the dates of 2018 -- | 2 A. The verification page?

3 Q. Okay. 3 Q. That's correct.

4 A. It looks familiar. 4 A. Yes.

5 Q. Do you recall reviewing the document 5 Q. Okay. And is everything to your

6 sometime prior to October 3 Ist of 2018? 6 knowledge contained in these interrogatory

7 A. No, I don't -- I don't have that 7 responses true and accurate to the best of your

8 timeline in my head. Sorry. 8 knowledge?

9 Q. Okay. Did you provide the information 9 A. Yes.
10 that your attorney used to complete this 10 Q. Okay.
11 document? 11 These will be 3. Mark these as
12 A. Yeah. 12 Exhibit 3, please.
13 Q. Okay. 13 (Document marked as Dziubla Deposition
14 A. IT would think so. 14 Exhibit No. 3 for identification.)
15 Q. And as you review the document, is 15 MR. BOYLE: Could we also get this
16 everything contained in the document true and 16 marked as Exhibit 4.
17 accurate to the best of your knowledge? 17 (Document marked as Dziubla Deposition
18 A. Yes. 18 Exhibit No. 4 for identification.)
19 Q. Okay. If you could hand that back to 19 BY MR. BOYLE:
20 me. 20 Q. So, Ms. Dziubla, we've handed you two
21 Thanks. 21 documents that have been marked Exhibits 3 and
22 Can I have this marked as Exhibit 2, 22 Exhibit 4. Exhibit 3 is a copy of your amended
23 please. 23 answers to the interrogatories, and Exhibit 4 is
24 24

 

 

a document that was just produced by your

 

5 (Pages 14 - 17)

Veritext Legal Solutions

www.veritext.com

888-391-3376
 

 

 

 

 

Page 18 Page 20
1 attorney today which is your verification to 1 name, and then I married, became Rowena Toledo
2 those answers. 2  Schwanderlik. And then when I got divorced, I
3 With respect to Exhibit 3, the 3. dropped the Schwanderlik and took on Toledo or
4 amended answers to interrogatories, have you seen} 4 Toledo, because it was my mom's name. And then
5 this document before? 5 when I remarried, I dropped the Toledo altogether
6 A. Yes. 6 and kept the -- his last name Dziubla.
7 Q. Okay. And did you review the document 7 Q. Okay. So you're currently married?
8 and help your attorney prepare the document? 8 A. Correct.
9 A. Yes. 9 Q. And what's your husband's name?
10 Q. Okay. And are the answers provided in 10 A. Dan Dziubla.
11 this document true and accurate -- Ii Q. Okay. How long have you been married?
12 A. Yes. 12 A. Four years in April.
13 Q. -- to the best of your knowledge? 13 Q. Have you had any prior marriages?
14 And with respect to Exhibit 4, is 14 A. Yes.
15 that your signature? 15 Q. You just mentioned one.
16 A. Yes. 16 A. Yeah.
17 MR. BOYLE: Can I get these marked as 17 Q. Who were you married to previously?
18 the next two exhibits, please. 18 A. Ken Schwanderlik.
19 (Documents marked as Dziubla 19 Q. And how did that marriage end?
20 Deposition Exhibit Nos. 5 and 6 20 A. With divorce and --
21 for identification.) 2] Q. And what were -- go ahead.
22 BY MR. BOYLE: 22 A. Oh, and bankruptcy.
23 Q. Now I've handed you documents we've 23 Q. And what were the dates of the marriage?
24 marked as Exhibits 5 and Exhibit 6, two separate | 24 A. I might be a little bit loose on the
Page 19 Page 21
1 documents. Exhibit 5 is a copy of your responses 1 years. I want to say 2008, and that was for
2 to Defendant J.C. Anderson's request for document | 2 three years. We got married in 2005. Sounds
3 production, and Exhibit 6 is your amended 3. about right.
4 responses to JCA's document request. Have you 4 Q. And you said you've been married to your
5 seen these documents before? 5 current husband for four years?
6 A. Yes. 6 A. Uh-huh.
7 Q. Okay. And to your knowledge, are the 7 Q. What's your anniversary date?
8 responses contained therein accurate and 8 A. April 18, 2015.
9 complete? 9 Q. Have you had any other prior marriages?
10 A. Yes. 10 A. No.
11 Q. Okay. Can you hand those back. 11 Q. What's your current address?
12 And what is your date of birth? 12 A. 106 Parkchester Road in Elk Grove
13 A. July 30th, 1979. 13 Village, 60007.
14 Q. And can you -- what is your full name? 14 Q. How long have you lived at that address?
15 A. Rowena Dziubla. 15 A. Not 100 percent sure, just because I
16 Q. Okay. Have you gone by Rowena -- is 16 relocated for work a couple times. So I was,
17 your middle initial T? 17 like, kind of there, but not really there. I was
18 A. No, it's not. 18 living in Louisiana, so more than five years.
19 Q. Okay. Can you provide all prior names 19 Q. Does anyone live at that address with
20 that you've gone by? 20 you?
2) A. Born Rowena Toledo Tulacz. 21 A. My husband does.
22 Q. You'll have to go a little bit slow for 22 Q. Anybody else?
23 the court reporter. 23 A. No.
24 A. Oh, so Rowena Toledo Tulacz was my birth | 24 Q. Okay. Has anybody lived at that address

 

6 (Pages 18 - 21)

Veritext Legal Solutions

www.verltext.com

888-391-3376
 

 

 

Page 22 Page 24
1 with you and your husband at any time since 1 for.
2 September of 2017? 2 Q. Were all your debts discharged?
3 A. No. 3 A. Oh, yes.
4 Q. Okay. Has anybody other than you and 4 Q. Okay. So all the debt that you had
5 your husband lived at that residence with you at 5 during the time that you were married up until
6 any time? 6 the divorce, all that debt was discharged; is
7 A. No. 7 that correct?
8 Q. Do you have any current plans to move? 8 A. With the exception of my student loans.
9 A. No. 9 Q. Okay. Any other debts that were not
10 Q. Have you ever been arrested? 10 discharged as a result of that bankruptcy?
1] A. No. i A. No.
12 Q. Have you ever been charged with a crime? | 12 MR. BOYLE: Can I get this marked as the
13 A. No. 13. next exhibit, please.
14 Q. Have you ever served in the military? 14 (Document marked as Dziubla Deposition
15 A. No. 15 Exhibit No. 7 for identification.)
16 Q. Other than this case, have you ever been 16 BY MR. BOYLE:
17 aparty either as a plaintiff or a defendant to 17 Q. Ms. Dziubla, I've handed you a document
18 — any other civil lawsuit? 18 we've marked Deposition Exhibit 7. This is a
19 A. No. 19 document that you produced to us in discovery.
20 Q. Now, you mentioned that there -- you've 20 Do you recognize the document?
21 been a party to a bankruptcy previously; is that 21 A. Yes.
22 correct? 22 Q. And is this, in fact, a -- the
23 A. Yeah. 23. discharge, a document relating to the bankruptcy
24 Q. Okay. And when was that? 24 that you just described?
Page 23 Page 25
1 A. I want to say it was probably 2018, ] A. I believe so, yes.
2 maybe April, April of 20 -- 2008, sorry, 2008. 2 Q. Okay. Do you have any other documents
3 Q. And what were the circumstances that led 3 relating to the bankruptcy case that you filed?
4 you to file for bankruptcy? 4 A. That's it.
5 A. The divorce. 5 Q. This is the only document you have in
6 Q. And specifically what about divorce, the 6 your possession?
7 divorce, led you to file for bankruptcy? 7 A. Yes.
8 A. We had a lot of debt and I was the 8 Q. Okay. What ts the highest level of
9 breadwinner, and I was carrying all of his 9 education that you've achieved?
10 financial issues, and I wanted it to be gone. So 10 A. A bachelor's.
11 I figured the best way to do it was to clean the 1] Q. Where did you receive your bachelor's?
12 © slate. 12 A. Harrington College of Design.
13 Q. What was the outcome of the bankruptcy? | 13 Q. Where is Harrington College located?
14 A. I don't understand that question. il4 A. It was on Madison and Wells, but now
15 Q. How did the bankruptcy end? 15 they're out of business.
16 MR. SEDAEI: Objection, form. 16 Q. Does -- the school is no longer in
17. BY THE WITNESS: 17 existence?
18 A. Yeah, I don't know what that means. 18 A. Yeah, they -- as far as I -- what J
19 BY MR. BOYLE: 19 heard, they shut down. They closed down a couple
20 Q. Okay. What -- my question is what was /20 years ago.
21 the outcome of the bankruptcy? What specifically 2] Q. And what was your -- what degree did you
22 = don't you understand about that question? 22 receive from Harrington?
23 A. Like, don't bankruptcy -- it was filed 23 A. Bachelor's of fine arts.
24 and it was -- I don't know what you're looking 24 Q. Okay. Did you have a major?

 

 

 

 

7 (Pages 22 - 25)

Veritext Legal Solutions

www.veritext.com

888-391-3376
 

 

 

 

 

Page 26 Page 28
1 A. Interior design. 1 not -- no one cares. So I'm not sure yet.
2 Q. Do you have any other undergraduate 2 Q. But you feel somehow that further formal
3 degrees? 3 education in that area would assist you with your
4 A. No. 4 — side business; is that fair to say?
5 Q. Okay. 5 A. Yeah, I think it will -- it's what
6 A. Oh, like, an associate's? Does that 6 people see. You know, they see the acronym at
7 matter? 7 the end of their name, they assume that you're an
8 Q. Yes. 8 expert, so it doesn't matter your experience.
9 A. Oh, engineering science. 9 So, yeah, I think it will help.
10 Q. Where did you receive your engineering 10 Q. Okay. And is that because you -- are
11 science degree? 11 you trying to expand your side business?
12 A. From Wilbur Wright College in Chicago. 12 A. Absolutely.
13 Q. Okay. Do you remember the year of that? | 13 MR. BOYLE: Can we please have this
14 A. No. 14 marked as the next exhibit.
15 Q. Where did you go to high school? 15 (Document marked as Dziubla Deposition
16 A. Von Steuben Metropolitan Science Center. | 16 Exhibit No. 8 for identification.)
17 Q. And when did you graduate? 17. BY MR. BOYLE:
18 A. In Chicago. 18 Q. Ms. Dziubla, we've handed you what we've
19 In 1997. 19 marked as Deposition Exhibit 8. Do you recognize
20 Q. Do you remember roughly how long after | 20 this document?
21 1997 it was that you received your associate's 21 A. No. I mean, I'm assuming that this is
22 degree from Wright College? 22 the recruiter that they employed to get me the
23 A. Before 2006. That's about as good as | 23 position there at JCA, but I had -- I never drew
24 can -- yeah, before 2006. It took mea while. | 24 this up. Usually the recruiters send this stuff
Page 27 Page 29
1 was going part time. 1 out with their own heading and they just kind of
2 Q. Do you hold any other professional 2 doit for you.
3 certifications or licenses? 3 Q. And when you say the recruiter, is that
4 A. We got certified in ProCore a couple 4 up in the upper left corner, you see where it
5 weeks ago -- a couple months ago. | mean -- 5 says ALJ Group?
6 Q. What's ProCore? 6 A. Yeah.
7 A. It's a document management software 7 Q. Is that the recruiter?
8 that's used in the construction industry. 8 A. What is that, Todd Justic? Yeah, that's
9 Q. Any other professional certifications or 9 him.
10 licenses? 10 Q. Okay. And who is Todd Justic?
1] A. Not that I recall. 1] A. Todd Justic is a recruiter that found me
12 Q. Do you presently have any current plan 12 and recruited me to bring me over to
13 to pursue further education? 13. J.C. Anderson. He's also very good friends with
14 A. Ido, probably more along the lines of 14. Mike Yazbec.
15 nutrition and fitness. 15 Q. When you say he found you, can you
16 Q. Do you know specifically what types of 16 describe a little bit more how that occurred?
17 further education you'd like to receive in 17 A. Actually, if I'm recalling correctly, I
{8 connection with nutrition and fitness? 18 reached out to a company called Summit Design
19 A. No, not yet. I'm still trying to figure 19 Build that works in the West Loop and spoke to
20 out what's respected in the industry, in the 20 their senior estimator there about a position
21 fitness industry. It's kind of what I'm doing as 21 with the company. We had a long conversation. J
22 aside -- as my side business. So I] don't know 22 was going to interview there. And she said that
23 what's got, you know, a good reputation. J don't 23. she was actually on her way out, and was, like,
24 want to just get it from anywhere and have it 24 you know what, I think it would be better if you

 

8 (Pages 26 - 29)

Veritext Legal Solutions

www.veritext.com

888-391-3376
 

 

 

Page 30 Page 32
1 didn't. And then a couple -- I forget the time 1 that he gets his commission, right. So I'm
2 frame, but a short time later, I guess she was 2 not -- I mean, it looks hike it's all the
3. working with Todd, also, and mentioned my name | 3 employers that I've worked for, yes.
4 and said, hey, if you could help her out, here is 4 Q. Okay. So as you review this document,
5 her information. So that's kind of how. 5 you've worked for all these employers, correct?
6 Q. You were put in touch with -- 6 A. Yes.
7 A. I was put in touch with Todd, yeah. 7 Q. And are there any that you've worked for
8 Q. Okay. So it's fair to say that at that 8 during the time frame covered by this document
9 time you were looking to make a move, you reached 9 _ that are not on here?
10 out to this other company called Summit? 10 A. Not that I can see.
11 A. Yeah. 11 Q. Okay. So looks like your most recent
12 Q. And they connected you with the 12 employment prior to joining JCA was with
13. recruiter for ALJ; is that accurate? 13. Blinderman Construction; is that correct?
14 A. Yeah. 14 A. Yes.
15 Q. Okay. And now this document which we've j 15 Q. And what was the date -- when did you
16 marked as Deposition Exhibit 8, you said this was | 16 join JCA?
17 prepared by the recruiting agency? 17 A. I'm not sure.
18 A. That's usually how they -- yeah, that's 18 Q. Would it have been in September of 2016?
19 how they do it, because they -- I'm surprised 19 A. T don't -- honestly 1 don't recall the
20 actually my information, my personal information, | 20 year. I feel like it was -- I feel like May is a
21 is ontop. Because usually they take all that 21 good month that I started. I don't recall what
22 off before they send it over to the client. 22-year it was, though.
23 Q. Did you provide them with a resume that 23 Q. Sometime in 2016?
24 you were using at that time from which they then | 24 A. Honestly I don't know. J honestly
Page 31 Page 33
1 created this document? 1 don't -- I mean, like, I can do the math right
2 A. Prob -- yeah, probably. 2 now. I don't recall when I started or how long I
3 Q. Do you still have a copy of that resume? 3 worked there for.
4 A. No. 4 Q. Do you remember when your employment at
5 Q. But it's fair to say that the only way 5 JCA ended?
6 he would have obtained this information is from 6 A. 2017, sometime in September or October.
7 information that you provided to him, correct? 7 Q. Do you remember how long you had worked
8 A. Yeah. 8 for the company at the time your employment ended
9 MR. SEDAEI: Objection, calls for 9 approximately?
10 speculation. 10 A. Over a year.
1] BY MR. BOYLE: 11 Q. So sometime in 2016, you joined JCA; is
12 Q. And as you review this Deposition {2 that correct?
13. Exhibit 8, does it contain all of the employment 13 A. Sure.
14 that you had prior to joining JCA? 14 Q. Okay. So and this document indicates
15 A. It contains people I did work with 15 that you started with Blinderman Construction in
16 previously. 1 don't know if the order is mght 16 May of 2015; is that correct?
17 or - let me just look at it here. 17 A. Uh-huh.
18 It looks about right. 18 Q. Is that accurate?
19 Q. So as you -- 19 A. Yes, it is.
20 A. lt worked for those people. I don't know 20 Q. Okay. So you worked for Blinderman for
21 if it's -- J mean, I don't know how he spun it to 21 approximately 1.3 years; is that fair to say?
22 JCA, you know. There might -- that's the other 22 A. Yes.
23 ‘thing, too. I mean, that's their job is to put 23 Q. Why did you -- it says you were an
24 me in the best light possible to the client, so 24 — estimator/project manager --

 

 

 

9 (Pages 30 - 33)

Veritext Legal Solutions

www.veritext.com

888-391-3376
 

 

 

Page 34 Page 36
1 A. Yes. 1 leave early.
2 Q. -- for that company? 2 Q. Okay.
3 A. Correct. 3 A. It was just, like, might as well.
4 Q. Is that accurate? 4 Q. At the time you left Blinderman, were
5 A. Yes. 5 you having any issues with any of the employees
6 Q. And why did you leave Blinderman? 6 there?
7 A. Presented with a new opportunity closer 7 A. Not at all.
8 to home, more money, something a little bit 8 Q. Okay. So on this document Deposition
9 closer to the type of work that JCA did, was 9 Exhibit 8, your prior employer was F.E. Moran,
10 interiors only. I was very confident in my skill 10 Inc.?
11 set there because of my education and most of the | 11 A. Yep.
12 work that I had done in the industry. So I 12 Q. What type of company is F.E. Moran,
13 figured it was a good move. 13 Inc.?
14 Q. Now, when you say you were presented 14 A. They're a mechanical contractor.
15 with a new opportunity, what do you mean by that?| 15 Q. Okay. And it looks like you worked for
16 A. The recruiter when he reached out to me. 16 them from approximately March of 2014 till May of
17 Q. Okay. So you were looking for 17 2015; is that correct?
18 employment at the time; is that correct? 18 A. Yes.
19 A. I don't understand. 19 Q. Soa little over a year --
20 Q. You were looking for another job at the 20 A. Correct.
21 ‘time? 21 Q. -- with F.E. Moran?
22 A. Honestly when Todd contacted me, I 22 And you started out there as a
23 ~wasn't actively looking for anything. He just 23 project manager assistant; is that correct?
24 ~kind of reached out to me, and I was, like, yeah, 24 A. Yes,
Page 35 Page 37
1 Tl listen. I mean, just like with anybody that 1 Q. And then you were promoted to project
2  arecruiter reaches out to. I mean, just because 2 manager just prior to leaving the company; is
3 you listen to them doesn't mean you're going to 3 that accurate?
4 jump ship. 4 A. Yes,
5 Q. But] -- unless I misunderstood, I 5 Q. Can you tell me why you left FE. Moran?
6 thought that the way you got in touch with Todd 6 A. Well, again, a recruiter reached out to
7 is you were talking to another company about 7 me, and he said if I wanted to hear about an
8 employment with that company and they put you in} 8 opportunity he had. And I listened to him, and I
9 touch with Todd? 9 pretty much had a very solid background in
10 A. Right. But I don’t know what that time 10 general contracting; and being in a -- mechanical
11 frame was between talking to Ellie and talking to | 11 contractor was just something that wasn't really
12 Todd. I don't know, like, if that was two months 12 onthe path. And he's, like, well, I've got this
13 or if that was an entire year honestly. I have 13 great place. It's in West Loop. Sold me on
14 no idea. 14 Blinderman. Again, more money, more opportunity
15 Q. So in any event, you felt like JCA 15 for growth. The type of projects they were
16 presented a better opportunity for you than the 16 working on seemed like they would be in line with
17. opportunity that you had currently at Blinderman; | 17 what I was going for.
18 is that fair to say? 18 Q. Do you recall whether or not the
19 A. Yes, yes. 19 recruiter knew that you were looking; is that why
20 Q. Okay. Were you asked to leave 20 he contacted you?
21 Biinderman? 2) A. Let's see. How -- no. I know for sure
22 A. No. 22 he caught me off guard, because he -- the name of
23 Q. Did they terminate your employment? 23 the company that he had worked for at the time
24 A. I put in my two weeks and he had me 24 was called Hard Hat Hub.

 

 

 

10 (Pages 34 - 37)

Veritext Legal Solutions

www.veritext.com

888-391-3376
 

Page 38

Page 40

 

 

] And when he first reached out to 1 It was a contract position. Do you
2 me -- first of all, he called me on my work phone 2 have a copy of the contract you had with them?
3. which caught me off guard, because they're slick 3 A. Ubh-uh.
4 like that. And then second of all, I heard Hard 4 Q. Do you remember how long that contract
5 Hat Hub, and immediately, I was, like, oh, you 5 was for? ‘
6 want to talk to our safety guy, because it's PPE. 6 A. Ishouldn't say -- it was, like, temp to
7 Like, he's selling hardhats and goggles and 7 perm. I don't know that it was, like -- I got
8 stuff. I'm, like -- he’s, like, no, no, no, 8 Atlas through a staffing agency. So it wasn't --
9 he's, like, I'm a recruiter. I'm, like, what, 9 you know, they hired me on for, I think, like,
10 for safety gear. And he's, like, no, I'ma 10 three months, and then they -- it was temporary
11 headhunter, and J was, like, oh. 11 for three months, and then they hired me on.
12 And then he was, like, do you want 12 So -- but it wasn't like I was going to stay
13 to talk, and J was, like, sure. It doesn’t hurt 13. there. They're just too seasonal.
14 to listen. 14 Q. But in any event, they did make you a
15 Q. And what was this person's name? 15 permanent employee after the --
16 A. It's actually Kyle Jacobson. So he 16 A. Oh, yeah, oh, absolutely, yeah.
17 originally worked for Hard Hat Hub, and then I 17 He said I was too expensive. That's
18 later ended up working for him at Talent Hitch. 18 another reason why I didn't stay.
19 Q. Now, were you ever asked to leave 19 Q. Who is he?
20 F.E. Moran company? 20 A. The owner of the company, Marty
21 A. No. 21 Silverman.
22 Q. Okay. 22 Q. Were you satisfied with your
23 A. No. 23 compensation at Atlas Restoration?
24 Q. So prior to that, you worked for Atlas 24 A. Yep.
Page 39 Page 41
1 Restoration; is that correct? 1 Q. So prior to Atlas, you worked for a
2 A. Yes. 2 company called the Mason Group; is that correct?
3 Q. And you worked for them for about seven 3 A. The Macon Group, yes.
4 months? 4 Q. Oh, I'm sorry, Macon Group.
5 A. Yes. 5 And, once again, you were an
6 Q. Okay. Why did you leave Atlas 6 estimator, project manager, safety coordinator;
7 Restoration? 7 is that accurate?
8 A. It was a contract position that I took, 8 A. Yep.
9 and it was pretty much over. So I forgot how I 9 Q. Okay. And you worked for them from
10 came across -- oh, F.E. Moran's in-house 10 February 2012 to June 2013. So, again, about one
11 recruiter had just reached out to me while I was 11 month -- one year and four months; correct?
12 at Atlas, and the circumstances at Atlas, they're 12 A. Yes.
13. kind of a ma-and-pa shop kind of thing, you know, | 13 Q. Okay. And why did you leave the Macon
14 low overhead. And I just figured, you know, 14 Group?
15 moving into a corporate atmosphere like F.E. 15 A. So how I got to the Macon Group was
16 Moran, a big company like that that has the 16 because I was in New Orleans at -- working for
17 wingspan that they do in our industry, I thought 17. Paschen, and I wanted to come back home to
18 it was a good move. 18 Chicago. And I basically took any job that I
19 But, yeah, I mean, again, I wasn't 19 could get. And they offered me a salary that was
20 looking. The recruiter, I mean, that's what they 20 substantially less than what J was making and
21 do. They reach out to people; and if you're 21 promised me that I would be brought up to snuff
22 ~_willing to listen, they'll tell you about it. 22 after a certain amount of time, and he didn't.
23 Q. Was there anything about -- well, let me 23 And I continued to receive additional
24 — strike that. 24

 

 

responsibilities, and I wasn't going to do it.

 

11 (Pages 38 - 41)

Veritext Legal Solutions

www.veritext.com

888-391-3376
 

Page 42

Page 44

 

 

 

1 Q. So you were dissatisfied with your i A. Tactually honestly -- I don't recall
2 compensation at that company; is that fair to 2 what year he passed away in. But he was sick,
3 say? 3 and I couldn't visit him regularly, because of me
4 A. Yes. 4 being out there, and it was on my dime to come
5 Q. Okay. And did you let the person know 5 home. So -- but he did pass away very quickly
6 that you were dissatisfied with your 6 after being diagnosed.
7 compensation? 7 Q. Do you remember what year that is?
8 A. Yes, yep. 8 A. I-- honestly it was all a blur.
9 Q. And was your employment -- did Mason 9 (Discussion off the record.)
10 Group -- Macon Group terminate your employment? 10 BY MR. BOYLE:
1 A. No, no, they kept me on. il Q. Was your decision to leave the FH
12 Q. You mentioned that prior to that you 12 Paschen Group a voluntary decision?
13. were in New Orleans. 13 A. Yes.
14 A. Uh-huh. 14 Q. They did not terminate your employment?
15 Q. With the FH Paschen Company? 15 A. Correct.
16 A. Correct. 16 Thank you.
17 Q. And what type of company is FH Paschen? 17 MR. BOYLE: Can I have this marked,
18 A. FH Paschen is a general contractor. 18 please.
19 Actually J helped them open their satellite 19 (Document marked as Dziubla Deposition
20 office in New Orleans. So when they got -- they 20 Exhibit No. 9 for identification.)
21. were expecting to get about $30 million worth of 21. BY MR. BOYLE:
22 work down there when they opened the office, and 22 Q. Handing you a document that we've marked
23. we ended up with $300 million. And it was 23 as Deposition Exhibit 9. Do you recognize this
24 basically me and the vice president of that 24 document?
Page 43 Page 45
1 location and our project engineers and we just 1 A. It looks like it's a PDF of my Linkedin
2 worked our butts off to make it happen. 2 profile.
3 Q. And what prompted you to want to leave 3 Q. This is a document that you produced to
4 the Macon Group? 4 us in discovery.
5 A. Are we going back to the Macon -- I was 5 A. Oh, then I PDF'd it, yeah.
6 at Paschen before the Macon Group. 6 Q. SodoI understand you to be saying tha
7 Q. I'm sorry, I meant to say the Paschen 7 this is a copy of your Linkedin resume?
8 Group. 8 A. Correct.
9 A. Oh, well, because I wanted to come back 9 Q. Is this a current resume?
10 home. And I spoke to my manager and I said, you | 10 A. Yeah, it's the same stuff. It's
11 know, is there a position for me up in Chicago. li basically what's up there now.
12 And she assured me that there wasn't, and I 12 Q. So this is all information that you
13. didn't really have a recourse. And at that 13. provided onto your Linkedin profile; is that
14 time -- sorry, excuse me. 14 correct?
15 So at the time my dad was going 15 A. Correct.
16 through cancer, and I knew I had to gethome, so | 16 Q. So I noticed that on this version of
17 1 just took whatever I could to get home. 17 your resume you did not include Atlas
18 Q. And that was in 2012? 18 Restoration. Is there any reason why you left
19 A. Yeah. 19 Atlas Restoration off of this document?
20 Q. And do you need to take a minute? 20 A. Probably just because it was a short
21 A. I'm fine, I'm fine. 21 = duration, and it was kind of not really in line
22 Q. Can we continue? 22 with anything.
23 A. Yeah, 23 Q. Okay.
24 Q. Did your father pass away in 2012? 24 A. Imean, I'm on good terms with them.

 

 

12 (Pages 42 - 45)

Veritext Legal Solutions

www.veritext.com

888-391-3376
 

 

 

Page 46 Page 48
1 It's not out of resentment or anything. 1 document, which is document Bates No. 938,
2 Q. Okay. And so on page | of the document, 2 there's a reference to General Electric. Do you
3 you indicate that your dates of employment 3 see that?
4 for J.C. -- at J.C. Anderson were from May of 4 A. Yes.
5 2016 through October of 2017; is that accurate? 5 Q. You did not include General Electric on
6 A. Yes. 6 the resume that you had submitted to JCA. Do you
7 Q. Okay. And then you immediately began 7 know why that is?
8 working with Talent Hitch in October of 2017; is 8 A. I'm not sure. Maybe it was just a
9 that correct? 9 cutoff point that Todd gave me, like, only go
10 A. Yes. 10 back so far or -- I'm not sure.
11 Q. And your work with Talent Hitch ended in | 11 Q. Well, I'll show you Exhibit 8, which is
12. March of 2018? 12 the resume that you had the recruiter give to
13 A. Correct. 13. JCA.
14 Q. Okay. And then there -- and then 14 A. Yeah.
15 there's an entry here above that where it says 15 Q. And it includes Jupiter Realty which
16 confidential construction industry consultant? 16 is -- goes further back.
17 A. Yes. 17 A. Oh,
18 Q. What does that refer to? 18 Q. So my question is: Do you know why
19 A. My current place of employment, the day 19 General Electric was left off of the information
20 job. 20 that you submitted to JCA?
2) Q. And you didn't -- so why did you state 21 A. J don't recall.
22 ‘that that was confidential? 22 Q. What position did you hold for General
23 A. Sol work for Broadway 23 Electric?
24 ~Electric/Cornerstone Contracting. And the 24 A. It was basically a cost controller for
Page 47 Page 49
1 relationships that they've established in the 1 various job sites in the Indiana area where I
2 industry, in order to bid on the types of work 2 traveled from job to job and collected all types
3. that we do that is in the public sector, it's in 3. of costs that pertain to material costs for the
4 their best interest that the employees don't list 4 job, hours, submitting that, and then billing the
5 where they're at. Because I wear different hats 5 client.
6 for them as well as other employees do. And it's 6 Q. Why did your employment with General
7 just better that it's left vague. 7 Electric end?
8 None of the employees in the company 8 A. So I decided to leave there, because I
9 actually have updated profiles for that reason. 9 was on the road a lot and I had just gotten
10 Sol figure that was a good way to stay connected | 10 married and it didn't seem like it was a good fit
11 to construction; and, you know, when people do 11 for us if I was going to stay on the road if we
12 look me up, they know that, you know, I'mareal | 12 wanted to have a good healthy relationship. So I
13 person that's asking them for a proposal and 13 figured I would quit and look for another job.
14 that, you know, that there is some type of good 14 Q. And did you have a positive experience
15 reputation that's associated with me by being 15 working for General Electric?
16 online and seeing my history and all that stuff. 16 A. The company was awesome. It was a lot
17 Q. So this document is an accurate summary 17 of hours and their pay structure was a little bit
18 of the positions that you've held during the time 18 different. They weren't set up really -- you
19 period covered -- 19 know, they entice you in the beginning in terms
20 A. Yes. 20 ~~ of you're going to be working all this overtime,
21 Q. -- in the document? 21 you're getting time and a half, double time. And
22 A. Yes. 22 then when they sign you on as a full-time
23 Q. If you flip to the third page of the 23 employee, like, you end up with a base and then
24  youend up getting commission based on -- I don't

24

document -- I'm sorry, the fourth page of the

 

 

 

13 (Pages 46 - 49)

Veritext Legal Solutions

www.veritext.com

888-391-3376
 

 

 

124

 

Page 50 Page 52
1 know, there's some criteria that just didn't add 1 about one to one and a half years in each job.
2 up, because I couldn't, like, decide to get more 2 Would you agree with me?
3. busy. It was up to them if J ever hit my quota 3 A. Yes.
4 in terms of hours, so that I could make that 4 Q. Okay. Why do you believe your tenure at
5 additional money. So if they chose not to let me 5 these eight positions has been so short?
6 work more hours, I couldn't hit my quota, so I 6 A. I think a lot of it had to do with life
7 didn't have a -- I was, like, it's not a win-win 7 circumstances. Life circumstances and just
8 situation. 8 wanting to pursue a career in construction and
9 Q. Did you let them know that you were 9 set myself up at a place that I knew J could be
10 dissatisfied with that aspect of your employment? | 10 there fora long time. I mean, it just seemed
11 A. I did. I tried to negotiate with them, 11 like opportunity -- either a life circumstance
12 and I said, well, you know, the only thing I can 12. came or an opportunity came. And, you know, you
13. do, because I'm traveling all the time, is I 13 got to pivot.
14 can't interview if I'm traveling, so I have to 14 Q. Do you recall telling anybody at any
15 go, and they understood. 15 time that you believe you had just become
16 Q. Did you tell the recruiter not to 16 dissatisfied with employers after a six to
17 include this in the information that you provided 17 one-year period of time?
18 to JCA? 18 A. No, I don't recall that.
19 A. I don't know why I would. 19 Q. You don't recall saying that to anybody?
20 Q. I'm asking if you recall that you did? 20 A. No.
21 A. Ido not recall saying that to him, no. 21 Q. Do you think that that's an aspect of
22 Q. Okay. And you have no reason -- or no 22 your personality?
23 knowledge as to why it was left off? 23 A. No.
24 A. No. 24 Q. Now, you described how your resume was
Page 51 Page 53
1 Q. Okay. And when you work with these 1 given to JCA before you became employed by them.
2 recruiters, ] mean, do you get to approve what 2 Can you tell me what you recall from how the
3. they submit to companies that you were trying to 3. recruiting process went once they contacted JCA
4 get a job with? 4 on your behalf?
5 A. You know, honestly, this stuff happens 5 A. How the recruiting -- well, so, I mean,
6 really fast with these guys, because, you know, 6 he set up the interview for me to meet with them.
7 they're wheeling and dealing and they want to get 7 Trecall not being able to get into the parking
8 their sale, they want to get their 20 percent on 8 lot because it was closed. Met Bill Burfeind,
9 you, you know, on your salary and stuff. They 9 had the interview. Was a little bit taken back
10 want to close. So it's, like -- they basically 10 that there was -- I think it was Boulukos, Steve
11 say, hey, do you trust me, and it’s, like, well, 11 Boulukos, Yazbec, and Greg Garland in the room
12 yeah, I trust you. They're going to spin it, so 12 for the interview, which I thought was a lot for
13. that you get the job. 13a first interview.
14 Q. Did you review Deposition Exhibit 8 14 Q. Do you remember when that interview was?
15 before it was submitted to JCA? 15 A. A couple months before I started, maybe
16 A. Honestly | don't recall if I did or not. 16 amonth.
7 Q. Okay. I'll take this back. 17 Q. Okay. And tell me what you remember
18 So by my count, if we go back to 18 from the interview?
19 March of 2012 or let's go back to February of 19 A. I thought it was really strange that
20 2012 when you began with the Macon Group, you've 20  Yazbec and Boulukos did all the talking when I
21 had eight different jobs in the construction 21 would be working for Garland. So it was just
22 industry during that period of time. 22 interesting that my supervisor didn't have
| 23 A. Okay. 23. anything to say. But after getting to know Greg,
Q. Each -- and those jobs are averaging 24 J understood why.

 

14 (Pages 50 - 53)

Veritext Legal Solutions

www.veritext.com

888-391-3376
 

 

 

 

 

Page 54 Page 56
1 It's just basic questions. They 1 company?
2 told me about the company, the history of the 2 A. JT don't know. President. I'm not sure.
3 company, how long they had been around, what they 3 Up there, number one in charge.
4 — specialize in, typical stuff. Went over, you 4 Q. What -- do you remember what position
5 know, my strengths if you'd be able to feel 5 you were offered?
6 comfortable -- I'd never worked with the unit 6 A. The estimating position.
7 pricing software that they used. So | told them 7 Q. And you accepted that position?
8 J was confident in that. In terms of volume, 8 A. Yes.
9 too, that was another big concern of theirs. A 9 Q. Did you accept it right away?
10 volume of bids that they did, because it was all 10 A. I don't know what right away -- I mean,
1] interior, so they -- it was a big turnaround. 11 I would say within a couple days, J think.
12 And | assured them that, you know, having worked 12 Q. Was there any negotiation over your
13 for Paschen | could handle volume and paperwork 13. compensation that took place?
14 as one of my specialties. 14 A. I think Todd did a little something.
15 So, you know, just a normal 15 TI'mnot sure. They always try to, you know, do
16 interview where they're checking out your 16 the best they can with it. It wasn't through me.
17 strengths and, you know, your -- essentially 17 Q. So you accepted the position. It was
18 you're selling yourself, too. 18 for an estimating job. Tell me what your job
19 Q. Okay. Do you recall -- what do you 19 duties were in that position?
20 recall your impression being of the company after 20 A. So as an estimator for JCA, you
21 that initial interview? 21 basically go to the walk-throughs that you're
22 A. Very traditional. I mean, the whole 22 assigned to, which is checking out the job sites
23 place is laced in dark stained wood. I mean, it 23 for existing conditions, so that you can put
24 was something that I was very familiar with in 24 together a thorough proposal. And unlike other
Page 55 Page 57
1 terms of the industry. You know, either you go 1 companies, a lot of people don't do unit pricing
2  toaplace and it's cutting edge and modern, an 2 like they do, which is something that Greg had
3 open floor plan, or you go to a place like JCA 3 brought in and that I liked, because at -- when
4 and everyone has got an office and a leather 4 you're in a fast pace, you can't always go out to
5 chair. And, I mean, it's just -- I just remember 5 subs for quotes. And Greg was very good at
6 thinking, okay, that's the type of company it is. 6 deriving these unit prices for us, so 1t made us
7 ~~ That's it. 7 alittle bit more independent and a little bit
8 Q. Anything else? 8 more fluid when bidding things.
9 A. No. 9 So we would basically put
10 Q. Okay. Was there a follow-up interview 10 together -- we would do our take-offs on the
11 after that? 11 drawings, and then we would put together a draft
12 A. That I don't remember. If it was, it 12 proposal or estimate of the work that needed to
13. wasn't in person. I feel like it went -- I know 13. be done using this program that he had, what's
14 Yazbec and I had a couple emails back and forth | 14 the word, loaded all these unit pricing in there,
15 and next then thing I knew I was there. 15 so that, you know, pretty much -- so everything
16 Q. So you don't remember any subsequent 16 would be done kind of in the same way. Like, we
17 interviews? 17. would all -- if we were all wrong on something,
18 A. IJ don't. 18 we were wrong the same way every time.
19 Q. Okay. But you subsequently received an 19 And then we would present and work
20 — offer to work there? 20 with the project managers based on, you know,
21 A. Right, correct. 21 logistics of the building, certain things that
22 Q. And who extended the offer? 22 were specific to a job site that the project
23 A. J think it was Mike Yazbec. 23. managers knew by working with the clients, and
24 Q. And what's his position with the 24 adjust the pricing and our conditions and our

 

15 (Pages 54 - 57)

Veritext Legal Solutions

www.veritext.com

888-391-3376
 

 

 

 

 

Page 58 Page 60
1 exclusions and stuff accordingly. 1 bidding ona day. So, I mean, sometimes it would
2 Q. Describe this walk-through process that 2 be three or four walk-throughs a week, and
3. you mentioned? 3 sometimes it wouldn't be -- it just depends how
4 A. So at the walk-through, you know, you go 4 we got assigned.
5 out there, and it's going to be your competitors, 5 Greg was our supervisor. So, like,
6 the other general contractors. You'll have your 6 if somebody had a tight bid, you know, I might do
7 subs there. If you have subs that you know for 7 awalk-through for Tim and come back and give Tim
8 sure are in the building or familiar with working 8 all my photos. And then Tim would doa
9 in the building, you're going to make sure that 9 walk-through for me and come back with no photos.
10 they come down there and they know that you're 10 But, you know, we would -- sorry, ] just thought
11 bidding on the job, so they can have their eyes 11 it was hilarious. That's -- it's just how our
12 on it as opposed to just bidding off the plans. 12 schedules would open up, what we had on our
13 It's a way to kind of build 13. plate. Greg was good about making sure that, you
14. camaraderie a little bit and build relationships. 14 know, we weren't -- that we were balanced, you
15 If there's new subs out there, you want to make 15 know, and that we were getting each other's back.
16 sure you talk to them, you know, let them know 16 We were very tight, the three of us.
17 you're one of the GCs bidding on it, give them 7 Q. So who is Tim?
18 your card, network, talk about jobs that you're 18 A. Tim's the other -- another estimator.
19 on with them. It's very -- I don't know, you go 19 Q. Okay. You were -- was there any other
20 out there and, you know, you build relationships 20. estimators other than you and Tim?
21 and you hang out, you make friends. And you 21 A. 1 think Ed Bowen and Mike Stazinski were
22 basically walk -- you walk the site and take 22 considered estimators, air quotes.
23 pictures and stuff and document, you know, do the | 23 Q. Why do you say air quotes?
24 job part of it. But it's very much about 24 A. Just because I think they didn't
Page 59 Page 6]
1 __ being -- representing, you know, the company to 1 really -- to my knowledge, they didn't really go
2 the client and representing the company to the 2  onas many walk-throughs as we did. We seemed t
3 subs, because they're the ones that give you the 3. get the brunt of the interior work, and I think
4 numbers which gets you your jobs. 4 they were allocated to more specific clients. So
5 Q. So the client's there. The subs are 5 they might have been more project management,
6 there. 6 too. J think they just kind of filled whatever
7 A. Yeah, 7 needs JCA needed them for.
8 Q. You mentioned the other companies that 8 Q. Did they -- did Ed and Mike report to
9 you're competing with are there? 9 Greg?
10 A. Yep. 10 A. I'mnot sure about that honestly.
1] Q. Anybody else there? 1] Q. But you and Tim reported to Greg?
12 A. Usually the building engineer will be, 12 A. Yes.
13. too, because he -- he or she knows their way 13 Q. So is it fair to say that you and Tim
14 around the building. 14 were the primary estimators and that Ed and Mike
15 I'm trying to think who else. 15 did some estimating, but it was more job
16 That's basically -- those are the key players, 16 — specific?
17 you know, that you want to have there, so that 17 A. I would say I -- that's a fair
18 you get good bids and numbers. 18 statement, yeah.
19 Q. And how many walk-throughs -- just take 19 Q. Okay. So is Tim the only other person
20 an average month during your employment with JCA, 20 in the company that did --
21 how many average -- how many walk-throughs would 2) A. What I did.
22 -you be assigned to go to? 22 Q. -- pretty much exactly the same thing
23 A. J mean, there were times where we were 23 that you were doing; is that --
24 bidding -- you know, we had multiple projects 24 A. Yes, yes.

 

16 (Pages 58 - 61)

Veritext Legal Solutions

www.veritext.com

888-39] -3376
 

 

 

Page 62 Page 64
1 Q. Okay. And then the walk-through then is 1 applied to your employment while you were
2 essentially the first step in the process which 2 employed by JCA?
3 ultimately leads to JCA getting the business; is 3 A. Yeah. Honestly I never really read it.
4 that fair to say? 4 Q. You never read the document?
5 A. Well, in putting together a proposal. 5 A. (Nodding).
6 That's the first -- you want to put together an 6 Q. Did you ever refer to it during your
7 accurate proposal, and you can't do it if you, A, 7 employment?
8 have crappy relationships with your subs, because | 8 A. (Nodding). Not that I recall.
9 then they're going to give you a high number and 9 Q. Okay. So did you take any -- did you
10 then your number is high. And, B, you want to 10 care what was in the document?
11 have a good understanding of the existing 11 A. I did care honestly; but as soon as I
12 conditions, because that can determine whether or | 12 got started there, ] mean, we hit the ground
13 not you're going to make money on the job. I 13. running. And I was just -- you know, J don't
14 mean, you can bid it low and then all ofa 14 know, I'm, like, I'll -- if I need it, I'll look
15 sudden, it's, like, oh, we didn't know the 15 atit. I mean, it's all here. Whenever I need
16 freight is all the way, you know, on the east 16 to refer to it, I'll look -- you know, it's just
17 side of the building. So then it costs you more 17 basic policies.
18 money to get the job done and then you lose 18 You know, I knew they had a really
19 money. 19 strict dress code, so I made sure I adhered to
20 So it's about putting together the 20 that when I was out, you know, in public, and --
21 proposal and then hopefully it’s there, it's the 21 Q. So you understood that the policies in
22 PMs that get -- it's the PM's job to get the job. 22 here you were expected to follow. It's just you
23 ‘It's on -- build the relationships and get the 23 only referred to it if you needed to review a
24 jobs. We're just the number people basically. 24 particular policy; is that --
Page 63 Page 65
1 Q. So when you were working for JCA, you 1 A. Yeah, if I thought J didn't understand
2 were expected to -- you were given some 2 something, I knew I could go back and refer it --
3 employment policies and procedures that you were | 3 _ refer to it, but I never, like, went through it
4 expected to follow; is that accurate? 4 and studied it.
5 A. They gave us a binder when I was -- 5 Q. Can you flip to page 1048, Dziubla 1048.
6 started. It was called, I think, an employee 6 Are you there?
7 handbook or something. 7 A. Yes.
8 MR. BOYLE: If we could get this marked, 8 Q. Okay. So directing your attention to
9 please. 9 the highlighted portion of the second paragraph.
10 (Document marked as Dziubla Deposition | 10 A. Okay.
1h Exhibit No. 10 for identification.) I} Q. The sentence reads, Your employment is
12. BY MR. BOYLE: 12 at will, meaning that either J.C. Anderson or the
13 Q. So I've handed you what we've marked as 13. employee can end the relationship at any time for
14 Exhibit 10, ask you to take a moment to scan 14 any reason or without cause -- with or without
15 that. We received this from you in discovery. 15 cause or prior notice. Did you see that? Did
16 My first question is going to be: Is this a copy 16 you see that where I'm reading from?
17 of the binder that you received when you began 17 A. Right now?
18 your employment? 18 Q. Yeah.
19 A. I think it's one of the things in the 19 A. Yes, ] see that right now.
20 binder. There's a lot of stuff in there for 20 Q. Allright. And did you know you were an
21 training purposes, and it's, like -- it's one of 21 at-will employee while you were employed by
22 ‘the things. 22. JCA -- Anderson?
23 Q. Okay. And is it fair to say that this 23 A. Tlinois is an at-will state, isn’t it?
24 contains some of the policies and procedures that | 24 I believe so.

 

 

 

17 (Pages 62 - 65)

Veritext Legal Solutions

www.veritext.com

888-391-3376
 

 

 

 

Page 66 Page 68
1 Q. I'm asking you if you knew if you -- | JCA would follow? Is that JCA's property?
2 that you were an at-will employee while you were | 2 A. Yes.
3. at JCA? 3 Q. Okay. And the documents that they
4 A. Yeah. 4 use -- that you internally would use as an
5 Q. So can you flip to 1095. And this page 5 estimator to develop your proposal for a client,
6 contains JCA's confidentiality policy, correct? 6 those documents, that was JCA property, correct?
7 A. Yes. 7 A. Sure.
8 Q. Okay. And did you understand that while 8 Q. Things like if they had a list of the
9 you were employed by JCA that you would have 9 subcontractors and all the contacts that they
10 access to and come into contact with confidential | 10 developed with those subcontractors, that would
11 information belonging to the company? 11. be JCA's property, correct?
12 A. As far as, like -- I don't understand. 12 A. Well, I mean, half the people on that
13 Like, in terms of, like, social security numbers 13 list are people J worked with before in the past.
14 and stuff or -- 14 They can't just take ownership of the subs. I
15 Q. Business information that was developed 15 mean --
16 by JCA that they used in connection with how they | 16 Q. Well, if they had -- go ahead.
17 _ bid jobs. 17 A. Well, I'm just saying, like, it's --
18 A. Yeah, everybody has that. Every company | 18 when you're in the industry for a while, you know
19 has their way of doing things. 19 what people are good at and what other -- and
20 Q. Okay. So JCA was no different, correct? 20 what subs aren't. So, I mean, in terms of, like,
21 + They had their way of doing things. I think you 21 asub list, like, it's not like I'm never going
22 mentioned some program that Greg had -- 22. to call a sub and ask them to not -- I'm not
23 A. Right. 23 going to, like, not work with them. I can't
24 Q. -- that that was how you guys -- 24 forget I ever knew them, because I knew them
Page 67 Page 69
1 A. Yes. | prior. I met them, T mean.
2 Q. -- developed your bids, right? 2 Q. But to the extent JCA compiled its own
3 A. Correct. 3 list of the subs that they preferred and had
4 Q. And that was unique or proprictary to 4 contacts with --
5 JCA, correct? 5 A. That particular list is theirs, yeah.
6 A. It -- yeah. 6 Q. Okay. And did you have that kind of
7 Q. Did you understand, whether or not you 7 information in your possession when you left the
8 read this policy, that you had an obligation to 8 company?
9 keep that type of thing confidential, not share 9 A. Maybe by way of emails and stuff. If
10 it with other companies? 10 needed a -- I know sometimes, like, if email went
1k A. Yes. 11 down or -- yeah.
12 Q. Okay. Would -- strike that. 12 Q. So the --
13 If you could flip to page 1085. Do 13 A. Yeah, I did have that.
14 you see on that page the policy that relates to 14 Q. And did you return it to the company at
15 return of company property? 15 the time your employment ended?
16 A. Yes. 16 A. Didn't think about it when it was --
17 Q. And you agree that the provision 17 everything was going on.
18 provides that upon termination of your employment} 18 Q. So the answer is no, correct?
19 that you were required to return all company 19 A. Correct, the answer is no.
20 property to JCA? 20 Q. Okay. And why not?
21 A. Yes. 21 A. I didn't think about it with everything
22 Q. Okay. Did you understand that company 22 ‘that was going on. I was trying to figure out
23 property would include documents like we've 23 how | was going to find a job.
24 — discussed, the proprietary bidding process that 24

 

 

18 (Pages 66 - 69)

Veritext Legal Solutions

www.veritext.com

888-391-3376
 

Page 70

Page 72

 

1 (Document marked as Dziubla Deposition 1 part of that process at the company.
2 Exhibit No. 11 for identification.) 2 Q. But you do agree that you didn't return
3 MR. SEDAEI: Is this a good time to take 3 any of this information to the company after your
4 five? 4 employment was terminated, correct?
5 MR. BOYLE: That's fine, sure. 5 A. Honestly I didn't know that I had to.
6 THE VIDEOGRAPHER: We are going off the 6 Q. Okay. So when you began working for
7 record at 11:35 a.m. This is the end of media 7 your next employer Talent Hitch --
8 set 1. 8 A. Yes.
9 (A short recess was taken.) 9 Q. -- did you bring this document with you?
10 THE VIDEOGRAPHER: We are back on the 10 A. No.
11 record at 11:48 a.m. This is media set 2. 1] Q. Have you shared any of the information
12. BY MR. BOYLE: 12 in this manual with any other individual?
13 Q. Okay. Ms. Dziubla, when we broke, J had 13 A. No.
14 handed you a Company Exhibit 11. Have you had a 14 Q. Okay. Do you have this document with
15 chance to take a look at that? 15 you at your current position with Cornerstone
16 A. Oh, no, I haven't looked through it. 16 Consulting?
17 Q. I just need you to glance at it. You 17 A. No.
18 produced this to us in discovery. Do you 18 Q. Have you shared the document with
19 recognize the document? 19 anybody at Cornerstone Consulting?
20 A. Yeah. 20 A. No.
21 Q. And I just need you to confirm you did 21 Q. Have you used or relied on any of the
22 not return this to the company until your 22 information in this exhibit in connection with
23 attorneys gave it to us in connection with this 23 any of your subsequent employment?
24 — lawsuit; is that correct? 24 A, I don't understand that question.
Page 71 Page 73
1 A. Correct. 1 Q. Have you used any of the information or
2 Q. Okay. I'd like to have you flip to 2 documents contained in Company Exhibit 11 in
3 page 1129 of the document. Do you see that page? | 3 connection with the services you've provided to
4 A. Yes. 4 anybody other than JCA?
5 Q. Okay. So is it fair to say that this 5 MR. SEDAEI: Objection, form.
6 document contains all of JCA's processes and 6 But answer if you understand.
7 procedures for bidding on its customers’ work? 7 BY THE WITNESS:
8 A. Yeah. 8 A. The actual specific documents, no. The
9 Q. And if -- I'm going to have you flip 9 knowledge I have of the industry, yes, which
10 again forward to page 1146. What is that page? 10 happens to be, like J said, relationships with
1] A. Looks like a sub list. 1] subs. I'm not going to just cut my own throat
12 Q. Okay. And there's individuals named 12 and not use relationships I've built over the
13 from -- at each of these subcontractors; is that 13 years that I've worked in the industry. So but
14 correct? {4 did I, like, use their sub list -- which, by the
15 A. Yes. 15 way, this sub list is, like, a generic sub list.
16 Q. And those are the contacts that JCA has 16 It's changed, like, ten times when I was working
17 developed with the individuals that are listed, 17. there. But did I use that sub list and
18 correct? 18 specifically call those people, no.
19 A. Yes. 19 BY MR. BOYLE:
20 Q. Can you flip forward again to page 1207. 20 Q. Okay. And did you refer to any of the
21 Now, is this actually a templet of the actual 21 procedures in here while you were performing
22 contract that JCA enters into with its customers 22 services for anybody other than JCA?
23. once the -- once an agreement is reached? 23 A. No.
24 A. Thonestly -- ] wouldn't know. I wasn't 24 Q. Okay. We at this time would make a

 

 

 

19 (Pages 70 - 73)

Veritext Legal Solutions

www.veritext.com

888-391-3376

 
 

 

 

 

 

Page 74 Page 76
1 formal request to you and your attorney for you 1 can take that back.
2 to return all documents that you have in your 2 A. Oh.
3 possession that belong to JCA. 3 Q. Your direct supervisor while you
4 A. Okay. You can have them. Yeah. 4 worked -- well, strike that.
5 Q. And do you understand that the 5 Let me ask you first. You explained
6 procedures that are contained in Company 6 what you've done, what you were responsible for
7 Exhibit 11, you know, we have a right to pursue 7 doing as an estimator, while you were employed by
8 legal claims if we believe that there is 8 JCA. Did that ever change? Did the content of
9 additional documents in your possession that you 9 your job ever change over the course of your
10 failed to return? Do you understand that? 10 employment with JCA?
11 MR. SEDAEI: Objection, calls for a il A. It was pretty consistent.
12. legal conclusion. 12 Q. Okay. And your direct supervisor was
13 But answer if you know the answer. 13. Greg Garland, correct?
14. BY THE WITNESS: 14 A. Correct.
15 A. What was the question again? 15 Q. How would you describe your relationship
16 BY MR. BOYLE: 16 with Mr. Garland?
17 Q. Do you understand that we have a legal 17 A. I would have to say it was great.
18 right to pursue you for your failure to return 18 Q. And was that throughout your employment
19 these documents to the company? 19 with the company?
20 A. These specific documents which I've 20 A. Yeah, absolutely. He was somebody I
21. already given to you guys? 21 confided in. We used to do -- we tried to get a
22 Q. As well as any other company property 22 wellness program going at the company by running.
23 that you may have in your possession that you 23 We went out for Sushi Thursdays at Jewel. J
24 ~~ didn't think to return on your departure. 24 mean, we hung out all the time. If I needed
Page 75 Page 77
i A. Everything that J was asked to return I | somebody to talk to or an ear, I could call Greg.
2 returned. 2 He was very supportive.
3 Q. Well, we have two examples here that you 3 Q. Does it continue to be good to this day?
4 didn't return. 4 A. I don't talk to anyone there because of
5 A. I wasn't asked to return them. I didn't 5 this. I lost a lot of relationships and a lot of
6 know I needed to return them. If you would have | 6 _ friendships because of this.
7 said, hey, Ro, send back that binder we gave you, 7 Q. Soas far as you know, does your
8 I would have sent it back. I didn't know it 8 relationship with Mr. Garland remain on good
9 needed to go back. 9 terms?
10 Q. Is it just your understanding that when 10 A. As far as I know, yeah.
11. you leave an employer you have no obligation to | 11 Q. And what did you think of Mr. Garland as
12 return the property that was given to you by that 12 far as his supervisory skills?
13. employer? 13 A. I know he didn't like being the bad guy,
14 MR. SEDAEI: Objection, mischaracterizes | 14 you know, but he was very knowledgeable in what
15 the testimony. 15 he did and under a lot of stress for sure. So
16 But answer if you understand it. 16 sometimes things didn't come off as polished as
17. BY THE WITNESS: 17 be would have liked it. But it's just kind of
18 A. I think the last question answered it. 18 par for the course. He had a lot on his plate
19 If I was asked to give it back, | would have 19 and he was very good at what he did.
20 given it back. It's not like J] was withholding 20 Q. Did you -- was your work supervised by
21 anything. I returned all -- everything he asked 21 anybody other than Mr. Garland while you were at
22 ~me to return I gave him back. 22. the company?
23. BY MR. BOYLE: 23 A. I want to say to an extent the project
24 Q. Now, you mention that your direct -- | 24 managers kind of helped out with in terms of

 

20 (Pages 74 - 77)

Veritext Legal Solutions

www.veritext.com

888-391-3376
 

Page 78

Page 80

 

 

1 making sure that, you know, any documents that 1 Q. And did what you just described apply
2 were leading our proposals and stuff were going 2 throughout your employment at JCA, or was there a
3. tomake the company money. So if they had 3 point in time when you came to be unhappy working
4 something to say or experience-wise, you know, 4 there?
5 they would share that kind of as -- ] don't know 5 A. You know, we talked about a couple
6 if it was supervising, but, ] mean, they -- our 6 issues. There were things that Greg wanted to
7 proposals didn't go out unless the PM signed off 7 accomplish in the company that he was frustrated
8 onit. So, yeah, they would mark it up. Ifit 8 with, that we all kind of just shared
9 was wrong, they would mark it up. So that is 9 conversations on. But it wasn't, like,
10 kind of supervising. 10 detrimental to me working there. It wasn't like
11 Q. Anybody other than the project managers 11 I couldn't go on. I mean, I knew I had Greg and
12 that supervised your work? 12 1-- you know, Tim and I had each other's back.
13 A. No. And I think they're called project 13 Q. What issues are you referring to?
14 executives there, but, yeah. No, that’s it as 14 A. Just, I mean, you know, company politic
15 far as] know. 15 stuff. You know, Steve wants to do something one
16 Q. Okay. You mentioned Steve Boulukos, 16 way and the guys are, like, you know, we think --
17. Boulukos? 17 youknow, Greg wants to do it a different way.
18 A. Boulukos. 18 He thinks it would be better, would be more
19 Q. Did he have supervisory involvement with | 19 profitable. And, you know, the owner of the
20 your job? 20 company says do it one way, you do it that way.
2} A. Well, he was -- I think he was Greg's 21 You know, you grumble, grumble about it, and you
22 boss. So, like, shit hit the fan, I mean, Steve 22. move on.
23 was involved for sure. If he didn't approve of 23 Q. So was there ever a point, though, where
24 something that was going on, he made sure that, 24 you ceased to enjoy working at JCA?
Page 79 Page 81
1 you know, the message came down, you know, the | 1 A. No.
2 lines of communication. 2 Q. Okay. So it's your testimony that you
3 Q. And how would you describe your working | 3 were happy working at JCA right up until the end
4 relationship with Steve? 4 of your employment?
5 A. J mean, cordial. We, you know, 5 A. Thad no plans for leaving, not at all.
6 definitely didn't have the same amount of touch 6 Q. That wasn't my question.
7 points as Greg and] did. 1 didn’t see him on a 7 A. Iwas happy, yes.
8 daily basis even though, you know, we're in close 8 Q. Now, do you recall in July of 2017, so
9 proximity to each other. But, yeah, it was 9 approximately three to four months before the --
10 always cordial, friendly, you know, weather talk 10 your departure from the company, having a series
11. and lunchroom. He seemed very supportive. 11 of confrontations with your supervisors and
12 Q. How would you describe your -- did you 12. coworkers regarding your work performance?
13. enjoy working at J.C. Anderson? 13 A. No.
14 A. I did actually. That whole relationship 14 Q. Do you know an employee by the name of
15 Thad with Tim and Greg was something J had never 15 Seth Ehrlich?
16 had anywhere else. And, you know, you have your] 16 A. Yes.
17 things that you bitch about to your coworkers. 17 Q. And what was Mr. Ehrlich's position with
18 But other than that, J mean, it was, like, I felt 18 the company?
19 very confident about my responsibilities there. 19 A. I think he was a project executive.
20  Iknew that if J had a question, I could go to 20 Q. So is he one of these individuals you
21 Greg and he wasn't going to just blow me off, 21 described that might have input into the
22 like, some -- you know, sometimes happens. | 22 estimating work that you were doing?
23. mean, like, he was a mentor. So, yeah, really -- 23 A. Yes.
24 mean. 24 MR. BOYLE: Have this marked, please.

 

 

21 (Pages 78 - 81)

Veritext Legal Solutions

www.veritext.com

888-391-3376

 
 

Page 82

Page 84

 

 

1 (Document marked as Dziubla Deposition | 1 people to talk to, is Greg, then them. I mean, I
2 Exhibit No. 12 for identification.) 2 didn't -- and they were also the people that
3. BY MR. BOYLE: 3. were -- they did my review and all that stuff and
4 Q. So we've handed you what we've marked as | 4 that was positive. So, like, I mean, they're
S$ Deposition Exhibit 12, and ask you to take a look 5 my -- I didn't see any -- it's not like I was
6 at that and let me know when you've had a chance | 6 going to the highest of powers. I mean, they're
7 to read it. 7 just the next -- they're just the people I talked
8 A. Okay. 8 to.
9 Q. Do you recognize this email? 9 Q. And where you say you meant no
10 A. Not really -- ] mean, vaguely. I mean, 10 disrespect, do you have any recollection of what
11 obviously I wrote it. I mean, I don't remember. 11 you were referring to when you said you meant no
12 I'm trying to recall what it was in response to. 12 disrespect?
13 Q. And you sent it to Steve Boulukos and 13 MR. SEDAEI: I'm going to object since
14. Mike Yazbec, correct? 14 the questions have been asked and answered.
15 A. Yes. 15 But you can answer again if you have
16 Q. And they were the two top executives at 16 an answer to the question.
17 the company at the time? 17. BY THE WITNESS:
18 A. Yes. 18 A. really don't know what this is in
19 Q. Okay. And you say you don't remember 19 reference to.
20 what this email was about? 20 BY MR. BOYLE:
2) A. I don't know what prompted me to -- I'm 2) Q. Okay. Can I have that back.
22 trying -- like I said, I'm trying to recall. 22 (Document marked as Dziubla Deposition
23 Q. So let me direct your attention to the 23 Exhibit No. 13 for identification.)
24 sentence that says, J take a Jot of pride in what 24
Page 83 Page 85
1 Ido and to hear that my very best was received 1 BY MR. BOYLE:
2 in the way Seth portrayed offended me. I 2 Q. So I've handed you what we've marked as
3 appreciate you both taking time to hear my side. 3 Deposition Exhibit 13, and I'll state that this
4 Does that help to refresh your 4 is a document that your attorneys produced to us
5 recollection as to what was going on? 5 indiscovery. Take a moment to review the
6 A. I don't remember the circumstances. 6 document, please.
7 Q. So you don't remember any incident that 7 A. Okay.
8 was occurring with respect to the way Seth 8 Q. Do you remember sending this email to
9 Ehrlich was characterizing your work? 9 Mr. Boulukos?
10 A. Not -- I mean, not with respect to this 10 A. Yes.
11 email. I don't know what this email is a Q. Okay. Why don't you tell me what this
12 referencing, what incident it's referencing -- 12 incident related to?
13 Q. Okay. 13 A. I'm trying to figure out the whole thing
14 A. -- with him, 14 with the Excel. So we have -- so when we did
15 Q. Do you recall why you felt the need to 15 proposals, there was templets. And it's up to
16 send this email to the two top executives at the 16 the estimators to use the most latest templet,
17. company? 17 which, you know, differed depending on what
18 A. Well, | mean, so you make it sound 18 project it was. You know, some of the PMs would
19 like -- I mean, Mike and Steve have an open-door | 19 — say -- you know, you'd use a templet that they
20 policy, too. You know, you could always walk in |20 used on another job, just because, like, why go
21 ‘there and talk to them. It's not, like, you 21 back to the original templet when it's just going
22 know, this was sent through, like, up a chain, a 22 to be another templet for the same client. Like,
23 memo chain. I could just walk down the hallway. | 23 why not just use that. But sometimes there would
24 I felt -- I mean, they were the next 24 be outdated exclusions or clarifications that

 

 

 

t

22 (Pages 82 - 85)

Veritext Legal Solutions

www.veritext.com

888-391-3376
 

Page 86

Page 88

 

 

 

1 they would make to the overall general templet, 1 group stating if anybody, you know, has
2 and stuff would just kind of get muddled 2. difficulty with what my expectations are, please
3. sometimes when putting things together. 3 let me know; is that correct? He sent this to --
4 I'm trying to recall the whole -- 4 A. Yeah, I'm actually -- I mean, J just
5 hold on. 5 noticed it now that it's just to Ed and me. |
6 I don't recall all the different 6 mean, there's still Mike Stazinski. And I don't
7 processes that -- right now, you know, just 7 know why Tim and Mike were left off of it. It
8 because it's been a couple years. But it sounds 8 must have been something we were working on, Ed
9 like I had something that needed to get update to 9 and I were working on.
10 signify what stage I was in the bid. And you 10 Q. And it's also to Greg?
11 couldn't go in there to update it if somebody was | 11 A. And to Greg, right.
12 init. So it was really frustrating, because, 12 Q. Right.
13 like, you know, you have a break in your 13 A. But it's not our whole team.
14 schedule. And you're, like, okay, I'm going to 14 Q. Right. And so you felt that you needed
15 go in there and update; and you're, like, damn 15 to respond to this directly to Steve, so you sent
16 it, somebody's in it. And then you'd have to go 16 your email to Steve alone, correct?
17. back. And if you forgot or something else took 17 A. Right.
18 your attention away, it just didn't get done. 18 Q. Okay. And Steve is the second highest
19 And I don't know, Steve sent out 19 ranking executive at the company, correct?
20 this email, and I just -- I wrote him back. And 20 A. Yeah. I didn't think he needed to have
21 Iwas just, like, J don't -- I felt like the 21 an audience with what I wanted to say to him. |
22 email was talking down to me and our group. It 22 honestly did it out of respect.
23 waskind of condescending. And I just wanted to | 23 Q. Well, your last sentence in your
24 say, hey, man, you know, I'm doing the best I 24 response says, I really don't think any of my
Page 87 Page 89
1 can. And, you know, I just learned how to do 1 efforts warrant getting emails like this,
2 this. I'm doing -- I don't think I should be -- 2 correct? Is that what your definition of showing
3 I should get an email like this. 3 respect to the --
4 The minute I sent it, Greg leaned 4 A. Yeah.
5 over and he was, like, that's it, we're going to 5 Q. -- management --
6 havea meeting. So I immediately got called into 6 A. I think it's me standing my -- I'm just
7 the office, I think -- or, no, he called me over 7 saying to him -- I mean, the subject email is
8 and basically told me not to send anymore emails 8 why. I mean, the way it's phrased and
9 like to this to Steve at Steve's direction. 9 everything, I think I have -- I mean, that's why
10 Q. Okay. So let me ask you about that. So 10 they -- you hire somebody with the experience
11 first of all, let's take a step back. 11 that they have and you expect them to have a
12 A. Okay. 12 voice, right? I mean, I don't think I was rude.
13 Q. So the first emai] on this document is 13. I don't think I was disrespectful or anything. |
14 Steve sending out an email to you, Greg Garland, | 14 just addressed him personally and said, hey, you
15 Ed Bowen, and copying Mike Yazbec, correct? 15 know, I'm doing the best I can. I'd appreciate
16 A. Yes. 16 itif you wouldn't send emails like this. I
17 Q. And the content of his email ts that he 17 don't think there's anything wrong with what I
18 doesn't like that -- the way this estimating 18 — said.
19 sheet that you just described is being updated, 19 Q. Okay. And so following your sending
20 correct? 20 this email, you described a conversation that you
21 A. Yeah. 21 had -- Greg came to you and told you --
22 Q. Is that fair? 22 A. Like, as soon as the email went out,
23 A. Yeah. 23 like, no -- within three minutes Greg and I could
24 Q. Okay. And he's sending this out to the 24 see each other in the office the way it was set

 

 

23 (Pages 86 - 89)

Veritext Legal Solutions

www.veritext.com

888-391-3376
 

Page 90

Page 92

 

 

1 up. Within three minutes, he leaned over and he 1 MR. BOYLE: Can | get this exhibit
2 was, like, don't send out anymore emails. So 2 marked, please.
3. -~within, like, two seconds, my email went to 3 (Document marked as Dziubla Deposition
4 Steve, Steve forwarded it to Greg or called him. 4 Exhibit No. 14 for identification.)
5 And Greg was, like, don't send out emails like 5 BY MR. BOYLE:
6 that anymore. And I was, like, why can't I 6 Q. Handed you what we've marked as
7 respond to Steve's email to me and his way with 7 Deposition Exhibit 14. Do you recognize this
8 anemail back saying, hey, you know, I'm just -- 8 document?
9 why can't I respond back to him. J don't 9 A. Yes.
10 understand. He's just, like, just don't do it 10 Q. Can you tell us what it is?
11 anymore. ll A. It's something on social media. Looks
12 Q. So Steve was not happy with the manner 12 like it's on Instagram. Yeah, J had a -- they
13. in which you responded to his email? 13. always say when -- well, Rodan & Fields is an
14 A. I guess not. 14. MLM. And, like, when you start those kinds of
1S Q. Was there -- did you from that point 15 things, they're, like, you should have a kick-off
16 forward refrain from sending that kind -- those 16 party at your house. Like, two people came. So
17 types of emails? 17 but, you know, you don't say that on social
18 A. As far as -- ] mean, as far as I know. 18 media. Instead you're, like, well, this was
19 Q. And you said something about you were 19 great. It was great, you know.
20 supposed to deal with Greg or something. I might | 20 So, yeah, it's just basically what
21 have misunderstood. You were supposed to -- from) 21 you do with social media when it comes to
22 that point forward, your contact was supposed to | 22 advertising for, you know, Woderation and Rodan &
23. go through Greg? 23 Fields.
24 A. No. 24 Q. So what is -- let's step back. What is
Page 9] Page 93
1 Q. No. Okay. I thought I -- ] may have 1 Woderation?
2 misunderstood that. 2 A. Woderation is a company that I
3 Did this -- subsequent to this 3 _ started -- I want to say I think everything
4 email, did your relationship with Steve change at 4 — started in July of 2017. That's basically
5 all? 5 evolved from just being online fitness training
6 A. I mean, we didn't -- it's not like we 6 to actually working with women, being an advocate
7 had a relation -- like, a relationship where, 7 for women's health in the construction industry.
8 like, Greg and I did. I mean, I would still go 8 I've narrowed it down to that, where all my
9 into there and talk to him about stuff. I was 9 clients are women in the construction industry,
10 never -- I wasn't, like, hostile towards him or 10 and T help them find a medium to being healthier.
11 anything. I still treated him with respect, 1] Q. And is that the side business you
12 — still watched whatever TV show they had on in the | 12 _ referred to?
13. lunchroom and cracked jokes, | mean. 13 A. Yes.
14 Q. Did you ever have any discussion with 14 Q. And you're continuing to -- in your
15 this email -- about this email with Steve? 15 efforts to try to grow that business, correct?
16 A. No. 16 A. Correct.
17 Q. What did Greg tell you about the email 17 Q. Okay. And this Exhibit 14 is a social
18 other than you shouldn't send emails like this 18 media posting regarding the launch or the
19 anymore? 19 start-up of Woderation?
20 A. Don't piss off Steve by sending emails 20 A. Yeah. More or less, like, Rodan &
21 like this. 21 Fields. But, yeah, the start of me, like, trying
22 Q. Anything else? 22 to start a business.
23 A. That's pretty much it. He was just, 23 Q. Okay. And who is Rodan & Fields?
24 ~~ like -- 24 A. It'san MLM. It's like Avon or Mary Kay

 

 

 

24 (Pages 90 - 93)

Veritext Legal Solutions

www.veritext.com

888-391-3376
 

 

 

 

 

Page 94 Page 96
1 or it's just a Gotera. T mean, it’s just an MLM, ] A. Yes.
2 cosmetics. 2 Q. Okay.
3 Q. I'm going to switch gears a little bit 3 A. You're highly encouraged to go. But,
4 and we're going to talk about the golf outing you 4 yeah, it's voluntary. If you didn't go, it
5 attended on September 18th of 2017. Do you 5 wasn't a big deal.
6 remember that golf outing? 6 Q. Okay. And, in fact, hadn't you decided
7 A. Yep. 7 to go at the last minute?
8 Q. Okay. The outing is referred to as The 8 A. I did. I decided to go at the last
9 Kev, correct? 9 minute, and I made a donation to kind of help
10 A. Correct. 10. support the cause because -- yeah, it's a
1] Q. Tell me what is your -- what is The Kev 11 networking event and you should go. Rachael
12 in your understanding -- to your understanding? 12 talked me into it. She goes all the time. We
13 A. From what I remember, I think the -- I 13. were kind of close. So she was, like, hey, you
14 believe Kevin is short for -- or Kev is short for 14 can hang out with me and, you know, whoever she
15 Kevin, which used to be, I want to say, the CFO 15 hangs out with.
16 of ICA many moons ago who died from pancreatic | 16 Q. Who did you -- I'm sorry, you might --
17. cancer. And The Kev is a fundraising event. | 17 this might have just been in part of your answer,
18 don't know if it's sponsored by JCA, but it's a 18 but who did you go to the event with?
19 fundraising event that takes place to help the 19 A. I know the agreement was -- so my car
20 family with financial -- so they do, like, silent 20 _-was getting detailed that day. So they hada
21 auctions, and it helps them raise money for his 21 shop that worked on all of our cars or -- or some
22 daughters and his family, so that they can 22 kind of relationship with the detail shop. So
23 continue to do what they do. It's a charity 23. the plan was that J would leave my car at JCA’s
24 event for that family. 24 parking lot, and I would go -- I think TI went
Page 95 Page 97
1 Q. Okay. And you attended the event on 1 with Rachael and she was going to take me back,
2 September 18, 2017; is that correct? 2 but she couldn't because she left because she got
3 A. Yes. 3. drunk. So I think I came with her. Maybe one
4 Q. Allright. Had you attended the 4 other person might have come with in the car. |
5 previous year? 5 don't remember. But IJ got there in somebody
6 A. Yes. 6 else's car.
7 Q. Okay. So with respect to the event on 7 Q. And who is Rachael?
8 September 18, 2017, let me start by asking were 8 A. She is, I don't know, accounting.
9 you golfing that day? 9 Q. She's a JCA employee?
10 A. Not, like -- no, I was just -- my goal 10 A. Correct.
11 there was to actually take pictures, because -- I 1] Q. Are you friends with Rachael?
12 can't remember if Lauren was going to be there, 12 A. No.
13. their marketing person. But it wasn't -- I 13 Q. Were you friends?
14 wasn't there to golf. I was basically there to 14 A. Not anymore.
15. network, because I can't golf. I don't know how 15 Q. Were you friends with her at the time?
16 to golf. 16 A. At that time, J thought we were, yes.
17 Q. Okay. 17 Q. Why are you no longer friends?
18 A. So, yeah, I was there to network. That 18 A. Honestly when all this stuff happened,
19 was my goal; and then if it came down to, like, 19 hike I said before, I just kind of cut ties with
20 shooting a couple, because the guys were, like, 20 everyone, just for everyone's best interest. I
21 hey, you know, try this hole or whatever, | would | 21 — didn't want her to get tied up in it either. So
22 doit. But] wasn't there to, like, score or 22 just kind of locking out for her best interest,
23 anything. 23 she had some things she was struggling with. I
Q. Okay. And this is a voluntary event? 24

didn’t want to add anything to her plate. So I

 

25 (Pages 94 - 97)

Veritext Legal Solutions

www.veritext.com

888-391-3376
 

 

 

 

 

Page 98 Page 100
1 just cut everyone off. 1 A. I don't remember exactly.
2 Q. So do you remember when you arrived at 2 Q. And you said you'd go around from group
3 the outing? 3 to group. Were you going around by yourself or
4 A. Probably at a reasonable -- well, before 4 were you going around because -- I just need to
5 everything kicked off. I mean, J think it's -- 5 understand the process of the golf outing and how
6 I'm trying to think if it was lunch, you come in 6 that works.
7 for Junch, then you go out for golf, and then you 7 A. Yeah, so, you know, you sit there and
8 come in for dinner. So it was definitely before 8 you have lunch -- you have your lunch. And then
9 lunch, because I was able to eat and stuff. 9 everyone gets together and you come up with
10 Yeah, right around when stuff was supposed to 10 teams. So I think, like, four or five people get
11 kick off, noon. 1] onateam. And then you pick a cart and go pick
12 Q. And what do you recall from the point -- 12 up your cart, and then you drive to a hole.
13 so you recall having lunch? 13. Everybody starts at a hole.
14 A. Yeah. 14 And so since my main objective was
15 Q. Okay. Were you with anybody at that 15 to get pictures of everyone, I just got in my own
16 point in time? Who did you have lunch with? 16 cart and started driving around taking pictures
17 A. I don't remember who was at my table. 17 — of people, which is kind of what we did the year
18 Q. Okay. 18 before. We had a really good time with Greg.
19 A. Honestly. 19 Greg drove and took me and Lauren, and we took
20 Q. Okay. Once you and Rachael -- you think | 20 — all kinds of pictures.
21 Rachael and you arrived together, did you stay 21 So you just stop by and you're,
22 with her or did you join another group? 22 ‘like, hey, how is it going, you know, Vortex
23 A. I don't remember. 23 Flooring. And then you shoot the shit fora
24 Like, so I was part of different 24 ‘little bit and then you leave. You got -- I got
Page 99 Page 101
1 groups throughout. I don't know what order they 1 in my cart and drove off and just -- and then
2 happened in. 2 eventually I got bored, because you're driving
3 Q. What do you mean you were part of 3 around taking pictures of everyone. And some
4 different groups throughout? 4 people were really serious about the golf outing,
5 A. Well, you just kind of bounce around 5 so they actually wanted to golf, and then other
6 from, like, group to group. But I don't know 6 people were relaxed.
7 what order it happened in. Like, who was I 7 So, you know, I was trying to find
8 talking to at lunch, I don't know. Did I hang 8 people to meet up with. Texted Tim, like, what
9 out with Tim and a couple other of our employees, | 9 hole are you at, I'm at hole whatever. I'm,
10 yes. Did I hang out with some of our subs, yes. 10 like, I have no idea where that hole is because |
11 What order it happened in, J mean, you know, it's | 11 don't get golf.
12 just about networking. 12 So, you know, just trying to find
13 Q. Okay. You mentioned that Rachael got 13 out where people are and hook up with them. [|
J4 drunk? 14 think J met up with -- know I met up with
15 A. Yeah. 15 Rachael before she got sick. And last year we
16 Q. Were you drinking? 16 had hung out with her and one of the McKenna Hill
17 A. J probably had a drink or two, yeah. 17. Group. And she started making some weird
18 Q. Okay. Were you drinking before you got 18 comments while I was in the golf cart, and I was,
19 to the outing? 19 like, okay, well, she's clearly far along.
20 A. No. 20 So I separated myself from her
2) Q. Okay. 21 immediately, because she was just -- and then
22 A. J was at work. 22 1 -- she was just -- I don't know, started
23 Q. Okay. Do you remember how many drinks | 23 getting text photos of, like, there was tampons
24 you had that day? 24 inthe bathroom and then she threw up all over

 

26 (Pages 98 - 101)

Veritext Legal Solutions

www.veritext.com

888-391-3376
 

Page 102

Page 104

 

 

 

 

1 herself. And I was, like, ] don't even want to ! Q. Okay. And so your understanding is that
2 deal with this. Like, I'm not -- I'm separating 2 when you say chip shot that that's putting into
3. myself from her immediately. 3 the hole?
4 So I'm not sure what happened with 4 A. | guess, yeah.
5 her later in the night. I just know she ended up 5 Q. Okay.
6 sleeping in the bathroom for, like, two hours, 6 A. I think it's --
7 she said, and then she drove home when she was 7 Q. Okay. And did -- were you offered to
8 finally, like, coherent enough to drive, so... 8 receive instruction on how to hit a chip shot?
9 MR. BOYLE: Can I have this marked as 9 A. Yes.
10 the next exhibit, please. 10 Q. And the next sentence of the complaint
1 (Document marked as Dziubla Deposition | 11 says, "As a JCA employee, Plaintiff felt
12 Exhibit No. 15 for identification.) 12 obligated to go along with the demonstration."
13. BY MR. BOYLE: 13 What do you mean you felt obligated?
14 Q. So, Ms. Dziubla, I've handed you 14. Why did you feel obligated?
15 Deposition Exhibit 15, which is a copy of your 15 A. Well, I mean, Jacobsen is the -- you
16 complaint in this case. I'd like to direct your 16 know, he's the guest of honor there. You know,
17 attention to paragraph 9 of the complaint. 17 he's there. He's -- it's kind of -- you know,
18 A. Okay. 18 you don't want to -- if you're hosting a party
19 Q. Let me know when you've had achance to | {19 and you have your head key person there, you want
20 read that. 20 to be cordial with them; and he offered it. So I
21 A. Yep, read it. 21 was, like, well, yeah, I guess I have to.
22 Q. Okay. So the first sentence of that 22 And to be quite frank, I had
23. paragraph states that, "During the event, 23 actually talked to Jacobsen earlier in the night
24 Jacobsen offered to provide JCA employees 24 when I arrived there, and he made me very
Page 103 Page 105
1 instructions on how to hit a 'chip shot". Do 1 uncomfortable when I originally talked to him.
2 you see that? 2 And I didn't really want to have anything to do
3 A. Yes. 3. with him there. But it was just, like, oh, well,
4 Q. And Jacobsen is Peter Jacobsen; is that 4 you know, come on, we got an expert here. Just
5 correct? 5 take his -- you know, let him tell you what to
6 A. Correct. 6 do. AndI was, like, all right, sure.
7 Q. So what do you remember about how he was} 7 Q. So TI just need to understand, so you're
8 providing instruction on how to hit a chip shot? 8 driving around in a golf cart by yourself --
9 A. Can you rephrase that? 9 A. Yes.
10 Q. Sure. You said he offered to provide 10 Q. -- going from hole to hole?
11 JCA employees instructions on how to hit a chip 11 A. Yes.
12 shot. How did he offer employees that type of 12 Q. Okay. And you drive up to a hole where
13 instruction? 13 Peter Jacobsen is providing golf instruction?
14 A. So, okay, so I was going around taking 14 A. No, I drove up to a hole and got flagged
15 pictures; and then I got pulled over by that 15 down, hey, Ro, we've got these autographed
16 group that was there. So I think there was, 16 things. Do you want to stop by, and I'm, like,
17 like, four or five of us. And trying to remember 17 oh, I don't think I want to. And they're, like,
18 about -- it was just basically, like, hey, do you 18 oh, come on. And what am I going to do, insist
19 play golf, and J was, like, no, I don't know how 19 onit. So I'm, like, okay, fine.
20 toplay golf. And then he was, like, oh, come 20 So he had these autographed rags.
21 on, take a chip shot. 21 ‘I'm, like -- or whatever they're called, like,
22 So we were just -- I guess it's 22 ball cleaners or something. I'm, like, fine,
23 putting to the hole. So a couple people went to 23. whatever, cool, I'll stop by.
24 24 So I did. And J was just, like --

putt, and he was just talking them through it.

 

27 (Pages 102 - 105)

Veritext Legal Solutions

www.veritext.com

888-391-3376
 

Page 106

Page 108

 

 

 

 

1 I'm, like, don't make it weird. You know, I'm 1 Q. Okay.
2 just trying to go along with the flow of things. 2 A. Just going off from memory, maybe Adam
3 The instructions weren't going on when I pulled 3. was there. I forget his last name. I don't
4 up. It was just, like, hey, come here, and, you 4 remember anything else.
5 know, the guest of honor is here. Oooh, come get | 5 Q. Okay.
6  asigned piece of paraphernalia that I didn't 6 A. In terms of people.
7 really care about. 7 Q. Okay. And do you recall how -- where
8 Q. Describe for me what type of instruction 8 people were standing in relation to where you and
9 you received from Mr. Jacobsen? 9 Mr. Jacobsen were?
10 A. So, I mean, I don't recall the exact 10 A. Well, like I said, my back was to them,
11 instructions, but J know that, like, he verbally 11 so I don't know if they were, like, right here or
12 cued me to perform the same type of -- to attempt | 12 if they were, like, over there. My back was to
13 the same type of, I guess what it's called, a 13. them.
14 chip shot; and when I wasn't getting it, then he 14 Q. Okay. So you described how he --
15 decided to demonstrate to kind of guide me 15 because you weren't understanding the instruction
16 physically. 16 that he was giving you on how to physically
17 And that's when he made his comment, 17 perform the shot, then he physically assisted you
18 and I was just, like, whoa. And I was just -- 18 on how -- what he was trying to explain, correct?
19 and I -- that's -- kind of honestly, like, 19 A. Correct.
20 every -- it was, like, I was out of my body 20 Q. Now, in your complaint, you say he took
21 looking down at me, and all I can picture is 21 a position behind plaintiff and assertively
22 Schumacher's face, just -- him just laughing and, | 22 _ pressed his hip against plaintiff's buttocks; is
23 like, buddying it up with the two of them. 23 that correct?
24 And I was just, like, did J hear 24 A. Yes, he was close.
Page 107 Page 109
1 what T just heard? I was just, like, shocked. 1 Q. Okay. And is -- did you say anything to
2 Q. So who was there when this incident was 2 him at that time?
3 going on? 3 A. Iwas, like, this is weird. And before
4 A. So, you know, I'm standing there doing 4 I could process it, that's when he made that
5 my whatever. Jacobsen is behind me. He's 5 comment, and I've -- honestly I've received --
6 guiding my hands. I'm -- Jim's in front of me, 6 perfect example is we had an outing previously, I
7 and I don't know where the rest of the people are 7 don't know if it was that year, for JCA, they
8 because my back is to them. So I don't know what | 8 have an employee that’s an ex-golfer Clint
9 their proximity is. 9 Hickman, and he gave me the same type of
10 Q. Okay. But I'm just -- let's start with 10 demonstration at Topgolf where he was behind me,
11 who was there. So you said Jim -- 11 but it certainly did not include a comment like
12 A. Oh. 12 that. It was done very professionally, and he
13 Q. -- you said Peter Jacobsen, you said 13 guided me, and I was able to hit the ball. I
14 yourself. 14 didn't think I was going to experience anything
15 A. Tim was there. 15 different than that.
16 Q. And that's -- Tim is who? 16 Q. Now, did -- you've already answered
17 A. Tim Lee was the other estimator. He was 17 this, but was Jacobsen also providing
18 there. I want to say Kacper was there from 18 instructions to the other golfers that were
19 Aspen. 19 standing there?
20 Q. What's Kacper's name? 20 A. Physically?
2) A. Which is Kacper Cojowski. I don't know. | 21 Q. Just I'm asking --
22 ‘I'm taking a shot at his last name. He's with 22 A. Providing instruction, yes, he provided
23 Aspen Painting, so he's one of our subs that we 23 instructions to the other people as well on how
24 use a lot. 24 to improve their shot.

 

28 (Pages 106 - 109)

Veritext Legal Solutions

www.veritext.com

888-391-3376
 

Page 110

Page }12

 

 

1 Q. Okay. Now, did you complain to anybody 1 afternoon with them several times, like, you just
2 after this incident occurred? 2 kind of -- I might have had my own cart and drove
3 A. I mean, it -- you know, we got done. 3. along with them to the next hole, but I know that
4 They're, like, hey, let's take a photo. I'm, 4 J stayed with people. I wasn't solo after that.
5 like, all right, whatever. I was, like, how do I 5 I stayed with people, so --
6 process this. We started driving around. 6 Q. But you can't say for sure? You don't
7 And actually because Tim and I were 7 remember where you -- whether you went with then
8 so close, you know, we're sitting there. 8 or you went somewhere else?
9 Everybody gets out to take their shot, and Tim 9 A. Okay. Then I went them, if T wasn't by
10 just kind of looks over at me, and he's, like, 10 myself. I wasn't by myself after that happened
11 dude, are you okay. And I'm, like, I'm not okay. 11 at any point in time. So I --
12. And he's, like, I can't believe that happened; 12 Q. So you stayed with that group and then
13. and I'm, like, I don't know what to do. 13 you proceeded to the next hole?
14 Q. So when did this exchange with Tim Lee 14 A. Right. But Jacobsen didn't stay with
15. occur? 15 the group. Like, they were part of their own
16 A. I'm -- maybe a couple holes after that 16 little thing. He was on his own team.
17. hole. I'm not sure of the time frame. But I was 17 Q. Okay. And this conversation you just
18 just going back and forth in my head. I'm, like, 18 described where Tim asked you if you were all
19 — did that really happen. 19 right, that just occurred at some later point in
20 Q. So after the -- you received the 20 the day?
21. instruction from Mr. Jacobsen, you took your 2] A. Yeah, I mean, like, we were driving
22 picture, and you got back in your golf cart and 22 around. So I think we met -- we probably met up
23 you left that area? 23 with a couple other carts, and we just had an
24 A. did definitely leave the area. I 24 opportunity. I wasn’t saying much, and usually
Page 111 Page 113
1 don't know if it was just me or if we left as a 1 T'm pretty social and I joke around and all that
2 group collectively. 2 stuff, and I wasn't saying much. And he just,
3 Q. You don't remember that? 3 hike -- he knew something was wrong, because, I
4 A. I don't remember if] left in a golf 4 mean, we hung out all the time at work. We were
5 cart with somebody or if they hopped in my cart 5 good coworkers.
6 or whatever. 6 And I -- you know, I told him,
7 But I did spend the remainder of the 7 like -- I told him what happened. He was, like,
8 afternoon with other -- with Tim and with Adam 8 wow, I can't believe -- you know, then, of
9 and acouple other people from our office. | 9 course, Kacper Js there. And he's, like, what
10 just don't know what order it came in. 10 happened. And, you know, and I told him. He's,
1] Q. But if I'm understanding correctly, Tim 11 lke, I can't believe that that happened. He's,
12. and the other -- Kacper and Adam, they were 12 like, oh, my God. And they could tell I was --
13 actually golfing that day, correct? 13 there was something -- I was upset.
14 A. Yeah. They were doing more of it, yeah, 14 Q. Okay. I mean, so since you remember
15 they were partaking in more of it in terms of, 15 that you -- now you remember that you went with
16 hike, finishing the golf. But it's al] relaxed. 16 them after this incident with Mr. Jacobsen, I
17 You know, it's not like anyone is really keeping 17 want to know how long after you -- that incident
18 score. But they were golfing, yeah. 18 before you had this discussion with Tim and now I
19 Q. They were golfing? 19 understand Kacper was part of it, too? Was it --
20 A. Yeah. 20 do you remember -- have any recollection as to
2) Q. So they proceeded to the next hole and 21 how Jong after it was?
22 you went somewhere else? 22 A. It was -- like, it's within three hours.
23 A. I might have gone with them. Because I 23 Q. Okay.
24 24 A. Because it was before dinner, so dinner

did end up -- like I said, I ended up spending my

 

Nt

 

 

 

29 (Pages 110 - 113)

Veritext Legal Solutions

www.veritext.com

888-391-3376
 

 

 

 

 

Page 114 Page 116
1 is, like, at 5:00. So if we were golfing by 1:00 ] Q. Okay. And it was Joe McGuire, yourself,
2 and that happened, like, midway through, I mean, 2 and Kacper?
3 it all -- it happened before dinner. 3 A. And Tim.
4 Q. Okay. So you believe it was closer to 4 Q. Any other discussions at the outing that
5 the dinner when you had that discussion with 5 you had about that incident?
6 them? 6 A. J mean, J talked with -- Sergio gave me
7 A. I'd say, like, yeah, midway through, 7 aride back to the office. I talked with him
8 yeah, sure, closer to dinnertime. 8 about it when J left.
9 Q. Okay. And you said you started golfing 9 Q. And who is Sergio?
10 at 1:00? 10 A. I think he's their general
il A. I think so. That's all -- I'm just 11 superintendent.
12 throwing that number out there. It could have 12 Q. Okay. He gave you a ride back to the
13. been 11:00. 13. office. Do you know -- do you recall what time
14 Q. Okay. 14 that was?
15 A. I don't know. 15 A. I didn't finish -- I definitely didn't
16 Q. Okay. Did you have any other 16 partake in dinner because of how upset I was. So
17 conversations with anybody that day regarding the | 17 I want to say it was before 5:00, and we ended up
18 incident with Mr. Jacobsen? 18 talking at the office for a couple hours about
19 A. Yeah. Actually so when we got done, you [| 19 everything that happened.
20 know, whatever, finishing our holes, heading back | 20 Q. What do you remember -- was there
21 to dinner, we -- you got to go park all your golf 21 anybody else present?
22 carts and stuff and everybody comes together and | 22 A. No. Just me and Serg.
23 you find people. And Joe McGuire was another 23 Q. And what do you recall saying to Sergio
24 person that I really confided in about stuff. I 24 about the incident?
Page 115 Page 117
1 thought he was one of their best PMs. He was ] A. Thonestly don't remember if I told him
2 standing at one of their booths where the carts 2 anything specific. I just told him -- sorry. So
3 were, and Kacper actually went up to him, and 3 1] was supposed to get a ride back, but I didn't.
4 he's, like, dude, you wouldn't believe what just 4 So I was actually -- when J was at the golf
5 happened. And he starts telling McGuire about 5 outing and they were going through the auctions
6 it, and McGuire looks over at me, and he's, like, 6 and stuff like that, I looked up at Serg, and
7 what did Jim do. And I'm, like, he just started 7 he's, like, do you have a ride back, and I said,
8 laughing; and he's, like, no way. He's, like, 8 no, I don't. And he said, are you okay. I said,
9 yeah, it doesn't surprise me. 9 no, I'm not. And he's, like, do you need a ride
10 And I was just, like, what do I do; 10 home. And I'm, like, no, I'll be fine.
11 and he's, like, I don't know. I'm, like, hey, 1] So I stood there, and he stayed
12. you want this souvenir? And [just kind of 12 within eye -- within -- so that J could still see
13. chucked the ball cloth at him. I'm, like, do you 13. him, and within five minutes, I looked up at him
14 want it. He's, hike, fuck, no. I mean, he's, 14 andTI said, I need to go home. And he said, all
15 like, I can't believe that happened. He's, like, 15 right, I'm here. He's, like, I'll take you home
16 I'm not surprised, though. Jim would think 16 right now. And within five minutes, he took --
17 that's funny. 17. we got in his car and he drove me back to the
18 Q. So this occurred after you were done 18 office.
19 golfing for the day and you were returning your 19 MR. SEDAEI: Take a minute if you need
20 carts? 20 to.
21 A. Yes. 21. BY THE WITNESS:
22 Q. So this was -- this would have been 22 A. AndI-- honestly J just sat in the car
23 right around dinnertime? 23 and I think IJ just fought back tears. And then
24 A. Yes. 24 we got back to the car, and J couldn't find my

 

30 (Pages 114 - 117)

Veritext Legal Solutions

www.veritext.com

888-391-3376
 

 

 

Page 118 Page 120
1 keys for the car, because the detail shop had it. 1 crying, and I told him as best 1 could what
2 So we were looking and we spent, like, 45 minutes | 2 happened. He's, like, you have to say something
3 looking just for the keys trying to figure that 3. about that right now. He's, like -- I mean, he's
4 out. And then all of a sudden, we noticed a note 4 never seen me that way. I don't get upset like
5 on the car that said the keys are in the gas 5 this. He's, like, you have to say something
6 tank. We thought that was funny. 6 about this right now. He's, like, you have to
7 And then we just started talking 7 Jet them know this happened. You can't -- and,
8 about -- he started talking about, you know, how 8 I'm, like, well -- I mean, I didn't know how to
9 he ended up at JCA and how grateful he was that 9 process everything.
10 Steve gave him a chance. If it wasn't for JCA, 10 So he encouraged me to make sure
11 he wouldn't have a career. He was just -- we 11 that I reached out to JCA immediately and tell
12 just started talking. And he's, like, look, 12 them what happened and express my concern with
13 he's, like -- like I said, I don't remember if I 13 the issue and that I was very upset.
14 told him any details, but he just -- we just 14 Q. Anybody other than your husband that you
15 talked. And he's, like, just -- I know you're 15 talked to that night before you sent your email
16 upset. He's, like, don't make any rash 16 to Jim Schumacher?
17. decisions. He's, like, promise me you won't 17 A. I don't recall. That's -- no, not that
18 quit. And I'm, like, I won't. I'm not going to. 18  Iknow of except that.
19 BY MR. BOYLE: 19 Q. Okay.
20 Q. Okay. Anything else you remember saying | 20 (Document marked as Dziubla Deposition
21 to Sergio or Serg or him -- 21 Exhibit No. 16 for identification.)
22 A. Sergio. 22. BY MR. BOYLE:
23 Q. -- or him saying to you? 23 Q. Ifyou could hand me that back.
24 A. J mean, we just talked about stuff 24 A. Oh, sorry.
Page 119 Page 121
1 that -- you know, he vented about stuff he has to 1 Q. So I've just handed you Deposition
2 deal with there. And it was just kind of, 2 Exhibit 16. Is this a copy of the email that you
3 like -- I don’t know, it was just coworkers 3. sent to Mr. Schumacher that evening?
4 talking. That's it. He's very con -- he's a -- 4 A. Yes.
5 J actually -- a good friend of his was a friend 5 Q. And this is the email, correct?
6 of mine from cross fit. So we had that 6 A. Correct.
7 connection, and he was just being a concerned -- 7 Q. You can hand it back to me.
8 I think, concerned dad, J think honestly. 8 A. Oh.
9 Q. Okay. And fair enough. My question was 9 (Document marked as Dziubla Deposition
10 kind of open-ended. But I just want to know 10 Exhibit No. 17 for identification.)
1] about anything you remember saying about the 11 MR. BOYLE: Get this one marked as well,
12 incident with Peter Jacobsen? 12 please.
13 A. J don't recall giving him any details. 13 (Document marked as Dziubla Deposition
14 Q. Okay. And prior to -- you subsequently 14 Exhibit No. 18 for identification.)
15 sent an email to Jim Schumacher that evening. 15 BY MR. BOYLE:
16 But before that, did you have any discussions 16 Q. Sol just handed you two emails that you
17. with anybody about the incident that you haven't 17 sent to Mr. Schumacher the following day.
18 shared so far? 18 December -- Deposition Exhibit 17 is an email you
19 A. Well, as soon as -- 1 mean, I drove home 19 sent at 11:58 a.m. on the 19th, and Deposition
20 that night and I cried the entire way home. | 20 Exhibit 18 is a follow-up email you sent at
21 got home. My husband wasn't in the house. I 21 12:00 o'clock, so just a couple minutes later.
22 realized he was in the garage; and J came into 22 Do you recognize these emails?
23 ‘the garage and he looked at me and he's, like, 23 A. Yes.
24 24

what the fuck happened to you. And I busted out

 

 

Q. Allright. So looking at Deposition

 

 

31 (Pages 118 - 121)

Veritext Legal Solutions

www.veritext.com

888-391-3376
 

 

 

 

 

Page 122 Page 124
1 Exhibit 17, you stated that you're going to be 1 in terms of how to process that, I was just told
2 working from home? 2 it needs to be done right away. That's what I
3 A. Yes. 3 gathered from -- it just needs to be done right
4 Q. Okay. And you let Greg know that you'd 4 away. I didn't know that there was a period of
5 be working from home; is that correct? 5 time I was supposed to give. I just did it right
6 A. Yes. 6 away.
7 Q. So were you performing work in the 7 Q. Did somebody tell you that?
8 morning? 8 A. I did reach out to a friend of mine, who
9 A. Yeah. 9  isacop, and I told her how I was feeling, and
10 Q. Okay. And then it also says that you 10 she said that that's where you start.
11 were -- that you filed an EEOC charge? 11 Q. Okay. And did you contact the EEOC that
12 A. Yes. 12. morning?
13 Q. Okay. Why -- so this is at 13 A. I went on their website, and -- that's
14:11:00 o'clock or 11:58 in the morning. You had 14 why, like, I put in all my information and I
15 already filed an EEOC charge. Can you tell me 15 thought it was filing a claim, and it wasn't; but
16 why you felt it so important to file a charge 16 T went on their website.
17. right away? 17 Q. And then the next email states, and
18 A. Well, first of all, it turned out not to 18 that's Deposition Exhibit 18, that you're taking
19 bean EEOC claim, because I had never done that | 19 PTO for the remainder of the workday. So you
20 before. And it was actually a request to be 20 requested PTO. Did you -- why did you decide to
21. interviewed to complete a claim. 21 take PTO -- why were you working in the morning
22 Second of all, I have no -- it's not 22 and then decided to take PTO mm the afternoon?
23 ‘like this is something that J do on a regular 23 A. Because I couldn't focus. And I]
24 basis. So everything that I knew is that if 24 remember that when I had my concussion I didn't
Page 123 Page 125
1 something like this happens and it happens at 1 give myself time to process things, and I just
2 work you file a claim right away. You make sure 2 felt that I needed -- well, also, too, I believe
3 that -- otherwise, it could be used against you. 3 I was -- because I have clarification on here
4 So what I thought I did was something that I 4 from what I'm gathering from this, is that I was
5 was -- you just had to do right away, because it 5 just clarifying that I decided that I wanted to
6 was very serious. 6 take the day off, and it wasn't clear in my
7 And I knew how I felt and J was very 7 original email. Because I'm, like, that's not
8 upset about it, and I was, like, this is 8 going to happen in my condition. So this was me
9 protocol, because J don't want it to fall back on 9 telling them, hey, man, I planned on working from
10 me that, like, whoa, why did you take two days to | 10 home this morning, but I don't think I'm going to
11 file it. You know, you weren't -- or whatever. 11 make it throughout the day. And a couple minutes
12  Tjust didn't want it to be used against me. So 12 later, I'm, like, for clarification, I'm taking
13 J just did what I thought I was supposed to do. 13 today off.
14 Q. Which was to immediately contact the 14 So it's not like everything is
15 EEOC? 15 hunky-dory and I was, like, oh, I'm going to take
16 A. Right. Because it's employ -- | mean, 16 today off because whatever. I was telling them
17 that's what I thought they did. I mean, 17 that morning that I was very upset and that my
18 obviously I know different now, but that's what I 18 intention was to work, but I wasn't going to.
19 thought that's what you do. Something happens at | 19 Q. Did somebody tell you that you should
20 work, which I was at a work event, you file an 20 take PTO for the day rather than working from
21 EEOC claim, if something like that happens. 21 home?
22 Q. Even before you've given the company an | 22 A. My cop girlfriend said that -- Beata,
23 opportunity to investigate the claim? 23 _ she said that I should take the time that J need.
24 A. As-- from anything that ] ever absorbed 24 Q. Why was that?

 

32 (Pages 122 - 125)

Veritext Legal Solutions

www.veritext.com

888-391-3376
 

 

 

until you had received that advice from Beata?

 

Page 126 Page 128
] A. Because I needed -- because I don't 1 A. That I don't know. I don't know what
2 know. 2 that timeline is.
3 Q. Did she tell you why you should request 3 MR. BOYLE: Can I have this marked as
4 PTO? 4 Exhibit 19.
5 A. What did she say? She said -- or else, 5 (Document marked as Dziubla Deposition
6 like -- something to the extent of or else they 6 Exhibit No. 19 for identification.)
7 won't understand that you're -- what you're going 7 BY MR. BOYLE:
8 through, something to that extent is what I 8 Q. So J'm handing you what we've marked as
9 recall. 9 Deposition Exhibit 19. Is this a copy of the
10 Q. So she told you to take PTO, so that 10 texts -- your texts with Beata that you produced
11 people understood how -- that you were going 11 to us in discovery?
12 through a lot? 12 A. Yes.
13 A. Honestly I don't recall what her exact 13 Q. And so on the first page, you see that
14. words were. 14 your text screen starts at Tuesday at 9:00 a.m.?
15 Q. So were you all -- you were already 15 A. Yeah, it says Tuesday.
16 concerned about how people were going to be 16 Q. Okay. And so if you flip to page 694,
17 interpreting your actions? 17 at the top of the page, she advises you, Take PTO
18 A. Iwas not concerned about that. | 18 today, and there can be an argument that you are
19 honestly -- I was not concerned about what anyone |} 19 okay. Take PTO today. There can be an argument
20 was thinking. 20 that you are okay if you're doing work even from
21 Q. Okay. But you filled out a form on the 21 home today. Do you see that?
22 EEOC's website? 22 A. Yes.
23 A. Right. 23 Q. So as of your texting at 9:00 a.m.,
24 Q. At the suggestion of your friend Beata, 24 Beata is advising you to take PTO today, because
Page 127 Page 129
1 correct? 1 there can be an argument that you were okay if
2 A. Well, she said once the -- yeah, she's, 2 you were doing work from home?
3 like, this is where it starts. I'm, like, what 3 A. Okay.
4  doIdo, and she said, this is where it starts. 4 Q. Okay. And in your email to Jim saying
5 Isaid, okay. So that's what I did. 5 you're going to take PTO, you sent that to him at
6 Q. Okay. And then you requested PTO, so 6 noon. Okay. So you got the advice from Beata at
7 that nobody could think that you weren't upset 7 9:00 a.m., Okay, and then at noon, you're telling
8 about the whole situation? 8 Jim I'm going to take PTO today; is that correct?
9 A. I didn't do it because she told me to do 9 A. That order is correct, yes.
10 anything. J did it because I couldn't -- I had 10 Q. Okay. You can hand that back to me.
11 intentions of working that day and I realized 11 Actually I'm going to hand you back
12 that I couldn't. And like I said before, when I 12 dep -- your text with Beata. Ask you to flip to
13. had my concussion that I worked through, I didn't | 13 the second page. It's No. 691. She also advised
14 give myself the time to heal, and I'm -- actually 14 you that morning that you should contact the
15 still have issues from it. And I was deciding 15 EEOC, correct?
16 that this was -- I was giving -- entitling 16 A. Right.
17 myself, empowering myself, to say, you know whatj 17 Q. And then after that, you -- that's what
18 Ro, this is fucked up, you need to take time off. 18 you did, you contacted the EEOC?
19 It wasn't, like, oh, my cop friend said to do it, 19 A. That's what I told her I was going to
20 a grown woman. 20 do.
21 Q. But she did tel] you that, correct? 21 Q. Okay. And then flipping to the next
22 A. That was her advice. 22 page, 692.
23 Q. And you didn't actually request PTO 23 A. Uh-huh.
24 24 Q. Inthe course of that same text exchange

 

33 (Pages 126 - 129)

Veritext Legal Solutions

www.veritext.com

888-391-3376

 
 

Page 130

Page 132

 

1 with Beata, at the bottom of the page, you told 1 not going to -- not, like -- how is that going to
2 her you want out of the industry immediately. 2 come up with anything that says, you know what,
3 A. Yeah. 3 Ro, we're sorry this happened to you. You know,
4 Q. Okay. Hand that back to me. 4 this is how we're going to help you through this
5 Mark this next exhibit, please. 5 matter. At that point in time, J knew for a fact
6 (Document marked as Dziubla Deposition | 6 the investigation would go their way.
7 Exhibit No. 20 for identification.) 7 Q. So what that -- and that was your
8 BY MR. BOYLE: 8 reaction to receiving the email from Jim
9 Q. So I'm handing you Deposition 9 Schumacher?
10 Exhibit 20. That's -- this is Jim Schumacher's 10 A. I didn't believe there was a bit of
11 response to the email you sent him the prior 11 sincerity in this at all, no.
12 night at 7:36 p.m. His response was sent to you 12 Q. Okay. So you were dismissive of the
13 at 3:05 in the afternoon the following day. Do 13 investigation right from the beginning?
14 you recall receiving this email from Jim? 14 A. Yes.
15 A. Yes. 15 Q. And didn't -- you subsequently received
16 Q. And the first thing he says is that he's 16 an email shortly thereafter from Mike Power
17 very sorry that you had the experience, and he 17 letting you know that he was going to investigate
18 thanks you for bringing it to his attention, 18 the complaint, correct?
19 correct? 19 A. I think so, yes.
20 A. Yes. 20 MR. BOYLE: Let's get it marked.
21 Q. And he acknowledges your complaint. And | 21 (Document marked as Dziubla Deposition
22 he says that a -- the company does not tolerate 22 Exhibit No. 21 for identification.)
23 harassment and that they will be conducting a 23. BY MR. BOYLE:
24 full investigation of the concerns raised in your 24 Q. Is this a copy of the E -- Deposition
Page 131 Page 133
1 email. Do you see that? 1 Exhibit 21 that has just been handed to you, is
2 A. Yes. 2 this a copy of the email that you received from
3 Q. Okay. So you were aware, correct, that 3. Mike?
4 the company was planning to fully investigate the 4 A. Yes.
5 incident that occurred at the golf outing? 5 Q. Okay. In the email, he lets you know
6 A. To fully investigate it with the people 6 that he's been asked to investigate the matter
7 that work there, yes, | was fully aware of that. 7 that you reported, and that he tried to call your
8 They were going to do an internal investigation 8 cell, but that you were unavailable and it did
9 with everyone that worked at the company. 9 not go into voicemail. Was there something --
10 Q. Okay. 10 were you accepting calls on your cell that night?
1] A. Which means whose best interest is going 1] A. Jhad no reason not to.
12. to be represented? Not mine. 12 Q. Okay. In any event, he sent this email
13 Q. Well, didn't the investigation include 13. at 4:45 in the afternoon on the 19th, correct?
14 people who were at the golf outing? 14 A. Yes.
15 A. It was conducted by somebody that works 15 Q. And he's asking --
16 forthe company. So whose best interest is being | 16 A. 4:42 actually it says.
17 represented during that investigation? Not mine. 17 Q. You're correct, I'm sorry. 4:42.
18 Q. Well, my question just is -- ] just want 18 And he's inviting you to either
19 to know if you were aware the company was going | 19 — discuss it over the phone or to conduct an
20 to conduct an investigation? 20 off-site meeting, so that you can go into your
2) A. Yeah, oh, yeah, ] was aware. They told 21 complaint.
22 me, yeah, we're going to conduct an internal 22 A. Yes.
23 investigation. Mike Powers is going to be 23 Q. Do you recall what your response was to
24 Mike's email?

 

as
DoS

handling it. 1 thought to myself, well, that's

 

 

 

34 (Pages 130 - 133)

Veritext Legal Solutions

www.veritext.com

888-391-3376
 

Page 134

Page 136

 

 

 

 

1 A. We ended up meeting, so I] must have 1 be represented at all. And J felt like they were

2 agreed. We ended up meeting off site at Rose 2 basically gearing up to put themselves in a

3. Garden in Elk Grove. 3 position where I was going to get let go. That's

4 (Document marked as Dziubla Deposition | 4 just basically what I thought.

5 Exhibit No. 22 for identification.) 5 And if I remember correctly, I

6 BY MR. BOYLE: 6 believe on Tuesday, at some point in time, all of

7 Q. Handing you Deposition Exhibit 22. Is 7 my -- I was completely severed from the company.

8 this your email response to Mike Power that 8 My company emails were shut off. Everything was

9 evening? 9 shut off. And that to me didn't say, hey, Ro, we
10 A. Oh. Oh, okay. I guess we didn't agree 10 really empathize with what happened to you. It
11 at that point in time. 11 — said to me, oh, shit, we better cover our asses.

12 Q. Pardon me? 12 Q. Weil, let's -- just to keep the timeline

13 A. I guess I didn't agree -- I don't know 13 straight. The golf outing was on a Monday,

!4 how the meeting at Rose Garden transpired. Igot |14 correct?

15 my timing wrong. J guess that's my response to 15 A. Right.

16 him, is this email. 16 Q. And these exchanges that we're talking

17 Q. So Mike emails you at 4:45 -- 4:42 17. about right now were the next day, which is

18 saying we're going to conduct an investigation, 18 Tuesday, right?

19 when is a good time to meet; and an hour later, 19 A. Right.

20 you respond to him by email saying I've reached 20 Q. And on Wednesday, you had your meeting

21 out to an attorney and you gave the name and the |21 with Mike Power at the Rose Garden, correct, in

22 number of the attorney, correct? 22 the morning?

23 A. Right. 23 A. I believe so, that's how it rolled out.

24 Q. That was your response? 24 Q. Right. And on Wednesday afternoon, your
Page 135 Page 137

1 A. Yes. It's right here. 1 email access was terminated?

2 Q. And you also advised him that you're 2 A. Was it? Is that the timeline?

3 going to need to take another day of PTO the next | 3 Q. That's the timeline. So it wasn't

4 day? 4 Tuesday. So when I -- so we're focused here on

5 A. Yes. 5 Tuesday, and I'm trying to understand your

6 Q. Okay. No response to his invitation to 6 thinking of contacting the EEOC, claiming PTO,

7 meet with you to discuss your concerns, though? 7 contacting a lawyer, and basically wanting the

8 A. Well, from what I understood, the minute 8 company to deal with your lawyer on Tuesday.

9 you talk to an attorney, like, you shouldn't talk 9 What made you think that, you know, that was the
10 to the other people. I mean, that was my 10 way that you were supposed to respond to having
11 understanding. That's the only reason why I 11 filed a complaint?

12 responded that way. 12 A. | -- that's -- I don't know. That's

13 Q. So let's talk about that. So you've 13. what I thought you needed to do. That's what I

14. explained why you felt it was the thing to do to 14 was, like -- I mean, I've never done -- nothing

15 contact the EEOC and you've explained why you [15 _ like this has ever happened in my entire career.

16 felt it was the thing to do to, you know, not 16 I've worked in the construction industry for

17 work from home, but to conduct -- to take PTO. 17 20 years have. I've dealt with lewd comments.

18 What -- why were you -- why did you contact an 18 I've dealt with all kinds of sexism in the

19 attorney so quickly? 19 industry. And I never in my life had something

20 A. Again, I thought that was part of the 20 like that directed towards me personally like

21 process. And to be quite frank, just having my 21 that.

22. experience that I've had with how things have 22 I didn't know what to do. I was --

23 gone at JCA before and how the guys handle 23 that's what -- I looked up -- this was the first
things, I didn't feel that my best interest would 24 guy that popped up, was Ross Peters.

ot
Of

 

35 (Pages 134 - 137)

Veritext Legal Solutions

www.veritext.com

888-391-3376
 

 

Page 138

Page 140

 

 

 

 

I Q. Did you ever make any prior -- prior to 1 one-on-one with Mike, J actually thought that we

2 this incident, had you ever made any prior 2 had somewhat of a decent professional

3 complaints to JCA about any sort of harassment or | 3 relationship in terms of, you know, if I needed

4 discrimination? 4 something for the office or whatever, J knew I

5 A. Not to my recollection, no. 5 could count on Powers to -- you know, like, I was

6 Q. Okay. Have you ever made a complaint to 6 out of the office a lot, but I needed to print

7 any other prior employer about any harassment or | 7 emails. So I'm, like, hey, man, get me a remote

8 anything you were subjected to while working for | 8 printer, so he did. He seemed very supportive.

9 them? 9 And T took the opportunity to share with him some
10 A. No. 10 things that happened in our department that if he
1] Q. Okay. So this is the first complaint 11 was going to address them with the higher-ups,
12 that you've ever brought? 12 with Mike and Steve, these are some things that
13 A. Yes. 13 could possibly, you know, be an issue.

14 Q. Okay. So you did testify that the 14 And it -- you know, Tim Lee, he was
15 company commenced its investigation, correct? 15 Asian. They used to call him Tim Ree all the
16 A. Yes. 16 time and joke around. And he’s, like, it doesn't
17 Q. You met with Mike Powers to discuss the 17. bother me, but, you know, it kind of sucks that
18 incident the following morning, correct? 18 they make racist comments in my presence.
19 A. On Wednesday? 19 And I just shared -- that's one of
20 Q. Yes. 20 the comments I remember sharing with Powers. I
21 A. Yes. 21. shared with him just a bunch of stuff that Greg
22 Q. Allright. Tell me what you remember 22 andI talked about. And I'm just, like, you
23. about your meeting with Mike? 23 know, these things need to get addressed, man.
24 A. We were at a diner and sitting across 24 Youneed it -- you know, I just took it as a

Page 139 Page 141

1 from each other, and he was taking notes of 1 one-on-one because we were there.

2 everything that I was telling him about what 2 And he's, like, let's talk about

3 happened at the incident. He asked me if I would 3. what's going on. J thought there might be some

4 be able to go to walk-throughs, at least, and I 4 kind of resolution. I didn't think I was going

5 told him that J didn't think it would come off as 5 to get terminated.

6 a positive thing if I went to the walk-throughs, 6 Q. And anything else that you remember that

7 because I was very upset. 7 you guys discussed?

8 And IJ knew that if I went to the 8 A. Just the regular stuff 1 think that I

9 walk-through and I saw some of, you know, the 9 talked to Greg about, you know, just policies and
10. subs that I was close with, if they had asked me 10 procedures and stuff that, you know -- Greg's
11 if something was wrong, just like today, I 11 really -- I'm sure I mentioned Greg was
12 probably would have lost it. And then they would | 12 _ frustrated, and, you know, he should take some of
13. have been, like, what's going on, and I wouldn't 13 the stuff. He's getting an inside source. You
14 be able to tell them, because that wouldn't have 14. know, he should take some of the stuff to the
15 been professional. 15 guys to improve the company.

16 So I said, no, probably not. | 16 Q. Do you remember having any conversation
17 won't -- at this time I'm too upset to go to 17 with a coworker by the name of David Gross?

18  walk-throughs. I don't think J would put JCA in 18 A. Yeah, vaguely.

19 a good light being so upset. And I wanted 19 Q. What do you remember?

20 obviously not to create a poor image of the 20 A. I don't know specifically honestly what

21 company showing up there upset and crying. 21 J talked to Powers about. But, I mean, Dave

22 Q. Do you recall! anything else that you 22 was -- you know, he's an older guy that’s been

23 guys discussed during this meeting? 23 with the company for a while, and they used to
24 A. Yeah, I took the opportunity with the 24

watch some show, | forget, was it about cheaters,

 

36 (Pages 138 - 141)

Veritext Legal Solutions

www.veritext.com

888-391-3376
 

Page 142

Page 144

 

 

| I think it was Cheaters. They would watch in the ] A. And then I told him about it. It was
2 lunchroom. And the guys would all sit there and 2 two weeks after working there. And that's
3. cackle and stuff, and, you know, then they would 3 another thing that solidified, hey, like, maybe
4 make their comments. AndJ-- youknow, alot of | 4 _ this place is going to be okay, because this guy
5 African-Americans on the show. So you have Stev¢ 5 is cool. This guy is, like, hey, you know,
6 Boulukos sitting there laughing at the TV calling 6 you're an individual. J appreciate that.
7 them orangutans. Then you got, you know, Dave 7 Q. But -- okay. So fast forward to your
8 making his comments and stuff. It was hard to 8 meeting with Mike. You shared with him that you
9 swallow being in that room, you know, sol gotup | 9 didn't appreciate Dave Gross commenting on your
10 and left. I -- often times when that show was 10 tattoos, is that --
11 on, ] wouldn't eat in the lunchroom, because J 11 A. I didn't. I mean, there's a lot of
12 had to be around that. 12 stuffand I --
13 And Dave was commenting about my 13 Q. Is that correct?
14 tattoos and stuff. And I was, like, honestly, 14 A. Correct, maybe, yeah.
15 dude, Bill Burfeind said I should embrace it. 15 Q. Allright. And what you just told me
16 You know, I specifically -- I mean, that's 16 about, people making inappropriate and racist
17 another thing, too. I'm, like, here you have 17 comments in the lunchroom, is this the first time
18 Bill Burfeind, who's VP of development, sitting 18 you brought that to Mike Power's attention?
19 down and had a heart-to-heart talk with me and 19 A. He was in there. He was in the
20 said, look, I appreciate artwork. He's, like, 20 lunchroom when that stuff was happening. You can
21 you express yourself. He's, like, we're not 21 hear it all through the office.
22 wound that tight where you can't do that. AndI 22 Q. So what -- why were you tell -- what was
23 said, you know what, I'm not going to do it on 23 the point of telling him about this in this
24 the job sites. I never once went to a meeting or 24 meeting that you're having to discuss what
Page 143 Page 145
1 anything and let any of my tattoos show at JCA or | 1 occurred at the golf outing?
2 any other company. And Bill literally had -- he 2 A. Just to reiterate to him that it bothers
3. showed me all this artwork that he had by this 3 other employees, that there -- maybe they're not
4 artist he employed that he commissioned that had 4 saying anything, but, guess what, they're
5 all this beautiful artwork, and they did it for 5 expressing that they're upset.
6 him and when he had his family and stuff. Andhe | 6 Q. Okay. So you were complaining about
7 was so supportive. 7 that -- those issues that you had observed?
8 And here I have Dave telling me, 8 A. Iwas informing him.
9 like, why would you do that to your body. That's 9 Q. Okay. So you weren't -- you were just
10 permanent. And I'm, like, what's it to you, man. 10 informing him?
1 Q. Why were you so -- did your conversation | 11 A. 1 was informing him, yes.
12 about tattoos with Bill Burfeind -- how do you 12 Q. Okay, okay. Did you also have some
13. pronounce it? 13. discussion with Mike at this meeting about this
14 A. Burfeind. 14 employee Seth Ehrlich?
15 Q. Burfeind. Did that occur after Gross 15 A. Ibelieve so. Probably. I don't
16 had commented on your tattoos? 16 remember exactly what I said about Seth.
17 A. I don't -- Gross was always making 17 Q. Did you tell Mike that you thought Seth
18 comments on it. Bill Burfeind, honestly I was {8 Ehrlich was out to get you?
19 there probably two weeks, and he had come into 19 A. | felt like he was definitely and this
20 the office to see how I was doing ona bid. And 20 isn't just under speculation. I received several
21 my sleeve was poking out and I really quick 21. people telling me in the office that were with
22 pulled my sleeve down, and he said, ho-ho, waita {22 Seth as he tried to persuade Yazbec that I was
23 second, he's, like, what are you doing. 23 nota suitable estimator.
24 Q. Okay. 24 Like, Tim Lee. Tim Lee was, like,

 

 

 

37 (Pages 142 - 145)

Veritext Legal Solutions

www.veritext.com

888-391-3376
 

Page 146

Page 148

 

 

1 dude -- we were at the Sox game, and he's, like, 1 for so long, J expressed to a couple of people
2 this guy is -- he is hard trying to get you 2 before I started there, and | was, like, hey,
3 fired. And I'm, like, well, that sucks. 3. check this out, | got a job at JCA. And they're,
4 Q. Okay. And you shared your feelings on 4 like, oooh, no, you don't want to work there.
5 that with Mike at this meeting? 5 That's a boy -- it's an old boys' club. And}
6 A. Yeah. 6 was like, no, no, I don't think so. I mean, they
7 Q. And -- 7 told me about -- ] mean, Yazbec and Steve really
8 A. Well, yeah. I mean, I was just letting 8 sold me on the company, about how they wanted to
9 everything out. I was just trying to find some 9 transform and all that stuff and the way Greg was
10 kind of resolution. 10 talking. 1 was, like, no, you guys got it wrong.
11 Q. Did you also talk about an employee by 11 They're, like, well, do what you want to do.
12 the name of John Angelovicz, Angelovicz? 12 Q. And did you tell Mike that you didn't
13 A. Angelovicz. 13. want to come into work because you were concerned
14 Q. Angelovicz. 14 of what other people were going to say?
15 A. Not that I recall. 15 A. Yeah, I didn't want to have to deal with
16 Q. Do you remember having a conversation 16 all the questions. Like, where were you, what
17 with Mike at the meeting about how he speaks 17 happened, why are you so upset. I mean, I just
18 negatively about you and that you no longer deal | 18 didn't want to deal with the questions, because |
19 with him? 19 wouldn't be able to keep myself -- ] knew I
20 A. He's just con -- he -- when John was in 20 wouldn't be able to keep myself together. 1 was
21 amood, he could be a real jerk. And he talked 21 upset.
22 downto allofus. And, you know, Tim dealt with | 22 Q. And when you say where were you, you
23 it. But, again, you know, we're coworkers. So 23. mean, you know, that day and the prior day?
24 Tim would be, like, man, why does he got to be 24 A. Yeah, why wasn't J in the office.
Page 147 Page 149
1 such an asshole, and I'm, like, that's John. 1 Q. Okay.
2 Like, if John wanted to put you in his place, he 2 Okay. Let's take a break.
3. did, and he made sure you felt little. 3 THE VIDEOGRAPHER: We are going off the
4 Q. And you were sharing your feelings about 4 record at 1:22 p.m. This is the end of media
5 this with Mike at the meeting on the 20th? 5 set 2,
6 A. Iwas sharing with him this information, 6 (A short recess was taken.)
7 yes. 7 THE VIDEOGRAPHER: We are back on the
8 Q. Okay. Did you tell Mike that you felt 8 record at 1:38 p.m. This is media set 3.
9 like the environment at ICA was toxic? 9 BY MR. BOYLE:
10 A. I don't know if that was my exact words. 10 Q. So, Ms. Dziubla, when we left off, we
11 I don't know that I used the word toxic. 11 were talking about the meeting that you and
12 Q. Okay. Do you believe the environment at | 12 Mr. Power had on the 20th to discuss your
13. JCA was toxic? 13. complaint and your other concems about the
14 A. Today, no. 14. company. Is there anything that you recall being
15S Q. Okay. Did you believe it at that time? 15 said during that meeting that we haven't
16 A. Twas very upset. It was three days 16 discussed?
17. after the incident. I was very upset. 17 A. No.
18 Q. Okay. So it's possible you told Mike 18 Q. Okay. At the end of the meeting, was
19 that you felt that the environment was toxic? 19 there a discussion between you and Mr. Power
20 A. It's possible. 20 about you are not feeling like you were ready to
21 Q. Okay. Do you remember telling Mike that | 21 come back and authorizing you for PTO through the
22 you should never have taken the Job at JCA? 22 end of the week?
23 A. Again, I was very upset. And the thing 23 A. 1 don't know if that was done at the
24 24 meeting or in an email. 1 don't recall if it was

is is that, because when you're in the industry

 

 

 

38 (Pages 146 - 149)

Veritext Legal Solutions

www.veritext.com

888-391-3376
 

 

 

Page 150 Page 152
1 done at the meeting or through an email where I 1 going -- if | wanted to take time to continue to
2 asked for it. 2 have -- to sort this out to get to a grounds
3 Q. Okay. But you did not return to work on 3. where I felt comfortable. I mean, I don't know.
4 the 21st or the 22nd, correct? 4 It might not seem like much to you
5 A. Correct. 5 guys, but my life literally fell apart when all
6 Q. Okay. And is it your understanding that 6 that happened. I mean, I slept on the couch for
7 Mike Power had approved your use of PTO to cover 7 weeks. | literally -- 1 mean, J was in the best
8 those days? 8 shape of my life when this happened, and
9 A. J -- he -- we -- I believe he knew I 9 everything just went to shit in, like, two weeks.
10 wasn't coming in. I don't know if my PTO was 10 And I was, like, what is going to -- like, how am
11 approved or not. I guess it's approved, yeah, he 11 I going to get past this. I was asking him for
12. knew I wasn't coming in, so he was acknowledging} 12 _ help.
13 that. 13 Q. And did you have specific options in
14 Q. Okay. So you believe that you and Mike 14 mind that you wanted to discuss?
15 understood that you wouldn't be -- would not be 15 A. I didn't know what they were. I was
16 working on the 21st and the 22nd and that you 16 asking -- he's the HR guy. You know, Mike, what
17. would be using PTO? 17. happens. What's the next -- what's going on.
18 A. Asa result of that meeting, I'm not 18 And the entire time I always felt like I was
19 sure. 19 being put on the defensive. I never felt like
20 Q. Okay. 20 they were ever looking out for my interest.
21 A. Sorry. 21 Q. L understand, but I'm just asking if you
22 MR. BOYLE: Have this marked. 22 had any particular options at that point in time
23 (Document marked as Dziubla Deposition | 23 _ that you were looking for?
24 Exhibit No. 23 for identification.) 24 A. On-- like, as of the specific day, no,
Page 151 Page 153
1 BY MR. BOYLE: 1 I didn't know -- I didn't have anything to
2 Q. Handing you what we've marked as 2 suggest.
3 Deposition Exhibit 23, this is an email you sent 3 (Document marked as Dziubla Deposition
4 to Mike on the following Monday at 1:30 in the 4 Exhibit No. 24 for identification.)
5 afternoon, the date of September 25th. Do you 5 BY MR. BOYLE:
6 remember sending this email to Mike? 6 Q. So handing you another email which we've
7 A. Yes. 7 marked as Deposition Exhibit 24, this is
8 Q. Okay. Is -- do you recall any 8 Mike Power's response to your email on Monday,
9 communication either by email, text, telephone or | 9 the 25th, at 4:28 p.m. Do you recall receiving
10 otherwise between when you met with Mike on the| 10 this email from Mike?
1] 20th and your sending him this email on the 25th? | 11 A. Yes.
12 A. I don't recall, no. 12 Q. Okay. And Mike tells you that he was or
13 Q. Okay. 13. they were expecting that you would have showed ut
14 A. 1 mean -- 14. for work on Monday; is that correct?
1S Q. And in this email, you're telling him 15 A. That's what it says, yes.
16 that you're -- you continue to be emotionally, 16 Q. Okay. And that on the 20th he approved
17. mentally, and physically upset, and that you're 17 your PTO time through the end of the week; is
18 seeing a therapist and that you want to discuss 18 that correct?
19 your options, correct? 19 A. Yes.
20 A. Yes. 20 Q. And is it accurate as he states in the
21 Q. What did you mean by discuss your 21 email that they hadn't heard from you at all
22 options? 22 — since that time?
23 A. Well, like, what was going to happen to 23 A. I don't recall.
24 me. Am] going to be on PTO, like, what was Q. Okay. And he indicates to you that he

 

N
‘fo

 

 

39 (Pages 150 - 153)

Veritext Legal Solutions

www.veritext.com

888-391-3376
 

Page 154

Page 156

 

 

1 would like you to come in, so that they can 1 put the thing back together.
2 discuss the investigation that they had 2 So I was, like, I don't even know
3. conducted, correct? 3 what's in there. And I was sincerely asking him
4 A. Yes. 4 for guidance, because I'm, like, you're the HR
5 Q. Okay. You can hand that back to me. 5 person, what happens, what are the next steps.
6 And following your receipt of this 6 And I forget why, but he -- Powers
7 email, did you then have a meeting with the 7 left, and it was just me and Yazbec. And Yazbec
8 company on the following day? 8 made some comment, like, I have daughters, too.
9 A. Yes, 1 came into their office. 9 And 1 knew that I couldn't -- I knew that I'm
10 Q. Okay. Do you remember what time 10 not -- T wasn't about to say anything, because
11 approximately the meeting took place? 11 whatever I said, | mean, Yazbec could just say I
12 A. No. 12 said something else. And I just sat there and
13 Q. Okay. Who was present at the meeting? 13 cried and I didn't say anything to him.
14 A. Mike Yazbec and Powers. 14 I think Mike went to go get the book
15 Q. And where did the meeting take place? 15 from under my desk, and then he came back. And
16 A. The conference room, the large 16 all I remember is -- I don't know the
17 conference room. 17 conversation -- I don't know. They just told me
18 Q. Okay. 18 their conclusion. Jt was just kind of, like, I
19 A. Where I had my interview. 19 was asking for help, and they were just, like,
20 Q. What do you remember being said during | 20 didn't really do anything.
21 the meeting? 21 And Yazbec started to say something,
22 A. Jremember Powers saying that they 22 and Mike kind of shot him a look and just went
23 concluded their investigation and that basically 23 like this, and Yazbec was, like, okay.
24 that they didn't feel like anything wrong 24 And then I think it was -- the
Page 155 Page 157
1 happened. And I expressed to them that I was 1 decision was is that I would come up to -- J
2 very upset and I wanted to know what my options | 2 would let them know how J wanted to proceed when
3 were to go and somehow cope with what was going) 3 | left, that it was still open, and that 1 would
4 on. 4 have to look at the options on my own, because I
5 And Powers just kind of sat there 5 wasn't going to get any help from them. And that
6 with this blank look on his face. And I was, 6 | would Jet them know.
7 ~~ |ike, don't know. And I'm, like, you know, 7 And at some point in time after
8 I've been reading up. Is it FMLA, what is it, 8 that, I told them basically that, like, ] needed
9 what do I do so that I can make time for myself 9  ajob and I'll figure it out. I needed to figure
10 tosee a therapist and to work through this and 10 shit out. I needed to get a paycheck. So | was,
11 being in the environment that I was in. And he 11 like, fine, if this means me driving an hour to
12 just kind of shrugged his shoulders. He's, like, 12 go get therapy and it sucks up my whole evening
13 well, you got a copy of the employee manual, 13. outside of my work, I'm going to have to do it.
14. didn't you? And I'm, like, J didn't read it. 14 So I'm, like, I'm coming in.
15 It's still under my desk I told him. Like, I 15 And no sooner did 1 send that email,
16 didn't even have it in my possession when we had | 16 gota phone call, I'm, like, all right, what's
17 that meeting. It was under my desk. 17 the -- oh, took at that. You guys want to
18 And literally, Tl tell you this, 18 present me with a severance package. Why am I in
19 two or three weeks after starting there, I was 19 this position.
20 going through it kind of, like, just trying to 20 Q. Well, let's -- you know, we're going to
21 overview it; and I had the binder open and] went | 21 _ stick right now ti the meeting that's taking
22 to flip it and all the pages came out. And I 22 place on the 26th, and | have a few questions to
23 _-was, like, screw that, and I just closed it and 23 follow up.
24 — stuck it back in the box. Like, I didn't even 24 So, first of all, there was a

 

 

 

40 (Pages 154 - 157)

Veritext Legal Solutions

www.veritext.com

888-391-3376
 

Page 158

Page 160

 

1 discussion about FMLA? 1 described it to me.
2 A. The discussion was basically Powers told 2 Q. Okay. You mentioned that Mike Yazbec
3. me that FMLA was unpaid. And I said, well, how |; 3 made a comment when Mike Power stepped out about
4  doTdo that, what do I do with the forms. And 4 his having two daughters.
5 he's, like, it's in the employee manual, and he 5 A. Yes.
6 just basically threw his hands up, like, figure 6 Q. How did you -- what did you interpret
7 it out yourself. And I was, like, okay, is that 7 from that comment? Why was he bringing that up?
8 my only option. What else -- like, what else 8 A. 1 guess he was just trying to -- maybe
9 happened, like, what else can I do. And I just 9 that was his way of expressing that he's
10 didn't get anything from them. 10 concerned.
11 Q. And you felt that it was the company's 1] Q. Is that how you took it?
12 responsibility to provide you with those options; 12 A. | thought -- how I took it was that he
13 is that fair to say? 13. thought that was the right thing to say. I
14 A. I felt like the relationship J had with 14 didn't feel it was genuine.
15 the company and having had a good review the year 15 Q. Why not?
16 prior and everything, I thought we had a 16 A. Because they wouldn't have handled
17 relationship where they would help me to some 17 things the way they did if they -- if it was
18 extent and have some kind of empathy for the 18 genuine.
19 situation. And if I asked them, hey, how do you 19 Q. Any other reason?
20 do this and you have some idea of it, to share 20 A. No.
21 with it. Instead it was just, like, figure it 21 Q. Was there discussion about the concerns
22 out, look it up, Google it. 22 that you've raised that you were not ina
23 Q. Were there any employee benefits that 23 position to go through walk-throughs and
24 the company offered that you felt were being 24 represent JCA in the manner that an employee
Page 159 Page 161
1 denied to you? 1 should represent JCA during a walk-through?
2 A. So that's the other thing, too. The way 2 A. During that meeting?
3 things kind of roll at JCA is that -- 3 Q. Correct.
4 Q. Let me just -- let's try to so we can 4 A. IT don't recall that.
5 get through this -- 5 Q. Do you recall Mike Yazbec and Mike Power
6 A. Well, it's in regards to the benefits. 6 telling you that they were concerned about the
7 Q. Let me just get the question out. 7 comments you had made at the prior meeting about
8 A. Okay. 8 how you couldn't represent the company
9 Q. I just want to know if there are any 9 positively?
10 employee benefits that you felt were being denied | 10 A. I recall Mike saying that when I met
11 to you; and, if so, what benefits are you 11. with him that I wouldn't be able -- claiming that
12 referring to? 12 Jsaid I wouldn't be able to represent the
13 A. As far as documented employee benefits, 13 company, and I tried to reiterate to them that I
14 no, I didn't feel like that was being denied. 14 never said I wouldn't talk positively of the
15 Q. Okay. And FMLA was presented as an 15. company. I merely said that because J was upset
16 option, but that's unpaid leave, as you said, 16 that my actions would be interpreted poorly and
17. correct? So that wasn't going to -- are you 17 reflect poorly on the company, and J didn't want
18 saying that that wasn't going to be acceptable to 18 todo that. And I kept trying to correct him.
19 you? 19 But what he wrote down in his notes was something
20 A. FMLA was not acceptable to me. I'm the 20 that would benefit their position.
21 one that came up with it. J] was not given any 2] Q. What he wrote down in his notes is that
22 kind of -- like, it's not, like, Mike, like, oh, 22 you said that you would be unable to represent
23 we're concerned, here's an option for you. I had 23. the company positively?
24 to ask and say what is this, and then he kind of 24 A. Right, but that's not what I said.

 

 

 

 

4] (Pages 158 - 161)

Veritext Legal Solutions

www.veritext.com

888-391-3376
 

Page 162

 

 

Page 164
1 That's just what he wrote down in his notes. } A. Yes.
2 Q. Was there a discussion about their 2 Q. And at the last sentence of the email,
3 needing to know that you would be able to provide |} 3 you indicate that you can save the company the
4 your best efforts in all aspects of your job in 4 trouble of the FMLA paperwork, and you will
5 order to continue? 5 report to work tomorrow as usual, correct?
6 A. Yeah. They're, like, when are you going 6 A. Correct.
7 to come back to work, and clearly | was very 7 Q. Hand that back to me.
8 upset. And I was, like, when do I get time to 8 Do you recall what happened next
9 deal with this? It's been one shot after the 9 after you sent this email?
10 other after it happened. I never had an 10 A. Yeah. Like J said, they -- I gota
11 opportunity to deal with it. J still honestly 11 phone call.
12 haven't had an opportunity to deal with it. 12 Q. Okay. And who was the call with?
13. Because I -- 13 A. The people disclosed to me were Powers
14 Q. Because why? 14 and Yazbec.
15 A. Because this is going on. Every time 15 Q. Okay.
16 something about the case comes up, my -- I mean, | 16 A. No idea if somebody else was in the room
17 everything just goes into a tailspin. 17. with them.
18 I don't feel like this should have 18 Q. Okay. And what was -- what do you
19 been the outcome. You shouldn't lose your job 19 recall being discussed during that phone call?
20 for standing up for yourself, 20 A. Basically if I would consider a
21 Q. When the discussion was around whether 21. severance package. | don't -- I mean, there's a
22 or not you were going to be or able to return to 22 lot of -- J think a lot of other stuff that was
23 work, what did you say? What was your response?| 23 talked about. But basically if ] would consider
24 A. I don't recall. Like I said, when I 24  aseverance package. They were prepared to offer
Page 163 Page 165
1 left, the -- ] believe the agreement was that I 1 me four weeks, and I, again, asked them why is it
2 was going to let them know. J don't know that I 2 coming to this. I didn't understand why this was
3 gave them a concrete response when | was there in 3 the next step after our meeting was a severance
4 person. 4 package. The minute J say I'm coming back to
5 Q. Did you ever -- do you recall telling 5 work why is the next step, hey, do you want to
6 Mike Power or Mike Yazbec that the only way you'd 6 sign this, so that you don't have a job anymore
7 be able to come back to work is if Jim Schumacher 7 when I specifically said I was going to come back
8 was never allowed to speak to you? 8 to work.
9 A. I think I said that, and they said it 9 And basically we agreed that they
10 was unreasonable. 10 would send something over for me to consider.
il Q. And were they correct? 1] Q. Okay. And didn't -- isn’t it true that
12 A. 1 was upset. {2 during the call that Mike Yazbec said that based
13 Q. Anything else you recall being said at 13 on the email you had just sent it did not appear
14 the meeting? 14 that you were at all happy to be coming back to
15 A. No. 15) work?
16 MR. BOYLE: Can] get this marked, 16 A. Can you say that again?
17 __ please. 17 Q. Yeah. Didn't Mike Yazbec say that it
18 (Document marked as Dziubla Deposition 18 appeared to them from your email that you did not
19 Exhibit No. 25 for identification.) 19 want to come back to work, and that you were only
20 BY MR. BOYLE: 20 coming back because you needed a paycheck?
21 Q. We're handing you what we've marked as 2) A. J don't recall that.
22 Deposition Exhibit 25, which is an email that you 22 Q. Okay. Did he tell you that it did not
23 sent to Mike Power following the meeting on the 23 appear that you were happy to be coming back to
24 26th. Do you recall sending this email? 24 work?

 

 

 

42 (Pages 162 - 165)

Veritext Legal Solutions

www.veritext.com

888-391-3376
 

 

 

 

 

 

Page 166 Page 168
| A. It appeared I was very unhappy. It had 1 and they didn't want me to -- like, they wanted
2 nothing to do with me coming back to work. 2  tonegotiate this instead. I specifically said I
3 Q. You don't recall Mike Yazbec saying it 3 wanted to come back in, and their whole goal was
4 doesn't appear to us that you want to come back 4  tonegotiate a severance package with me.
5 here? 5 Q. And when you say you specifically said
6 A. No, I don't. 6 you wanted to come back, you're referring to your
7 Q. Okay. 7 email that you sent them on the 26th?
8 A. J'm sorry. 8 A. Where I said I'll come -- report to work
9 Q. And -- but it's during that call that 9  asusual, yes.
10 you were offered the option to -- a severance 10 Q. Do you recall having a call later in the
11 package, correct? 11 day on the 27th -- I'm sorry, it was actually the
12 A. Iwas offered the option to review one, 12 next day, on the 27th, to discuss your
13 yes. 13 counterproposal of six months?
14 Q. Okay. And the amount of time was four 14 A. J don't remember that phone call.
15. weeks, correct? 15 Q. Okay. Do you recall having a discussion
16 A. Correct. 16 with -- at any time with Mike Yazbec and
17 Q. And you agreed that you would take some |1!7 Mike Power where they told you that due to your
18 time to think about that? 18 short tenure with the company the most they could
19 A. I said J would review it when it came 19 offer was six weeks?
20 over. 20 A. Yes.
21 (Document marked as Dziubla Deposition | 21 Q. Okay. And what was your response to
22 Exhibit No. 26 for identification.) 22 that?
23. BY MR. BOYLE: 23 A. I think it was before I got any of the
24 Q. Handing you Deposition Exhibit 26, which |24 paperwork. I'm not sure. So I was just, like,
Page 167 Page 169
1 is an email that you sent to Mike Power later in 1 okay, well, send it over, and I will review it
2. the day on the 26th. Do you recall sending this 2 with you. Like, they wanted me to commit to
3 email? 3. something on the phone, and I was, like, fine,
4 A. Yes. 4 J'll review whatever you want.
5 Q. So you start off the email by saying a 5 (Document marked as Dziubla Deposition
6 compromise is being set up for -- is not 6 Exhibit No. 27 for identification.)
7 — settling -- setting me up for failure, correct? 7 BY MR. BOYLE:
8 A. Ub-huh. 8 Q. So handing you Deposition Exhibit 27,
9 Q. What did you mean by that? 9 which is an email exchange between you and
10 A. Honestly I don't know. 10 Mike Power on September 27th, it starts out --
ll Q. But as the email goes on, you indicate 11 well, first of all, do you recall sending this
12 that compromise is six months, which would give |12 email to Mike Power?
13 you the opportunity to conduct a proper job 13 A. Yes.
14 search. Do you see that? 14 Q. Okay. And it starts out by your
15 A. Yes. 1S responding to something that Mike had said to you
16 Q. Okay. So you were willing to accept six 16 about whether or not FMLA is paid time. And your
17 months’ severance pay, correct? 17 statement in the email is, of course, he would
18 A. Yeah. I mean, J was trying to figure 18 say that now. That's why he puts nothing in
19 out what was going on. 19 writing. Silly me for trusting his word like he
20 Q. Okay. 20 — said.
21 A. And either way, J was out of a job. 21 A. Uh-huh.
22 Q. What makes you say that? 22 Q. Okay. What did he say; what did Steve
23 A. Because they wouldn't Jet me -- I 23 tell you?
24 — specifically said ] wanted to come back to work, 24 A. So earlier that year, I had toid Greg

 

43 (Pages 166 - 169)

Veritext Legal Solutions

www.veritext.com

888-391-3376
 

Page 170

Page 172

 

 

 

 

1 that -- sorry. | that he was doing for me, because he empathized
2 So earlier that year, | had told 2 with what I was going through.
3. Greg that J needed to talk to him about having a 3 Q. But you -- when -- and you say those
4 hysterectomy, because of my health issues. And J 4 guys, you're talking --
5 said I need to figure something out, because | 5 A. Steve.
6 don't know that I can go 12 -- obviously I don't 6 Q. Who are you talking about?
7 have 12 weeks of vacation. I'm, like, what do | 7 A. Steve. Steve specifically -- this was
8 do. And Greg was, like, look, he's, like, we'll 8 an under-the-table thing. This was, like, we're
9 talk to Steve. Steve has worked with -- you 9 going to help you out. We care about your
10 know, like, McGuire had something with his ACL or 10 health. We're going to help you out and just,
11 something and one of the other guys. He's, like, 11 you know, you don't obviously tell any of the
12 trust me, we'll talk to Steve. We'll see how 12 other employees that we're creating a condition
13 things go. 13. for you for that, so that you can take care of
14 So J got a meeting with Steve. And 14 _ this for yourself personally. You know, don't
15 Steve was very, very empathetic about it. And 15 tell the other employees.
16 he's, like, I understand this is tough for you. 16 Q. And when did you have this discussion
17. He's, like, whatever you need to do, whatever 17. with Steve?
18 time, you know, he's, like, we will make it work 18 A. I don't recall the timing, but it was
19 for you. We will make it work for you. 19 earlier that year.
20 Everything will work out. Don't worry about no 20 Q. Okay, okay. And when you -- you
21 pay. He's, like, we will make it work for you. 21 referred to other guys that they've -- I think
22 You do what you need to do to be healthy, and 22 you said something about Joe and did somebody
23. we'll make it work for you. 23 else have some sort of an AC -- you were talking
24 And I was, like, that's awesome. 24 about an ACL and --
Page 17] Page 173
1 Thanks. And I hterally was going to schedule my 1 A. I know it was McGuire. And then I think
2 hysterectomy in December, and J couldn't because 2 shortly before I left, I think his name is Matt
3 I got fired. So -- and I'm still struggling with 3 Kantro, J think he ended up going out for
4 the issues I have, because I haven't had a good 4 another -- something that wasn't work related.
5 chance to really deal with that aspect of my 5 But, you know, obviously the guys are, like, oh,
6 life. 6 work from home, do whatever you need to get back
7 So that's what I'm referring to. Is 7 on your feet, don't worry about it, if you need
8 that for any other reason, Steve would have, you 8 extra time. And that's the same thing Steve said
9 know, backed me and supported me, but not for 9 he was going to do for me when I told him about
10 this reason. This reason | lose my job. 10 my hysterectomy.
lt Q. Okay. Well, do you know if the 1] Q. And what -- this Matt Cantrel that you
12 company’s benefit programs would provide you with 12 said was --
13. some sort of short-term disability or -- in the 13 A. Kantro, K-a-n-t-r-o.
14 event of a medical situation that, you know, 14 Q. And what was the nature of his
15 required you to be away from work? 15. condition?
16 A. Our meeting with Steve was a, like, 16 A. Oh, I don't recall for him. I don't
17. under-the-table meeting. Those guys that got 17. know.
18 what they got, that's not part of company policy. 18 Q. Okay.
19 Q. How do you know? 19 A. But it -- yeah, it wasn't work related.
20 A. That's what Greg told me. 20 Q. Okay. So this is the email, though,
21 Q. Okay. And -- 21 that you spent -- sent him in response to the
22 A. They don't get the -- and their -- 22 company telling you that what they could do ts
23 ‘that's what Greg told me. And it was made very 23 increase the severance pay from four weeks to
24 24 six weeks, correct?

clear that he was helping me out. It was a favor

 

 

44 (Pages 170 - 173)

Veritext Legal Solutions

www.veritext.com

888-391-3376
 

Page 174

Page 176

 

 

 

 

1 A. J don't know that that's the case. 1 accept this separation agreement and not have a
2 Q. What -- 2 job or, B, I don't accept it and not have a job.
3 A. What was your question again? 3. So I was trying to consider it.
4 Q. So you had the meeting on the phone call 4 But I wasn't going to sign it for
5 with Mike and -- Yazbec and Power, and they told | 5 six weeks if they were going to have me waive all
6 you because of your years of service, they could 6 of my past, present, and future rights; and for
7 increase the severance to six weeks, but -- and 7 whatever reason, anything having to do with
8 then you sent this email in response to that, 8 Jacobsen. Like, I didn't understand why he was
9 correct, or shortly after that? 9 even in that document.
10 A. I don't -- that's the thing, I don't 10 (Document marked as Dziubla Deposition
11 know that this email is in response to that phone 1k Exhibit No. 28 for identification.)
12 conversation. 12. BY MR. BOYLE:
13 Q. Okay. But you subsequently had another 13 Q. So handing you what we've marked as
14 call with those two where they said that six 14. Deposition Exhibit 28, this is the email that you
15 weeks is the most we're going to be able to -- 15 sent to them on the 29th, correct, where you told
16 A. Yes. 16 them that the six weeks was no longer acceptable;
17 Q. -- to offer? 17 and even the six months that you had
18 Okay. And do you recall Mike Yazbec 18 subsequent -- you had previously suggested, that
19 saying if six weeks isn't acceptable to you, then 19 was no -- that was not acceptable either,
20 you are able to come back to work, you'd be free | 20 correct?
21 to come back to work? 21 A. Correct.
22 A. I don't recall that. 22 Q. Allright. And that -- and this --
23 Q. Do you recall during that call you 23 there was a markup of the separation agreement
24 telling them that you would accept the six weeks | 24 attached to this email, correct?
Page 175 Page 177
1 and that go ahead and draft the agreement? 1 A. Yes, that's what it says, yeah.
2 A. Trecall telling them to send the 2 Q. And in that markup, do you recall how
3 agreement. I don't recall agreeing to it. I 3 much severance you were requiring in order to
4 said to send the agreement. I wanted to see 4 separate from the company?
5 what -- I mean, what were they going to send 5 A. Like I said, I was trying to consider
6 over, what was going to be in there. I agreed to 6 coming to some kind of resolution from -- with
7 the six weeks maybe. And I was, like, fine, 7 them; and I asked for a year's compensation,
8 draft it with the six weeks. I wasn't going to 8 which was 80,000.
9 agree to anything on the phone, and if you note, 9 Q. Okay. Now, you sent this email at
10 JY mean -- never mind. 10 1:15 a.m. on Friday, the 29th, correct?
1] Q. And isn't it true that you -- I mean, 1] A. Yes.
12 you agreed to the six weeks in the same call 12 Q. Okay. And had you received anything in
13. where Mike said, look, if the six weeks is not 13 writing from the company prior to this time
14 acceptable to you, you can come back to work? 14 telling you that your employment had been
15 A. Like I said, I don't recall him saying 15 terminated?
16 that other half. 16 A. No, but they were trying to get me to
17 Q. Well, in any event, you subsequently 17 sign a separation agreement, so what is -- what
18 changed your mind, correct? And six weeks was no 18 _ part of that says I'm still employed.
19 longer acceptable to you, correct? 19 Q. My only question is: Had you received
20 A. Based on what was in that agreement, I 20 anything in writing saying, Ro, your employment
21. didn't understand why Jacobsen was represented in | 21 is terminated?
22 it. I didn't understand -- I still didn't 22 A. No. That came after.
23 understand why it was coming down to that 23 Q. Okay. Did anybody from the company tell
24 resolution, but I thought to myself either, A, I 24 you your employment had been terminated?

 

45 (Pages 174 - 177)

Veritext Legal Solutions

www.veritext.com

888-391-3376
 

 

 

 

Page 178 Page 180
] A. No. 1 You said, you know, you told them in
2 Q. Okay. And, in fact, hadn't Mike Yazbec 2 your email of September 26th that FMLA was
3 said you can come back to work if the six weeks 3 unacceptable and that you would report to work as
4 is not acceptable? 4 usual, correct?
5 A. I don't know why you keep bringing that 5 A. Uh-huh.
6 up. I do not recall him ever, ever giving me “6 Q. And then on the 27th, the following day,
7 that option, ever. 7 is when you had all these discussions about a
8 Q. Well, is it -- you do recall them asking 8 year severance or six weeks severance, correct?
9 you when are you coming back to work? 9 A. As part of the separation agreement,
10 A. And I told them I was coming back to 10 yeah.
11 work tomorrow in my email. 11 Q. Right. Those discussions started on the
12 (Document marked as Dziubla Deposition | 12 27th, correct?
13 Exhibit No. 29 for identification.) 13 A. They actually started -- that phone call
14. BY MR. BOYLE: 14 happened, if J recall, that same day. It
15 Q. So we've handed you Deposition 15 happened within minutes of me sending that email
16 Exhibit 29. Do you recognize this document? 16 telling him I was going to come back.
17 A. Yes. 17 Q. No.
18 Q. And is this the termination letter that 18 A. They made a phone call. They're --
19 you received from the company? 19 trust me, they didn't want me coming back.
20 A. Yes. 20 Q. The -- you --
21 Q. Okay. It's dated October 2nd, 2017, 21 A. That's why all my stuff is in email,
22 correct? 22 because the two of them are on the phone.
23 A. Yes. 23 Q. Correct, I stand corrected. The first
24 Q. Do you remember when you received it? 24 call where the four wecks was discussed took
Page 179 Page 181]
1 A. No. 1 place on the 26th, and then the discussions about
2 Q. You have no recollection of when you got 2 the six weeks, the six months, and the year took
3 this letter? 3 place on the 27th and the 29th when you sent that
4 A. 1 don't recall if he emailed it first 4 email, correct?
5 and then sent the original. I know I ended up 5 A. They're -- yeah, they're phone calls. I
6 getting an original in the mail. So I don't -- 6 don't have any --
7 no, J don't. 7 Q. Right.
8 Q. Okay. You haven't produced any emails 8 A. Like I said, I don't recall the
9 tous. So do you have an email that says you 9 timeline; but you've asked me questions about
10 received this that would establish the date that 10 things that were contained in those phone calls
11 you received it? 11 and J agree to some of them.
12 A. From Mike to me? | mean, I -- that's 12 Q. So my question is: From the point in
13. what I'm saying, I don't know when I -- if it 13 time where you started to discuss the severance,
14 just showed up, then J guess it came on the 3rd, 14. which was probably middle of the day on the 26th,
15 because this would be dated -- it's not like it's 15 until the time you received the termination
16 same day delivery. 16 letter, did you tell anybody at the company that
17 Q. Okay. But in any event, sometime after 17 you wanted to come back to work?
18 the letter was dated you recall receiving it, 18 A. J wasn't -- I don't recall talking to
19 correct? 19 anyone.
20 A. Yes. 20 Q. So is this -- your email of the 26th the
2) Q. And you have an original of this 21 last expression of your intent to return to work
22 document; is that correct? 22 to the company as far as you can recal!?
23 A. Yes. 23 A. Should I have begged to come back when
24 Q. Okay. Now -- thanks. 24 they're presenting me with severance?

 

 

46 (Pages 178 - 181)

Veritext Legal Solutions

www.veritext.com

888-391-3376
 

Page 182

Page 184

 

 

 

 

| Q. I'm just asking you to answer the 1 the resolution would be to present them with a
2 question. If it was -- I'm asking what you 2 severance package.
3 recall. 3 Q. Well, I'm just talking about the
4 Do you recall any discussion of your 4 investigation. Is there anybody that you felt
5 desire to return to work subsequent to this email 5 they should have talked to that they didn't?
6 that you sent on the 26th? 6 A. I don't actually know everyone they
7 A. J did not. 7 talked to as part of the investigation.
8 Q. Did you tell anybody that you wanted to 8 Q. Is there --
9 come back to work? 9 A. Ijust know some people.
10 A. I was being presented with a severance 10 Q. I'm sorry.
1] package. 11 A. Sorry.
12 Q. That's not my question. 12 Q. Is there anything about the timing of
13 A. They wanted me out. Why would I be, 13 the investigation that you felt was lacking?
14 like, oh, God, please, let me come back. 14 A. No.
15 Q. My question is: Did you tell anybody? 15 Q. Would you characterize yourself as
16 A. No, I didn't. 16 somebody who ts easily offended?
17 Q. Okay. Did you tell Mike Yazbec or 17 A. Not at all.
18 Mike Power at any point that despite how you felt | 18 Q. Okay. You like to joke around with, you
19 about this event that you were going to do your 19 know, coworkers and friends?
20 best to do the best for the company, for JCA, if 20 A. Yes.
21 you were to come back to work? Did you ever have 21 Q. Have you ever told an offensive joke
22 that type of a discussion with anybody at the 22 before?
23. company? 23 A. Not that I recall.
24 A. With the way things rolled out, I didn't 24 Q. Have you ever made a vulgar comment or
Page 183 Page 185
1 think that was even an option. It was very clear 1 joke or reference to anybody?
2 tome that they didn't want me back. So why 2 A. I mean, J try to do -- I mean, I try to
3. would I make that kind of statement? 3 act with everyone's interest in mind and not
4 Q. Was there anything about the company's 4 offend people generally.
5 investigation of your claim that you found 5 Q. Did you ever share jokes of sexual --
6 inappropriate or that you would have wanted them | 6 _ that are of a sexual nature with coworkers?
7 todo differently? 7 A. I don't recall.
8 A. I think it should -- if they were truly 8 Q. Okay.
9 taking it seriously, it should have been done by 9 (Document marked as Dziubla Deposition
10. athird party. I mean, we do all kind of things 10 Exhibit No. 30 for identification.)
11 in construction -- we can't even test and balance 1] BY MR. BOYLE:
12 our own areas unless we have a third party do it, 12 Q. We're handing you what we've marked as
13 because it’s the most objective -- I just don't 13. Deposition Exhibit 30, which is copies of some
14 think they ever took it seriously. And if they 14 text messages that you produced to us during
15 did, somebody -- a third party would have had an [15 discovery. Ask you to take a look at this and
16 objective viewpoint. 16 tell me if you recognize it?
17 Q. Anything other than that? Anything 17 A. I don't recognize the text, but -- and I
18 about the content of what the company did that 18 don't know in what context it was -- who it was
19 you objected to? 19 with or -- it's a copy and paste of something.
20 A. How they handled everything? 20 Q. You produced this to us in discovery.
21 Q. Correct. 21 So I'm asking you if you recognize it?
22 A. I don't think how everything rolled out 22 A. I don't recognize it. I'm sorry.
23. should have happened. I don't think if you go to 23 Q. Do you recall sending this text to your
24 somebody with an extreme concern like I did that | 24

coworker Greg Garland on or about July 22nd of

 

47 (Pages 182 - 185)

Veritext Legal Solutions

www.veritext.com

888-391-3376
 

Page 186

Page 188

 

 

 

 

1 2017? 1 him. It's just cold.
2 A. I don't. 2 (Document marked as Dziubla Deposition
3 Q. Have you had an opportunity to read the 3 Exhibit No. 31 for identification.)
4 entire thing? 4. BY MR. BOYLE:
5 A. Jam honestly having a hard time 5 Q. So handing you what we marked as
6 focusing on reading it. I just know that I 6 Deposition Exhibit 31. Do you recognize this
7 copied and pasted it from there, and, I mean, I 7 document?
8 don't really understand why this is here. But -- 8 A. I've seen it on the internet.
9 Q. Well, have you had an opportunity to 9 Q. Is this a screen shot of your Facebook
10 read the text itself? 10 page?
1] A. Yeah. 1] A. Yes,
12 Q. Okay. Would you agree that this would 12 Q. And is this a post that you published on
13. qualify as a sexual -- sexually charged joke? 13. your Facebook page?
14 A. Honestly it wasn't anything out of the 14 A. That I shared, yes, it is.
15 norm between -- stuff between Greg's ginger jokes | 15 Q. Okay. Do you characterize this post as
16 and stuff. It wasn't anything out of the norm. 16 vulgar?
17 Q. So you're saying that this is -- 17 A. No, not if you -- if you watch the
18 A. Greg and I conversed like that -- I 18 video, I don't think -- no. Kind of take it out
19 mean, this -- first of all, I don't think it's 19 of context doing screen shots like this, but, no,
20 that bad. Second of all, Greg and I conversed 20 [don't think so.
21 like this regularly and also with the rest of the 21 Q. Okay. Do you find it offensive?
22 team. It's just something that -- I mean, he had 22 A. I don't know that I would have shared it
23 signs around the office about, like, kick a 23 if I did.
24 ginger day and stuff like that, so... 24 Q. Okay. Can I have that back.
Page 187 Page 189
1 Q. We're not talking about Greg right now. 1 (Document marked as Dziubla Deposition
2 ‘|'m just talking about -- 2 Exhibit No. 32 for identification.)
3 A. Well, I'm just trying to explain my 3. BY MR. BOYLE:
4 relationship with him. It's not like it's, 4 Q. So I'm handing you Deposition
5 like -- it was -- J think it was in context of 5 Exhibit 32. Is this another post from your
6 our relationship, is what I'm trying to say. 6 Facebook page.
7 Q. So you think in the context of your 7 A. Yep.
8 relationship with a coworker you can send some -- | 8 Q. Do you recognize this post?
9 an email or a text -- 9 A. Yep.
10 A. A text message. 10 Q. Okay. And you posted this on your
1] Q. -- of this nature? 11. Facebook page, correct?
12 A. And other messages that he's sent in 12 A. Correct.
13 return, in other previous -- yeah, based on our 13 Q. And do you find this to be an offensive
14 relationship, yeah. 14 post?
15 Q. And you believe that there's nothing 15 A. No.
16 really that bad with this joke? 16 Q. So you -- posts like this do not offend
17 A. I copied and pasted it from the 17 you?
18 internet, and J was just sharing it with him. 18 A. It was said in good humor to the two
19 There's -- ] don't think it was out of context in 19 people that I copied. It's not like I generated
20 how we spoke at all. 20 the post. And, again, ] mean, I'm a product of
21 Q. Okay. 21 20 years in our industry. My threshold for
22 A. And what part of that says that's from 22 things offending me is pretty high. So when I
23. Greg? Like, does it say? I mean, I'm just 23 get offended, it takes something pretty serious
24 to do that.

24

wondering, because | don't recall sending that to

 

48 (Pages 186 - 189)

Veritext Legal Solutions

www.veritext.com

888-391-3376
 

Page 190

Page 192

 

 

Q. So when you say, you know, unequal

 

Q. So, Ms. Dziubla, I'm handing you what 1 demands are placed on you, unequal compared to
2 we've previously marked as Deposition Exhibit 15,/ 2 what? I mean, how they were treating other
3. which is a copy of the complaint in the case. I 3 employees or just -- you just felt that was an
4 want to direct your attention to paragraph 13. 4 unfair demand? Are you referring to any other
5 Take a second. 5 employees of JCA that were treated differently
6 (Discussion off the record.) 6 than you?
7 BY MR. BOYLE: 7 A. If was, I don't recall specifically.
8 Q. Actually let me hand you -- this is the 8 Q. Okay. As you sit here -- ] just want to
9 original, so let me hand you that. This is just 9 know, like, as you sit here, do you -- does
10 mycopy. Thanks. 10 anybody come to mind?
1] So I want to ask you some questions 1] A. That was under the same -- I know -- so
12 about paragraph 13. In that paragraph, you state 12 JT don't know that it pertains to this statement.
13 that JCA made unequal demands on you. Can you | 13 Q. Well, that's what -- I'm only referring
14 identify any unequal demands that you're 14 to that statement.
15 referring to in this paragraph of the complaint? 15 A. That's what I'm saying.
16 A. J don't know if those -- I don't 16 Q. Yeah. Is there anybody that comes to
17 understand that phrase. This is, like, weird 17 mind that was treated differently than you as it
18 verbiage. I don't know what that means. Like, 18 pertains to your allegation there in
19 what I said, I don't know how that translates 19 paragraph 13?
20 into -- what does that mean? 20 A. Besides Joe McGuire, Matt Kantro.
21 Q. JI mean, you're accusing JCA of placing 21 Q. Well, it's --
22 unequal demands on you, and I'm asking you what | 22 A. I mean, it's not the same situation.
23 unequal demands did JCA place on you? 23 Q. That's -- so ] want to be --
24 MR. SEDAEI: Read the rest of the 24 A. The exact same situation to me -- like,
Page 19] Page 193
1 paragraph, and see if that helps you answer the 1 nothing like that has happened to anyone else in
2 question. 2 the company that I know of.
3. BY THE WITNESS: 3 Q. Okay.
4 A. I guess they were basically asking me 4 A. Sono one has been in the same
5 to, like, not -- if I could guaranty that I 5 _ situation.
6 wouldn't be emotional about what had happened, 6 Q. Okay. So let's ask -- you mentioned Joe
7 and J didn't think that that was fair to ask them 7 McGuire. How was he treated differently than
8 ofme. Like, could I guaranty that ] would be in 8 you?
9 front of clients and not lose my shit because of 9 A. Well, that's the thing I was referring
10 what happened, and I was, like, no J don't think 10 to the preservation of his employment when he
Ii Tcan. I'm very upset. 11 needed to deal with something personal.
12. BY MR. BOYLE: 12 Q. Which was a knee injury, did you say?
13 Q. And that's what you mean by unequal 13 A. I don't know. ACL or something.
14. demands? 14 Q. Okay.
15 A. That's what I'm gathering, yeah. 15 A. That's what I was probably referring to.
16 Q. Any other examples that you can think of 16 Q. Okay. And how was he treated
17 that you believe -- 17 differently than you?
18 A. With respect to this paragraph, that's 18 A. He wasn't fired. He wasn't presented
19 what it is. 19 with a severance package when he said I need to
20 Q. Right. Is there anybody else that you 20 take time off, because I have a personal issue.
21 felt were -- was treated differently with respect 21 Q. You don't know, do you? J mean, how --
22 to speaking positively about the company? 22 that's why I'm asking you --
23 A. I don't understand the question. 23 A. He's still there.
124 24 Q. -- how was he treated --

 

 

49 (Pages 190 - 193)

Veritext Legal Solutions

www.veritext.com

888-391-3376
 

Page 194

 

 

 

 

Page 196
1 A. He's still there. I Q. And you only know that because somebody
2 Q. Did he miss any work? 2 told you that?
3 A. He was allowed to have flextime, so that 3 A. I feel like there's more, but that's all
4 he could deal with what was going on with him. 4 that I can adhere to now.
5 Q. How do you know? 5 Q. Okay. Anybody else?
6 A. He told me. 6 A. No.
7 Q. What did he tell you? 7 Q. Anybody else that you can think of that
8 A. That's the basic extent of it, that, 8 would support your allegation in paragraph 13?
9 like, that's -- and then Greg backed it up, too. 9 A. Imean, I have speculations, but -- I
10 I mean, that's the basic extent of it is -~ I 10 have speculations that Rachael has got some kind
11 didn't ask all the details. I mean, it's his 11 of something going on, because of how she's able
12 personal life. 12 to show up to these events and get completely
13 Q. Sol-- 13 shit-faced and still have a job. I don't have
14 A. But they worked with him. 14 anything concrete from that.
15 Q. I need to understand correctly. He had 15 I guess I didn't understand that's,
16 an ACL surgery, I assume? 16 you know, why | was in the position I was when
17 A. He had some type of physical something 17 both years in a row she got so completely
18 that kept him -- that was not acquired at work 18 intoxicated that she couldn't even walk. And
19 that kept him from being able to adhere to his 19 Yazbec even said, like -- made a comment, like,
20 responsibilities. I'm assuming walk-throughs, 20 doesn't she ever shut up, because she just kept
21 stuff that required him to be active and about. 21 talking. So I'm sure there’s something going on
22 And they took care of him, because he’s been with | 22 _ there.
23 the company a long time. He's one of their best 23 Q. Anybody else?
24 PEs -- 24 A. That's it.
Page 195 Page 197
1 Q. Well -- 1 Q. Filtake that back. |
2 A. -- and all that stuff. 2 I'm sorry, I took it one second too
3 Q. When you say they took care of him 3 soon. [also wanted to ask you about
4 because, okay, you don't know -- 4 paragraph 18. You state in paragraph 18 that in
5 A. Oh, yeah, J am assuming that that's why 5 retaliation JCA subjected plaintiff to unequal
6 they took care of him. 6 terms and conditions and swiftly terminated her
7 Q. Okay. 7 employment. Other than --
8 A. They said he was good at what he did. 8 A. Wait, where are we again?
9 Q. So what you do know is that he had a 9 Q. Paragraph 18.
10 physical injury? 10 A. There's two 18s.
i A. Right. 11 MR. SEDAEI: Of Count I, J believe.
12 Q. And he was gone from work for a period 12. BY THE WITNESS:
13. of time and he didn't get fired. That's what you 13 A. Of Count I. Okay.
14. know, correct? 14 Okay.
15 A. Right. And he didn't miss out on any 15. BY MR. BOYLE:
16 pay. 16 Q. Okay. What other employee do you
17 Q. Okay. And who is the other employce 17 believe received more favorable treatment than
18 that you mentioned? 18 you? Anybody other than you've already
19 A. Matt Kantro. 19 identified?
20 Q. Okay. And what were the circumstances 20 A. No.
21 with respect to Matt Kantro? 21 MR. BOYLE: Okay. We're up to 33.
22 A. I don't know. I know less about his 22 (Document marked as Dziubla Deposition
23. circumstances. I just know that he got the same 23 Exhibit No. 33 for identification.)
24 setup as McGuire. 24

 

50 (Pages 194 - 197)

Veritext Legal Solutions

www.veritext.com

888-391-3376
 

Page 198

Page 200

 

 

1 BY MR. BOYLE: 1 BY MR. BOYLE:
2 Q. Do you recognize Deposition Exhibit 33? 2 Q. So handing you Deposition Exhibit 34.
3 A. Yes. 3 A. Yep.
4 Q. And are these copies of a text exchange 4 Q. This is some posts that you produced to
5 that you had with Rachael, looks like, beginning 5 usindiscovery. I want to start towards the
6 at 9:41 p.m. on -- or maybe 8:28 p.m. on Monday, | 6 bottom of the page. It was the exchange between
7 September 18th, which was the date of the golf 7 you and Gurbeer Sanghera?
8 outing? 8 A. Ub-huh.
9 A. Yes. 9 Q. Dated September 15, 2017. Do you see
10 Q. Okay. Is this the same Rachael that you 10 that? Take a minute to --
11 just referred to? 1] A. The longer -- the bigger of the two
12 A. Yes. 12 emails in the middle?
13 Q. Okay. So you were texting with her on 13 Q. It's at the bottom of -- it's in the
14 the night of the golf outing regarding what 14 middle. There's a line pointing to follow-up
15 happened at the golf outing, correct? 15 consulting work.
16 A. Yeah. 16 A. Okay.
17 Q. Okay. And, again, these documents were 17 Q. And then on September 15th, 2017.
18 produced by you to us. Is this a complete -- and 18 A. Yeah.
19 Twill represent to you this is everything you 19 Q. Who is Gurbeer Sanghera?
20 gave to us. Is this a complete exchange of your 20 A. He is -- I don't know his exact title
21 text discussion with Rachael that night? 21 there, but he's, like, Kyle's second in command
22 A. Yeah, to the -- yeah. 22 at Talent Hitch.
23 Q. So turning to the third page, which is 23 Q. So he works at Talent Hitch, correct?
24 marked No. 718, Bates No. 718, you told Rachael | 24 A. Correct, yeah.
Page 199 Page 201
1 that you want to never come back to the company; | | Q. And that's the company that you went to
2 is that correct? 2 work with immediately after you left JCA,
3 A. Iwas pretty humiliated. Yeah. 3 correct?
4 Q. And a couple pages later, you also told 4 A. Correct.
5 her that you would only leave JCA if it was to 5 Q. Okay. And in this exchange that was on
6 work for yourself, the top of that page. 6 September | 5th, he says that you were in the week
7 A. Which page? 7 prior talking about work that you could do for
8 Q. 724. 8 Talent Hitch; is that correct?
9 A. Yes. 9 A. Right. Yep.
10 Q. Did you -- and that's -- you're 10 Q. Allright. So you were, in fact,
11] referencing the discussion you already told us 11 looking to perform work for Talent Hitch prior to
12 about with Serg where you said you wouldn't leave | 12. leaving JCA, correct?
13 unless it was to work for yourself, correct? 13 A. Inaddition to working for JCA. It was
14 A. Correct. 14 supposed to be consulting work done on the side
15 Q. Okay. So do you recall when in 2017 you |15 while working with JCA. J had no intention of
16 started to look for new employment? 16 leaving JCA. This was to be done as J knew --
17 A. No. 17. Kyle was the one that was at Hard Hat Hub. J had
18 Q. Okay. Was it before you left JCA? 18 arelationship with him. We were friends. He
19 A. No. 19 started his own company Talent Hitch from Hard
20 Q. It was not? 20 Hat Hub, and he said, Ro, we recruit for the
21 A. Nope. 21. construction industry, you have experience in the
22 MR. BOYLE: Get this marked, please. 22 construction industry, come in and talk to our
23 (Document marked as Dziubla Deposition | 23 guys, so they can know how to pitch positions and
24 — stuff, so they know what an actual project

DN
ab

Exhibit No. 34 for identification.)

 

 

 

51 (Pages 198 - 201)

Veritext Legal Solutions

www.veritext.com

888-391-3376
 

 

 

Page 202 Page 204
1 manager is, so they know what an estimator does. 1 for him.
2 Come in and teach our guys. 2 Q. Okay. But you responded that it
3 So I gave them a quote on what it 3. wouldn't hurt to give it a shot, so you were open
4 would cost for me to do that in my free time. 4 to going and working with him?
5 That's what this is. 5 A. Well, I was, like -- yeah, I mean, I
6 Q. And you feel like you could have done 6 was, like, I guess, you know. If things turn out
7 that in addition to your work at JCA? 7 the way they -- they're going, I mean, it
8 A. Absolutely. I've got a full-time job 8 wouldn't hurt to give it a shot.
9 now and I'm running a business. Yeah, 9 Q. Okay. And then the next thing you tell
10 absolutely. 10 him on that same day, which is the 28th, that
1] Q. And that business -- you were also 1] they let you go. They, you're referring to JCA?
12 running that business at the same time, right? 12 A. I don't see it. Where is it?
13 A. Yeah. 13 Q. So just keep going to the right. You
14 Q. That business being your personal 14 have to go -- read left to right. It says, sorry
15 fitness business? 15 that didn't sound enthusiastic LOL. I'm just not
16 A. Yeah. 16 happy about being in this position. They let me
17 Q. Okay. So this was solely to do contract 17 go, Kyle.
18 work while you were working at JCA? 18 A. Oh, yes.
19 A. Correct. 19 Q. Okay. So you told Kyle on
20 Q. Okay. So let's go to the top now. This 20 September 28th that JCA let you go?
21 is a separate exchange. It looks like it starts 21 A. Yes.
22 on September 28th. 22 Q. Okay. And then just continuing now, you
23 A. Okay. 23 got to go back, so he offers to have you come
24 Q. And that's between you and Kyle, and you | 24 — into the office on Monday to talk to Gurbeer and
Page 203 Page 205
1 said he's the owner of Talent Hitch, correct? 1 him. Do you see where --
2 A. Correct. 2 A. Yeah.
3 Q. Allright. And so you tell Kyle on 3 Q. Okay. And Monday would have been
4 September 28th, funny how things work out. Looks 4 October 2nd, correct?
5 like I'm looking for a new job after all. 5 A. Okay.
6 A. Right. 6 Q. Ihave a calendar.
7 Q. Okay. So you were reaching out to 7 A. Yeah.
8 Talent Hitch to tell them that you were looking 8 Q. But I'll let you know --
9 for a new job on September 28th? 9 A. Sure.
10 A. Didn't look like things were going in my 10 Q. -- Monday is the 2nd.
11 direction, so, yeah, I was reaching out to him 1 So did you go in and talk to him
12 and saying it's ironic that here we are talking 12 that Monday?
13 about me doing this as a side job and, you know, 13 A. That I don't recall.
14 things are going -- it didn't look like J was -- 14 Q. Okay. Do you recall when you started
15 my employment was going to be preserved atJCA.; 15 with Talent Hitch?
16 Sol reached out to him. 16 A. No, but I'm sure there's documents that
17 Q. Okay. And he immediately responds that 17 have the actual date. I don't recall when I
18 so you want to recruit. So that he’s suggesting 18 actually started with them. It was very close
19 you could go work with Talent Hitch as a 19 after I was let go.
20 recruiter? 20 Q. Okay. Well, so if I was able to provide
21 A. Yeah, which is funny because the reason 21 documents that showed that you were already
22 why | reached out to him is because he was a 22 recruiting on their behalf on October 3rd, which
23 ‘recruiter. My implication for that message was 23. _-was the next day --
24 for him to go find me a job, not to go and work 24 A. Okay.

 

 

 

52 (Pages 202 - 205)

Veritext Legal Solutions

www.veritext.com

888-391-3376
 

 

 

Page 206 Page 208
1 Q. -- would that help you recall whether or 1 A. Yes.
2 not you spoke with them on October 2nd, the day 2 Q. Okay. So you had started another one
3 before? 3 after the golf outing, and then you continued
4 A. Yeah. 4 with this, and this is just typewritten. You
5 Q. Okay. And they offered you the position 5 went from handwritten to typewritten?
6 that day? 6 A. Right. But you referred to the first
7 A. Yeah, it was just kind of, like -- I 7 one as another one. That was the first one.
8 mean, it wasn't, like, a -- you know, they're a 8 Q. I'm sorry.
9 start-up company. It's not, like, a formal 9 A. Yeah.
10 position. It was kind of, like, hey, you know, 10 Q. That was probably unclear.
11 let's see how this goes, if you can get, you il A. Okay.
12 know, legs in this. I mean, I had never done it 12 Q. So the golf outing --
13 before. So it wasn't, like, anything formal. 13 A. Yeah, I started --
14 Q. Okay. Okay. Thanks. 14 Q. -- occurred, and then you started a
15 (Document marked as Dziubla Deposition |} 15 handwritten journal, correct?
16 Exhibit No. 35 for identification.) 16 A. Ibelieve so, yes.
17. BY MR. BOYLE: 17 Q. And then you changed over to a
18 Q. I'm handing you document -- or 18 typewritten journal, and that's what this is,
19 Deposition Exhibit 35. Take a minute to look 19 correct?
20 through this. It's something you gave us in 20 A. Correct.
21. discovery, and I have just a couple questions to 21 Q. Allright. And tell me again why you
22 ask you about it. 22 created this?
23 A. Okay. 23 A. Because I had a lot to put down, and it
24 Q. Do you recognize the document? 24 was easier for me to type it. I don't -- I don't
Page 207 Page 209
] A. Yes. 1 know, I don't have the patience to write,
2 Q. Can you tell me what is it? 2  handwrite. It's gotten worse actually.
3 A. Just journaling. Just -- I mean, I type 3 Q. Okay. Sol'd like to refer you to your
4 a lot faster than I write, so I was just 4 entry on September 23rd, 2017. It starts on
5 journaling and documenting how J was feeling, and; 5 page 807.
6 J tend to be kind of sarcastic in tough 6 A. Uh-huh.
7 situations. So it's just me writing my thoughts 7 Q. Okay. And I'm going to be asking you
8 down. 8 about something that appears on page 808. Tell
9 Q. Okay. So this is a personal journal 9 me when you've got there.
10 that you created? 10 A. You want me to start on 807?
ii A. Yeah. 1] Q. I just wanted to let you know that I'm
12 Q. And the first page was dated 12. going to be asking you about your entry for
13. September 20th, 2017. Is that when you started 13. September 23rd. Okay?
14 doing this journaling? 14 A. Okay.
15 A. I started one prior to that. It was 15 Q. Soon page 808, second paragraph, you
16 handwritten, I think. And then I started this, 16 _ state, I've also started looking online for jobs
17. because, again, I had a lot to put down and I -- 17 again and then started thinking how do I explain
18 it was just easier to type it. 18 this short-term employment. I'm really burnt out
19 Q. Do you recall when you started the prior 19 in the construction industry. Do you see where
20 one? 20 ‘I'm reading?
21 A. No. 21 A. Yes.
22 Q. Was it following your -- the event that 22 Q. Okay. So, in fact, you started looking
23 took place at the golf outing? Was it after the 23 for employment on the 23rd or even prior to that
24 golf outing? 24 ~~ date?

 

 

 

53 (Pages 206 - 209)

Veritext Legal Solutions

www.veritext.com

888-391-3376
 

Page 210

Page 212

 

 

1 A. 1 guess that's what it looks like. 1 A. Thave no idea.
2 Q. Is that accurate? Do you recall that? 2 Q. A month? Was it a month?
3 A. It's what | wrote. I mean, why would I 3 A. Nota month. No, not a month.
4 lie to myself? 4 Q. Less than a month?
5 Q. Okay. So, again, you were looking for 5 A. No, more than a month.
6 employment before your employment with JCA 6 Q. Okay.
7 terminated, correct? 7 A. Before the golf outing.
8 A. At no part of that -- again, it's not 8 Q. Sometime in 2017. The golf outing was
9 like everything was going as if they wanted to 9 in September.
10 preserve me. Every single action they took was 10 A. I'm trying to think. I had to do the
11 as if they wanted to get rid of me. I'm not an 11 battle -- I don't remember. I mean, I was only
12 idiot. I need -- like I said, | needed a job. | 12 there for a year, so, I mean, it was while I was
13. needed pay. I was going to look -- my best 13 there.
14 interest was to start looking, because it's not 14 Q. How did it happen?
15 like I was -- I mean, they had no intention of 15 A. I was at cross fit working out on my own
16 preserving my employment. What am I going to do? 16 time, and I went to do a power jerk, and I let go
17 Wait until -- I'm going to get the pipeline 17 _ of the bar and it fell on my head.
18 loaded to -- it's going to happen. 18 Q. Did you have to go to the hospital?
19 (Document marked as Dziubla Deposition 19 A. Nope.
20 Exhibit No. 36 for identification.) 20 Q. You did not?
21 BY MR. BOYLE: 21 A. I did not go to the hospital, but I
22 Q. Handing you Deposition Exhibit 36. Can 22 actually -- when I got back to work, one of the
23 you tell us what this is? 23 guys, Jason Hawkins, I was talking to him about
24 A. Looks like a text message between me and 24 one of his bids, and he noticed -- and he's,
Page 211 Page 213
1 a good friend of mine. 1 like, are you okay? And I'm, like, what do you
2 Q. And her name is Claudia Pritchett? 2 mean. And he's, like, I don't know, you're kind
3 A. Yes. 3 of -- you're a little off today. And I was,
4 Q. That's a personal friend of yours? 4 like -- then I started thinking and J started
5 A. Yes. 5 paying attention to my mannerisms, and I was,
6 Q. Okay. Have you been friends for a long 6 like, oh, maybe this did have an impact on me.
7 ~~ time? 7 And then I went and got checked out.
8 A. Yes. 8 And flying colors. She said -- she's, like, you
9 Q. Directing your attention to the second 9 answer half these questions better than people
10 page, you are speaking to Claudia. You say, I'm, {10 with -- you know, without concussions. He's,
11 like, dude, I get a concussion and work through 11 like -- she's, like, there's no way you have a
12. it and you guys say you'll cover me with my 12 concussion.
13 hysterectomy, but I get assaulted at a work 13 But the guys -- you know, Ed Bowen
14 function and I get six weeks because I've only 14 and, was it, Larry, you know, they're both dads,
15. worked there a year. 15 and they're, like, you know, you really should
16 A. Uh-huh. 16 take some time off for yourself, you shouldn't
17 Q. Do you see that? 17 work so hard, you know, you should give you some
18 A. Yes. 18 time -- you know, they were very concerned and
19 Q. Okay. So let me ask first about your }9 they wanted to encourage me to talk to them about
20 concussion. When did that occur? 20 taking time off.
21 A. I don't recall when it exactly happened. 21 And I'm, like, we're just too busy,
22 Q. Can you give me an approximate date? 22 youknow. You know, and the doctor said 1 didn't
23 A. It was before the golf outing. 23. have one. I had, like -- J think I even had an
24 Q 24 MRI done. So, you know, I didn't want to take

How far -- how long before?

 

 

 

54 (Pages 210 - 213)

Veritext Legal Solutions

www.veritext.com

888-391-3376
 

 

 

Page 214 Page 216
1 time off. I just kept working. 1 exchange between you and him back in July,
2 Q. Okay. So you were never actually 2 correct, where he's reaching out to you saying
3. diagnosed with a concussion? 3. Hope all is well. I want to drop you a note to
4 A. Correct. 4 see how everything is going on your end.
5 Q. Okay. Have you had any lingering 5 A. Right.
6 effects from that event? 6 Q. Okay. And then the next exchange is you
7 A. No. I mean, it's not -- I have vertigo, 7 contacting him on the 27th saying, I am sorry for
8 but, I mean, it could be a combination of things. 8 not replying back to you. It's been a hell of a
9 Imean, that's one of the side effects, but I've 9 ride these last few months, and it looks like I'm
10 had vertigo on and off for years. 10 going to have to start looking for a job
1] Q. Okay. So flipping to the next page 11 officially.
12 then, you're discussing with her why the six 12 A. Uh-huh.
13. weeks that the company offered you was 13 Q. Do you see that sentence?
14. unacceptable to you. But in the -- about halfway | 14 A. Yes.
15 down through the page, you say to Claudia that 15 Q. Okay. First of all, what did you mean
16 you have the -- you've texted, bunch of assholes. 16 by it's been a heil of a ride the last few
17 A. Yeah. 17. months?
18 Q. Who are you referring to? 18 A. I'm not sure.
19 A. Probably Steve. 19 Q. You don't know what you meant by that?
20 Q. Okay. And then the next text says 20 A. [don't know what I was referring to,
21 meanwhile I'm franticly looking for a job? 21 no. I mean, it's a recruiter, too. It's not
22 A. Right. 22 ‘like I'm going to tell him my whole story, be,
23 Q. So on the 27th, you were franticly 23 ‘like, hey, man, this is what happened and -- you
24 looking for a job? 24 know, I mean, I'm going to blow over stuff. I
Page 215 Page 217
1 A. I might have exaggerated a little bit. 1 mean, it's not for him to know. He doesn't need
2 But, again, it's not like they were looking to 2 to know what's been going on in my life, you
3 preserve my employment, at least, that was my 3. know. Plus I get to explain away what's
4 perception of it. 4 happened, why I haven't contacted him since July.
5 (Document marked as Dziubla Deposition | 5 I don't know that it was anything specific.
6 Exhibit No. 37 for identification.) 6 Q. Okay. But you are advising him that
7 BY MR. BOYLE: 7 you're looking for a job officially as of that
8 Q. So Deposition Exhibit 37 is an email 8 point in time?
9 exchange between you and Matthew Davison -- 9 A. Yeah, I have to tell him it's official,
10 A. Okay. 10 so that he takes it serious.
1 Q. -- dated September 27th, 2017, at 1] Here.
12 11:47 a.m. 12 Q. So I'm going to hand you your amended
13 Who is Matthew Davison? 13 answers to interrogatories. Referring you to
14 A. Looks like a recruiter. 14 interrogatory No. 11.
15 Q. Well, when you say looks like, I mean, 1S MR. SEDAEI: What exhibit number is
16 can you be a little bit more specific? Who are 16 this?
17 you emailing? 17 BY MR. BOYLE:
18 A. I don't know him personally. He's a 18 Q. You were asked to --
19 recruiter. He's just a recruiter that ] think 19 THE WITNESS: Oh, 3.
20 might have contacted me previously. 20 BY MR. BOYLE:
21 Q. Okay. So he's a recruiter. You know 2] Q. -- to provide information regarding all
22 he's a recruiter, because you're emailing him? 22 of your employers going back to September 26th of
23 A. Yeah, Talent Consultant. 23 2015.
24 24 A. Uh-huh.

Q. Allright. So he -- there's an email

 

 

 

55 (Pages 214 - 217)

Veritext Legal Solutions

www.veritext.com

888-391-3376
 

Page 218

Page 220

 

 

| Q. And you've provided a table containing a {me being portrayed as the expert in the industry,
2 number of your employers going all the way back 2 I was trying to help him out.
3 actually to 2014. Is this a complete statement 3 And went to leave the room to exit
4 of all of your employers during that time period? 4 the argument, and for whatever reason, he felt
5 A. I think we established earlier that | 5 the need to tell me to go fuck myself; and I was,
6 left off -- I think Atlas and GE are left off. 6 like, okay, so then I walked away. And he
7 We established that earlier, that there was some 7 started charging after me; and one of my pregnant
8 inconsistency there. 8 coworkers stood between us as he tried to
9 Q. Right. TI think Atlas, I think they 9 literally come after me, and I got as far away as
10 might be out of that time frame. This only goes 10 possible as J could from him.
11 back to 2014. 1] Q. So you had a confrontation with Sam?
12 A. Yeah, I'm not sure, but -- 12 A. He had a confrontation with me. J was
13 Q. Okay. But in any event, these are ail 13 trying to get away from him, because he just lit
14 your employers -- 14 up for no reason.
15 A. Yep. 15 Q. Okay. And how did that situation get
16 Q. -- since March of 2014? 16 handled by Talent Hitch?
17 A. Yeah. 17 A. We agreed that I would work from home.
18 Q. Okay. And starting at -- with Talent 18 I believe that was the outcome, is that -- and
19 Hitch, which is the company that you went to work} 19 then I would come in for meetings, I think, if I
20 for immediately after JCA, you list the dates of 20 needed to come into the office. Just because of
21 employment as October 2017 through March 2018?| 21 camaraderie and stuff, it's easier to team build
22 A. Uh-huh. 22 and stuff if you're in person.
23 Q. Are those correct dates? 23 But it really set me up as a -- ata
24 A. Those are the dates I listed. I mean, 24 disadvantage to do that, because I couldn't
Page 219 Page 221
1 we just went over that. What was that -- yeah, I 1 overhear things that were going on with other
2 guess, yeah. October 3rd -- 2 clients. I lost my sixth sense to listen to what
3 Q. Okay. 3 was going on in the office, because I was at home
4 A, --I started. 4 isolated from everything.
5 Q. Allright. And you worked through March 5 Q. And so were you dissatisfied with the
6 of 2018 and you left Talent Hitch to go work for 6 manner in which Talent Hitch resolved that
7 Cornerstone, correct? 7 situation?
8 A. Yeah, Cornerstone/Broadway Electric. 8 A. No, not at all. I mean, he was doing
9 Q. Okay. Now, did you have any problems, 9 the best he could. I mean, not at all.
10 performance type problems, when you were working 10 Q. I want to show you a document that you
11 at Talent Hitch, job performance? 11 gave us in discovery. It's an exchange that you
12 A. No. 12 had with Latavia.
13 Q. Okay. Did you have any conflicts with 13 A. Okay.
14 your coworkers? 14 Q. And do you know who Latavia is?
15 A. Nothing out of the ordinary that 15 A. Talk Space. I'm just glancing at the
16 wasn't -- 16 cover sheet there.
17 Q. Okay. Do you recall having a coworker 17 Q. Yeah. February 14th. I'd like you to
18 there by the name of Sam? 18 just read that second paragraph if you wouldn't
19 A. Yes. 19 mind.
20 Q. Okay. Did you have problems with Sam? 20 A. Isent an email to my boss Kyle, owner
21 A. Sam charged at me and tried to 21 at Talent Hitch, about what he planned to do
22. physically attack me after we had a conversation 22 about the whole Sam situation, and he responded
23 about me trying to help him with how he was 23 ~~with how -- quotes, how has your communication
24 handling some of his clients and stuff. And with 24 been with each other. And to me that says Sam

 

 

 

56 (Pages 218 - 221)

Veritext Legal Solutions

www.veritext.com

888-391-3376
 

 

 

Page 222 Page 224
1 gets a pass if we can get you -- wait. If we can ] A. No.
2. get you both to stay and be happy. My reply on 2 Q. Okay. Now, you're secking damages in
3. the email was that's not the response I was 3 this action, correct?
4 looking for. Let's talk Friday. I'm so pissed I 4 A. Yes.
5 want to quit on the spot, but I also don’t want 5 Q. And, in fact, in your 26(a) disclosures,
6 to end on bad terms, so I still get my 6 you indicate that you're seeking emotional
7 commission. No one has contracts. ] don't want 7 distress damages in the amount of $300,000,
8 anyone to have to sue anyone. I also totally get 8 correct?
9 where Kyle is coming from. Not all employees get| 9 A. Yes.
10 along. 10 Q. Do you see that?
1] Q. Okay. That's what I want. i] A. Right.
12 Having read that, does that change 12 Q. Okay. Let me ask you how you came up
13 your prior testimony about whether or not you 13. with that number?
14 were satisfied with the manner in which that 14 MR. SEDAEI: I -- you shouldn't disclose
15 whole situation was resolved? 15 anything you discussed with any of our attorneys.
16 A. At the time I was upset. 16 BY THE WITNESS:
17 Q. Okay. 17 A. I don't know that I recall.
18 A. Am I not allowed to get upset? J don't 18 BY MR. BOYLE:
19 under -- I mean, like, I just don't -- I'm not 19 Q. You don't recall?
20 allowed to get upset apparently. 20 A. I thought I answered you. I don't
21 Q. But the situation was bad enough that 21 recall.
22 your immediate reaction was you wanted to quit, | 22 Q. Okay. Now, you're alleging that you
23 correct? 23 suffered emotional distress as a result of the
24 Isn't that what you told your 24 events we've been discussing, correct?
Page 223 Page 225
1 counselor? 1 A. Yes.
2 A. Yeah, it's there. 2 Q. Okay. What is it specifically that you
3 You know, to kind of put things in 3 allege caused your emotional distress?
4 perspective -- 4 A. The physical act of the incident with
5 Q. Let's -- I'll -- let's just -- 5 Jacobsen and the results of my employment with
6 A. Well -- 6 JCA has definitely impacted me on a personal and
7 Q. Your attorney can follow up with any 7 aprofessional level.
8 questions he has. 8 Q. Anything else?
9 A. Okay. 9 A. That's -- I don't know. Did you want me
10 MR. SEDAEI: I'll give you a chance to 10 to elaborate, or J don't understand --
11 put things in perspective. 11 Q. No. Ijust want to --
12. BY MR. BOYLE: 12 A. -- anything else.
13 Q. So you're currently working at 13 Q. So you've identified those two things
14 Cornerstone Construction. You started there in 14 have -- you're alleging have caused you to suffer
15 March of 2018, correct? 15 the emotional distress you are seeking to be
16 A. Yes. 16 compensated for?
17 Q. And what's your job title? 17 A. It's a huge -- yeah, it's a huge --
18 A. J'm an estimator/project manager. 18 Q. I'm not asking you to -- you know, I'm
19 Q. And how much are you paid? 19 just asking you if there's anything other than
20 A. $90,000 per year. 20 those two things?
2) Q. Okay. Other than Talent Hitch, 21 A. No, that's pretty much it.
22 Cornerstone, and your personal fitness business, 22 Q. Okay. So with respect to, you said, you
23. have you had any other employment since you left |23 know, the results of your employment. How did
24 JCA? 24

 

 

 

57 (Pages 222 - 225)

Veritext Legal Solutions

www.veritext.com

888-39] -3376
 

Page 226

Page 228

 

 

 

 

1 Go -- yeah. Answer this question | Q. And this had been your second event?
2 and we'll -- how did that cause you to suffer 2 A. Correct.
3. emotional distress? 3 Q. Okay. And so you understood that every
4 A. Just for the fact that I stood up for 4 year they do have a celebrity come?
5 myself and I lost my job basically. 5 A. Correct.
6 MR. BOYLE: Okay. Do we need to go off | 6 Q. Allright. Who was it the year before?
7 the record? 7 A. JT want to say it was a hockey guy.
8 THE VIDEOGRAPHER: Yeah. 8 Q. Do you know who it was?
9 We are going off the record at 9 A. No idea.
10 3:18 p.m. This is the end of media set 3. 10 Q. Did you know before coming out to River
ll (A short recess was taken.) 11 Forest Country Club on September | 8th, 2017, that
12 THE VIDEOGRAPHER: Weare back on the] 12 Peter Jacobsen was going to be the celebrity?
13 record at 3:40 p.m. This is media set 4. 13 A. No.
14 EXAMINATION 14 Q. So there was no prior publication or
15 BY MR. RUFF: 15 pamphlet or anything on the emails that said, you
16 Q. Good afternoon, Ms. Dziubla. My name is |16 know, here is our celebrity?
17 Ed Ruff, and I represent Peter Jacobsen. Okay? 17 A. If there was, J didn't see it.
18 A. Yeah. 18 Q. So before the event itself, you did not
19 Q. Twill be asking you some questions 19 have any knowledge of who Peter Jacobsen was?
20 about the event and your interaction with 20 A. No, not at all.
21. Mr. Jacobsen. Okay? 21 Q. You have looked him up after?
22 A. Yes. 22 A. I did.
23 Q. If at any time you don't understand me 23 Q. And where did you look him up on, what
24 or don't understand my question, please let that 24 — site?
Page 227 Page 229
1 be known. Okay? 1 A. Google.
2 A. Okay. 2 Q. I'm sorry?
3 Q. And we'll just stop and have the 3 A. Just Google.
4 question repeated or rephrased. All right? 4 Q. Did you look him up on Wikipedia?
5 A. Okay. 5 A. I don't know what the search brought up
6 Q. How are you doing so far? 6 on Google, if it was a Wikipedia thing. Just an
7 A. 1 don't know how to answer that. 7 autobiography and that's all.
8 Q. Are you okay? 8 Q. And what did you learn about him?
9 A. I'm fine to proceed, yes. 9 A. J think he has a house in Florida that's
10 Q. Okay. You understand that the celebrity 10 actually near my in-laws, I think, if it's the --
11 guest at The Kev on September 18th, 2017, was 11 I mean, J don't even -- it's speculating.
12 Peter Jacobsen? 12 Q. Did you look that up prior to hiring an
13 A. Yes. 13 attorney?
14 Q. Have you ever looked into Mr. Jacobsen's 14 A. I don't recall.
15 background? 15 Q. Did you look him up prior to filing a
16 A. Not -- after the incident, I did. 16 lawsuit?
17 Q. Okay. Did you ever look into it before 17 A. Yes.
18 the incident? 18 Q. Did you look him up prior to reporting
19 A. Thad no idea. I just thought he was a 19 or scheduling an interview with the EEOC?
20 friend of Jim's. 20 A. No, I don't think so.
21 Q. Did you understand prior to the day of 2] Q. Do you understand Mr. Jacobsen to be an
22 The Kev that there was going to be a celebrity 22 NBC broadcaster?
23 there? 23 A. No.
24 A. Yeah, like there Is every year. 24 Q. When you looked him up, were you

 

58 (Pages 226 - 229)

Veritext Legal Solutions

www.veritext.com

888-391-3376
 

Page 230

Page 232

 

 

 

1 familiar with his charity work? 1 Q. Did you know that he received the Payne
2 A. Theard about charity and that he was 2 Stewart Award?
3. kind of a comedian. Like, that's what I read, 3 A. No.
4 that's why I read it. And I was like, oh, 4 Q. Do you know what that is?
5 well -- ] mean, it explains his position at the 5 A. Thave no idea.
6 event. 6 Q. Do you know who Payne Stewart was?
7 Q. And you said that you found out that he 7 A. No idea.
8 hada home in Florida. Did you -- what else did 8 Q. Do you know what it means to be on the
9 you learn, if anything? 9 tour?
10 A. I mean, I found out a Peter Jacobsen had 10 A. Icould take a swing at what J think it
11. ahome in Florida, and I was just, like, this is 11 means.
12. stupid. Why I am looking -- I mean, it could 12 Q. What do you think it means?
13. have been somebody else for all] know. Imean, | 13 A. That they're playing a series of games
14 I didn't, like, dive into it and research it. 14 for -- and this is all, like, referenced on Happy
15 Q. Right. But -- well, I'm not asking you 15 Gilmore, playing a series of games to get -- to
16 about the home itself. I'm asking about Peter 16 win. So it just narrows down the pool until
17. Jacobsen. What else did you find out? You 17. somebody wins.
18 talked about his charity work. You talked about 18 Q. Do you know what it means to be a tour
19 ahome in Florida. Anything else that you 19 event winner?
20 learned about him? 20 A. No.
21 A. That's it. 21 Q. Can you name any of the major golf
22 Q. And then you learned that he does like 22 tournaments?
23 to make jokes out on the golf course, comedian 23 A. No.
24 you said? 24 Q. Do you watch golf at all?
Page 231 Page 233
] MR. SEDAEI: Objection, mischaracterizes 1 A. Against my will, my husband puts it on.
2 the witness's testimony. 2 [think I saw Tiger Woods did pretty good a
3 But answer if you know the question. 3. couple -- a month ago or something like that. I
4 BY THE WITNESS: 4 wouldn't choose to watch it.
5 A. J] just read comedian. I don't know 5 Q. Did you watch any of the golf this past
6 where he did his comedian work at. 6 weekend?
7 BY MR. RUFF: 7 A, No.
8 Q. Did you understand the extent of an 8 Q. Do you know what a major event is in
9 organization that he's involved in of what they 9 golf?
10 contributed to various nonprofits in the United 10 A. Thave no idea.
11 States? i] Q. You're not a golfer, correct?
12 A. No idea. 12 A. No, I'm nota golfer.
13 Q. Did you understand that he has a focus 13 Q. I believe in -- somewhere, J believe it
14 connected to children’s health and education? 14 may have been your diary or in the EEOC filings,
15 A. No, J didn't. 15 you indicated you have golfed less than -- as of
16 Q. So you don't know the juvenile diabetes 16 September | 8th, 2017, have golfed less than five
17 research, Randall Children's Hospital, March of 17 ‘times?
18 Dimes, none -- you don't know about any of that 18 A. That's pretty accurate.
19 then? 19 Q. Have you golfed any since the
20 A. I just know charity. That's it. I 20 tournament --
21 don't know any specifics. 2] A. No.
22 Q. Do you know about any of his 22 Q. -- outing, The Kev?
23 accomplishments on the -- in the golf arena? 23 A. No.
24 A. No idea. 24 Q. Do you own golf clubs?

 

 

59 (Pages 230 - 233)

Veritext Legal Solutions

www.veritext.com

888-391-3376
 

Page 234

Page 236

 

 

J A. No. 1 because that's in mini golf. I know that there's
2 Q. How long had it been prior to 2 something that's a big golf club that allows you
3 September 18th, 2017, that you had actually 3 to get your drive for distance. That's about it.
4 played golf? 4 Q. Other than something you hit your drives
5 A. I think I referenced earlier that there 5 with, do you know what that -- first of ail, do
6 wasaJCA outing where we went to Topgolf. That | 6 you know what that's called?
7 would have been where we were shooting stuff off | 7 A. Nine iron; is that right? Do I get to
8 of the -- where -- the ledge into your scoring 8 know if that's right? No. Okay.
9 lanes. 9 Q. So--
10 Q. And Topgolf is played inside, correct? 10 A. I don't know.
1 A. It's half inside, half outside. It's i] Q. Okay. Do you know what type of golf
12 the one in -- or, at least, the one in -- I think 12 clubs are used to tee off, what the name of that
13. we went to the one in Naperville. So, like, 13. is?
14 you're inside covered, and you hit it offa 14 A. Ubh-uh, no.
15 ledge, and it lands in a pool of -- with the 15 Q. Do you know what type of club is used in
16 other balls. 16 the fairway?
17 Q. It wasn't -- so when you did this at 17 A. No.
18 Topgolf, it wasn't on an actual golf course then? 18 Q. Do you know where the fairway is?
19 A. Correct. 19 A. It's someplace between where you start
20 Q. Okay. And my question was: When had 20 and where the hole is, I guess.
21 you last played on a golf course? 21 Q. Do you know if there's any difference in
22 A. Oh, probably The Kev the year prior, I 22 the names of the clubs the closer you get to the
23 would think. 23 green?
24 Q. Okay. And had you gone to Topgolf 24 A. I know each club has a different name,
Page 235 Page 237
1 before or after the year prior Kev event? 1 because that's how you tell the guy on the course
2 A. That was in between. So it was after 2 what you need. But that's all J know. I don't
3 the second -- the first Kev event. 3. know what order they're in.
4 Q. And when you were at The Kev event the 4 Q. And do you know the area where you tee
5 year prior, did you actually play all 18 holes? 5 off, what that's called?
6 A. No. I was just kind of screwing around. 6 A. (Nodding).
7 You know, you screw around on the thing. I 7 Q. Have you ever heard of the term tee box?
8 probably -- to my recollection, I've never played 8 A. No.
9 a full 18 holes of golf ever. I don't think I 9 Q. Have you ever heard of the term -- ]
10 could handle that. 10 used the term green. Is that a -- have you ever
11 Q. Have you played a full nine holes? 11 heard of that term before, the green?
12 A. JTremember once when I was in my -- I 12 A. Yeah.
13 dated a guy when I was, like, 17 that we went to 13 Q. Okay. So you are familtar with that?
14 a golf course, and J think that was nine holes, 14 A. The green -- well, I mean, I assume it's
15 and TI told him I couldn't take it anymore because | 15 the grass. I mean, I don't know what part of the
16 it was so boring and we left. 16 course it is. I just assume it's grass, because
17 Q. Does your husband Dan play golf? 17 — grass is green.
18 A. No. 18 Q. Do you know where the flag is?
19 Q. And so you two have never gone golfing 19 A. Where the hole is --
20 together? 20 Q. Okay.
21 A. No. 2) A. -- ]'m assuming, because there's a flag
22 Q. Okay. Can you tell us what types of 22 ‘there.
23 clubs might be in a typical golf pack? 23 Q. So do you know what the area where the
24 A. J know there's a thing called a putter, 24 hole is placed, what area of the --

 

 

 

60 (Pages 234 - 237)

Veritext Legal Solutions

www.veritext.com

888-391-3376
 

 

 

 

 

Page 238 Page 240
J A. I don't know. 1 diary; is that correct?
2 Q. -- course that that's called? 2 A. Yes.
3 A. I don't know. 3 Q. Ijust want to use the terminology you
4 Q. Do you know what type of club you use if 4 use.
5 your ball lands in a sandy area? 5 A. Yeah.
6 A. No idea. 6 Q. Allright.
7 Q. Do you know what the sandy area is 7 A. Journal.
8 called? 8 Q. And then I've read the submissions you
9 A. The -- no, I -- sandy area. 9 made at the EEOC.
10 Q. Do you know how to rate whether you 10 A. Okay.
11 scored a good number or not on a hole? 11 Q. Allright. And did -- you have
12 A. Like, I know it's who -- wait. A low 12 indicated, and I've seen it in the exhibits that
13 number means you got it in less strokes. 13. were marked here already, that Rachael was
14 Q. Yeah. 14 drinking that day?
15 A. Okay. 15 A. Yes.
16 Q. And that's what I'm getting at. Do you 16 Q. And I believe you used the term
17. know what the terminology is for that? 17 — shit-faced?
18 A. Thave no idea. 18 A. Yes.
19 Q. Okay. So you don't know what to shoot 19 Q. You arrived at approximately noon?
20 par means, correct? 20 A. Approximately, yes.
21 A. That comes up in mini golf, so I think 21 Q. And you were already on the course by
22 it means if it takes a certain amount of swings 22 ~=1:00 o'clock?
23 to get to a hole, that's par. And if you do it 23 A. 1:00, 1:30, something like that, yeah.
24 less, that's good. If you do it more, it's bad. 24 Q. Did everybody tee off at the same time?
Page 239 Page 24]
} Q. Is The Kev always held at River Forest 1 A. You don't start at one hole. Like, you
2 Country Club? 2 kind of just -- somebody starts at 8, somebody
3 A. I just went to the two. I just went to 3 starts at 4. You just kind of -- and then you
4 the two, the one prior, so it was at the same 4 guys do whatever. So whenever you get to your
5 place the year prior. 5 hole is when you start. I don't know when
6 Q. Did -- you had mentioned about how 6 everybody teed off, because | wasn't with them.
7 Rachael was involved. And what was Rachael's 7 Iwas --
8 position again? 8 Q. Right. So people were starting at
9 A. Something to do with accounting. 9 different holes, right?
10 Q. And -- 10 A. Correct.
11 A. I think. 1] Q. Okay. And that's what J meant.
12 Q. What's Rachael's last name? 12 A. Oh,
13 A. It's Weil, W-e-1-l. Yeah. 13 Q. Was the start of the event then at --
14 Q. And were you two -- I know counsel asked | 14 everybody is shooting at a --
15 you some questions about that, but were youtwo | 15 A. Yes.
16 friends or just colleagues during the 15 or 16 Q. -- different hole, but starting at the
17. 17 months that you worked? 17 same time?
18 A. I'd say we were friends. I mean, we 18 A. Yes. They were all told to go find your
19 went out outside of work, 19 hole and start.
20 Q. And I've read your diary. 20 Q. And was the start time at 1:00 o'clock?
21 A. Uh-huh. 2) A. | don't know.
22 Q. Yes. You did a diary, right? 22 Q. Okay. Your plan was to initially be
23 A. Yeah, the journal, yeah. 23 with one group; is that correct?
24 Q. Sol did -- you call it a journal, not a 24 A. No. I said earlier my whole objective

 

61 (Pages 238 - 241)

Veritext Legal Solutions

www.veritext.com

888-391-3376
 

 

 

 

 

Page 242 Page 244
1 to going was to take photos and stuff for Lauren, 1 A. Yeah.
2 who couldn't be there, and just document -- 2 Q. -- were located; is that correct?
3. that's what we did the year prior. Like, we just 3 A. Yes.
4 went around and took candid photos. So that was 4 Q. Had you -- what time was that that you
5 my goal to do that. That was my mission, I 5 came upon them?
6 guess. 6 A. Jhave no idea.
7 Q. And were you told by one of the 7 Q. Somewhere between 1:00 and 3:00?
8 supervisors or someone in an authority position 8 A. Right.
9 at JCA that you weren't needed to do the 9 Q. I mean 1:00 and 5:00, right?
10 photographing that day? 10 A. Between starting and leaving, yes.
1] A. When I got to one of the holes, I do 1] Q. And do you know what hole it was?
12. remember IJ offered to take their pictures, and 12 A. Ihave no idea.
13. somebody commented that, like -- so The Kev, his | 13 Q. Ifthe hole that -- if] told you that
14. wife was there and the girls were there. And 14 it's been suggested that the hole is No. 2, that
15 somebody said, oh, don't worry about it, they'll 15 didn't mean they started on 1, they could have
16 take care of the pictures, and J think referring 16 — started on some hole, and by the time they got to
17 _ to the girls, the daughters of Kev, Kevin. 17 2, that's when you met up with them?
18 Q. Did you know any of the daughters’ 18 A. Right.
19 names? 19 Q. Do you know what hole they started out
20 A. No. 20 at?
21 Q. Do you know them now? 21 A. No.
22 A. No, no idea. 22 Q. Was there any kind of roster of where
23 Q. So when things started at 1:00 o'clock, 23 people would be starting, like, a starters’ list?
24 tell -- walk us through what you first did? 24 A. There might have been. I'm not sure how
Page 243 Page 245
1 A. I mean, to the best of my knowledge, I 1 that's organized. It seemed like everybody --
2 just got into a cart and started driving around 2 when it was, like, time to go, everybody kind of
3 and taking pictures at various holes. J mean -- 3 just knew where to go, but it might have just
4 Q. Okay. And were you taking pictures of 4 been because they had done it before. I had
5 everyone or a certain group that you were 5 never -- | have no idea.
6 following? 6 Q. So do you have any idea whether it was
7 A. No, just everyone. Anyone -- trying to 7 toward the beginning, middle, or end of the round
8 get people in candid moments, take pictures of 8 that you came upon Mr. Lee, Mr. Scheitel, and
9 the course. You know, if they could pose for it, 9 Mr. Stojowski?
10 that was cool, if not, then that was fine, too. 10 A. What's the question again?
11 MR. RUFF: Can you get out Exhibit 39, 1} Q. Was it beginning, middle, or end? Was
12 Exhibit 40, 16, 17, and 18. 12. it around halfway through, beginning?
13 (Discussion off the record.) 13 A. Oh, between 1:00 and 5:00?
14. BY MR. RUFF: 14 Q. Yes.
15 Q. So you started at about 1:00 and you 15 A. JT would have to say that it was towards
16 were driving by yourself, correct? 16 the latter part.
17 A. Yeah. 17 Q. So toward one of the latter holes. What
18 Q. And from what I heard from the questions | 18 number hole?
19 with counsel was that somewhere between 1:00 andj 19 A. Towards -- J have no idea what --
20 5:00, you came up to the hole where Tim Lee, 20 Q. Okay.
21  Kacper Stojowski, and is it Scheitly, Adam 2) A. -- direction they were going in or -- I
22 Scheitly, am J saying that -- Scheitel? 22 ~—~have no.
23 A. Scheitel. 23 Q. When you say the latter part, you're
24 Q. Okay. 24 talking about 3:00 o'clock?

 

62 (Pages 242 - 245)

Veritext Legal Solutions

www.veritext.com

888-391-3376
 

Page 246

Page 248

 

 

 

 

1 A. I'm just talking time frame. 1 throughout that time before? Had you -- in other
2 Q. Right, that's what I'm getting at. 2 words, had you run across them before on the
3 A. Right, sure. 3 course?
4 Q. Was it after, like, 3:00 or after 4:00, 4 A. IT don't know what you mean by second
5 is that what you're talking about? 5 hole. What does that mean?
6 A. 1 don't know. 6 Q. That means where the event occurred,
7 MR. RUFF: Okay. We had previously 7 okay, where -- that is the subject --
8 marked this exhibit, and I don't know what your 8 A. Oh, I don't know that that was the
9 number was, Gene. But it's the diary, or the 9 second hole J went to, though.
10 journal, excuse me. 10 Q. Okay. Let's just assume that that's
1 Sam, if you could -- 11 what -- where it was. Okay?
12 MR. SEDAEI: 35. 12 A. Okay.
13 MR. RUFF: 39 is ours. We marked it 13 Q. By the time you got to where the event
14 before we came in today. We can square up the 14 was, how many times had you run across this
15 marking after. But we marked the same exhibit as | 15 threesome?
16 Exhibit 39. 16 A. I don't remember.
17 (Document marked as Dziubla Deposition | 17 Q. More than once?
18 Exhibit No. 39 for identification.) 18 A. I don't remember honestly.
19 BY MR. RUFF: 19 Q. Okay. And what had you been doing
20 Q. This is your journal? 20 during that period of time?
21 A. Yes. 2] A. Like I said, taking pictures. I know at
22 Q. And can we agree that, at least, the 22 some point in time, I went to go -- like, I
23 document we gave you, Exhibit 39, begins on 23 ‘texted them to meet up with them to try to figure
24 Dziubla 803 and continues through 809? 24 out what hole they were at. But I don't recall
Page 247 Page 249
1 A. Yes. 1 what he said.
2 Q. And it starts on September 20th, 2017? 2 Q. And when you texted, with whom did you
3 A. Yes. 3 text?
4 Q. And this document was made 4 A. I think it was Tim.
5 contemporaneously, in other words, it was made on| 5 Q. Was he the one that you were the closest
6 September 20th, 2017? 6 with in that group?
7 A. Yes. 7 A. I don't know. Adam was a close second.
8 Q. Okay. So it wasn't made at some later 8 Q. Okay. And what was Adam's position?
9 date and then September 20th put down, correct? 9 A. I want to say assistant project manager
10 A. Correct. 10 maybe.
11 Q. Allright. So this would have been -- I! Q. So you could have text -- had a text
12 the event was -- am I stating it correctly that 12. exchange with either of them or both?
13. the event was the 17th or 18th? 13 A. It's possible.
14 MS. CRONIN: 18th. 14 Q. And what you did was text, and you were
15 BY MR. RUFF: 15 going to meet up with them eventually?
16 Q. It's on the 18th. So this would be two 16 A. Yes.
17 days after the event? 17 Q. Why was that?
18 A. Right. 18 A. I don't know. It's boring by yourself.
19 Q. So things would be fresh in your mind at 19 Q. Okay. And while you were out there,
20 that point; is that fair? 20 between the time you started and the time you
21 A. Yes. 21 came up to that hole where you met them, had you
22 Q. Now, between the time of the start and 22. had anything to drink?
23 the time of coming up onto the second hole, had 23 A. Yeah, probably, a couple.
24 you seen Mr. Scheitel, Mr. Stojowski, and Mr, Lee | 24

Q. Okay. And you -- had you had anything

 

63 (Pages 246 - 249)

Veritext Legal Solutions

www.veritext.com

888-391-3376
 

 

 

 

 

Page 250 Page 252
1 to drink over lunch? 1 A. What do you mean, how would I know that
2 A. Well, when we got there for lunch, we | 2 _ they were drinking?
3 ate lunch, and then I -- I'm pretty sure hada | 3 Q. Yes.
4 drink after that. 4 A. Because there was -- let's see, Adam
5 Q. And what were you drinking? 5 peed in a bush because he was drunk. And they
6 A. That I don't know. I don't remember. 6 were actively -- I mean, we had people bringing
7 Q. Wine, beer, liquor? 7 beers to the carts, so everyone had a beer.
8 A. ican't be sure what I was feeling that 8 Q. So you would have met them at some point
9 day. 9 before you actually met them at the time that
10 Q. And by the time you came up to meet | 10 Mr. Jacobsen came up; is that fair?
11 them, had you had a number of drinks by this | 11 A. No, I don't -- I don't recall.
12 time? 12 Q. Well, then how would you know that -- my
13 MR. SEDAEI: Objection, form. 13. point is how would you know that they were
14 But answer if you can. 14 drinking and that Adam was drunk?
15 BY THE WITNESS: 15 A. Because I met them afterwards.
16 A. Thad, at least, one. I mean, I'll 16 Q. Okay.
17 admit to that, had a drink. 17 A. Yeah.
18 BY MR. RUFF: 18 Q. So it was after the --
19 Q. Had you had, at least, five? 19 A. That they were doing --
20 A. I'm sorry? 20 Q. -- Mr. Jacobsen came up, correct?
21 Q. Had you had, at least, five? 21 A. It was after -- I'm sorry, start again.
22 A. Five? 22 ‘It was after?
23 Q. Yes. 23 Q. What I'm trying to understand is how did
24 A. Oh, God. 24 you know that they were drinking?
Page 251 Page 253
1 Q. Okay. Was Tim -- 1 A. Because I was traveling with them after
2 A. Five? 2 the incident with Jacobsen.
3 Q. Yes. Between noon and -- 3 Q. Did either Tim, Kacper, or Adam have the
4 A. Oh, my God, no. 4 opportunity to see you drinking before that time
5 Q. -- and whatever this was, 3:00, 5 when Mr. Jacobsen came up?
6 4:00 o'clock -- 6 A. I don't know what they saw.
7 A. Not that recall, no. 7 Q. If Mr. Stojowski says that you were
8 Q. -- had you had five drinks? 8 drinking throughout the day, would that be
9 A. Not that I recall, no. 9 accurate?
10 Q. Do you drink alcohol normally? 10 A. Throughout the -- no, I don't think so.
11 A. Yes, 1] It's not hike -- throughout the day implies I'm
12 Q. Okay. What kind of alcohol? 12 just, like, (indicating) which I wasn't, so, I
13 A. Like I said, it depends on the mood. 13. mean, I admitted to having a couple drinks.
14. Sometimes it's a beer, sometimes it's hard 14 Q. And at the time that you -- Mr. Jacobsen
15 liquor, sometimes it's wine. 15. came up, were you under the effects of alcohol?
16 Q. And what were you drinking that day 16 A. I don’t believe I was.
17. between noon and approximately 4:00 p.m.? 17 Q. Were you -- I'm using Kacper's term.
18 A. J thought I just told you I didn't 18 Were you buzzing at that point?
19 remember. 19 A. IJ don't recall being buzzed.
20 Q. Okay. Were Tim, Kacper, and Adam also |; 20 Q. Could have been. You just don't recall?
21 drinking that day? 2) A. I don't recall.
22 A. Yes, they were. 22 Q. Allright. When you came up -- and some
23 Q. Okay. How would you know that unless 23 of this I'm going to take from the diary. But,
24 you had seen them out on the course? :

 

for instance, on page 2 of the diary, 804, about

 

64 (Pages 250 - 253)

Veritext Legal Solutions

www.verltext.com

888-391-3376
 

 

 

 

 

Page 254 Page 256
1 a third of the way down from the top, it states ] Q. Yeah, but I wasn't clear of sequence, so
2 apparently I was driving right in the path of 2 that's what I'm trying to figure out.
3. where one of the women was going to hit her ball. 3 A. Yeah.
4 My bad. Do you see that? 4 Q. So why don't you take us through, you
5 A. Yes. 5 know, what the sequence of getting to where you
6 Q. It's about a third of the way down. 6 meet Mr. Jacobsen?
7 Is that an accurate statement? 7 A. Well, I don't know the exact order of
8 A. Yes. 8 it. But I do recall coming across a group with
9 Q. Okay. So somebody was hitting a shot on 9 Jacobsen in it prior, and I decided to -- and I
10 aparticular hole and you happened to cross in 10 think, I'm not 100 percent sure, I think that's
11 front; is that fair? 1] the one where The Kev's daughters were at. And I
12 A. Yeah. 12 stopped to take a picture, and they said that
13 Q. Okay. And that's because you weren't 13 they didn't need any pictures, maybe. I don't
14 necessarily familiar with the protocol of how to 14 know if that's the -- but I was, like -- I didn't
15 look for somebody hitting. You just 15 really stay, because I was just there to do my
16 inadvertently did that; is that correct? 16 job.
17 A. That's -- yeah, and J didn't know, 17 And then as J was driving through, |
18 like -- I don't really understand what's off 18 was flagged down to meet with the celebrity or
19 limits in terms of a golf course, because we kind 19 guest of honor and then also obtain an
20 of just drove around. 20 autographed piece of paraphernalia.
21 Q. And that's why I said not that you did 21 Q. And that's what I'm trying to cover.
22 ‘it intentionally, but you weren't aware of the 22 A. Yeah.
23 protocol -- 23 Q. Who flagged you down? Or does Tim or
24 A. Oh. 24 Adam or Tim Lee or Adam Scheitel text you come
Page 255 Page 257
i Q. -- of how to look for somebody -- 1 over to this hole --
2 A. No. 2 A. No.
3 Q. Let me finish -- 3 Q. -- the celebrity --
4 A. Sorry. 4 Who is it then -- when you say
5 Q. -- and then you can say no. 5 you're flagged down, I'm trying to understand it.
6 A. I'm sorry. 6 A. It-- mean, I don't know. I know at
7 Q. My question was: You -- I'm not saying 7 one point in time Tim told me what hole he was
8 that you did it intentionally, but you weren't 8 at. I don't know -- it's not my recollection
9 necessarily aware of the protocol of what to look 9 that it was the one that Jacobsen was on, but Jim
10 for to see if someone was hitting. That's why 10 flagged me down. I mean, he was, like, hey. You
{1 you found yourself in a position where you were li know, I mean, he's celebrating his guest of
12 crossing the path of a woman who was going to hit} 12 honor. And then honestly, if Tim would have done
13 her ball; is that fair? 13 it, | wouldn't have listened to him, because it's
14 A. Correct. 14 Tim. I mean, if Schumacher tells you to do
15 Q. Okay. So then as I understand it, 15 something, you're going to do something.
16 Mr. Jacobsen comes up on the scene; is that 16 Q. And that's what I'm trying to get at.
17 right? _17 So who flagged you down to come over to this
18 A. Comes up on what scene? 18 hole? Whatever the hole 1s, I believe it's hole
19 Q. You were at the hole? 19 No. 2, but who flagged you down to come over?
20 A. No. 20 A. Jim, Jim Schumacher.
21 Q. Am] stating -- 21 Q. And is Jim Schumacher in a cart when he
22 A. I got flagged down. 22. says this? Where's he?
23 Q. Okay. 23 A. No, they're all already -- they're
24 A, (24

I think I talked about that earlier.

already there, yeah.

 

 

65 (Pages 254 - 257)

Veritext Legal Solutions

www.veritext.com

888-391-3376
 

 

 

Page 258 Page 260
1 Q. That's what we don't know. 1 it's heard.
2 A. Yeah, they're already there. 2 Q. Allright. And it just so happened to
3 Q. At this point, we don't know that. 3 be that three of your coworkers with whom you
4 So people are already gathered 4 were going to meet up at some point were the ones
5 around, and you're flagged to come over by 5 that he was there with, or did you know to meet
6 Mr. Schumacher; is that correct? 6 them there?
7 A. Yes. 7 A. I did not know to meet them there.
8 Q. And do you know where they're gathered 8 Q. Allright. So when you come up --
9 around? Do you know if it's by a -- where they 9 A. Right.
10 tee off, is it by the green? 10 Q. -- on the scene, tell me who was there?
1] A. I mean, just in relation to where 1] A. From what I recall, they -- it's
12 everything happened, I want to say we were maybe | 12 _ those -- it's -- I want to -- I'm sure about Tim
13 50 feet from the hole, so when the guys did their |13 and Kacper. I feel like we met up with Adam
14 practice, it took a couple shots, because no 14 later, but it's possible that he was there as
15 one -- you know, unless you're an expert, I 15 well.
16 guess, you can't hit that range in one shot. So 16 Q. Incidentally, have you talked to any of
17. I don't know what that means in terms ofa green. | 17 the ones who were at the hole since the time of
18 Q. Well, let's assume the green is where 18 what you allege occurred between you and
19 the hole is and where the flag -- 19 Mr. Jacobsen? Have you talked to any of the
20 A. Yeah. 20 witnesses as far as what they saw?
21 Q. -- that goes into the hole sits. Okay. 21 A. I think there's text messages of me kind
22 A. Uh-huh. 22 of reaching out to them saying, hey, some shit
23 Q. How far were you from that? Is that 23 happened. Tim said that he would help me in any
24 what you're saying, you're about 60 feet? 24 way -- well, he had actually checked in with me
Page 259 Page 26]
1 A. Yeah, like, from -- probably from the 1 to see if I was okay after it happened. Just
2 wall to the other side of -- to the other side of 2 asked me if I was okay. And I think I reached
3 the room, the length of the room away. 3. out to Scheitel afterward. I didn't hear
4 Q. Okay. And when you say away, that'show | 4 anything back.
5 far the group was away from the hole where the 5 But, oddly, he texted me a couple
6 flag was? 6 times out of the blue with, like, really cryptic
7 A. Yes. 7 messages and told me that now he was an
8 Q. Okay. And do you know there's a 8 estimator, and that something -- somebody we knew
9 different type of cut for the area where the hole 9 there got -- I think, got let go, and he ended up
10 is, where the flag is? They call that the green. 10 moving over to estimating or something. There
11 Were you on the green or just off that green? 11 was a change in personnel.
12 A. J feel like we were off the green. 12 Q. Right. But the question that's -- that
13 Q. And when you're flagged down, you're 13. T was asking you, have you spoken to anyone who
14 flagged down by Mr. Schumacher correct? 14 was at the scene about what happened after it
15 A. (Nodding). 15 happened?
16 Q. And what does he say? 16 A. Yeah.
17 A. Something to the extent of, hey, Ro, 17 Q. Who?
18 come over here. Do you want an autographed ball | 18 A. Kacper. Well, I said earlier Kacper and
19 washer. I'm, like -- 19 then Tim and then Joe McGuire.
20 Q. And you were driving at this point? 20 Q. Joe -- was Joe McGuire at the scene?
21 A. Yeah. 2) A. No. Sorry.
22 Q. Okay. So he said it loud enough to be 22 Q. Okay. So I'm just talking about --
23. above the -- whatever noise the cart was making? | 23 A. I'msorry.
24 24 Q. -- you spoke to Tim Lee and Kacper

A. Oh, yeah, so J could -- yeah, so that

 

 

 

 

66 (Pages 258 - 261)

Veritext Legal Solutions

www.veritext.com

888-391-3376
 

Page 262

Page 264

 

 

1 Stojowski after the event about the event; is 1 A. I know, but I don't know who that is.
2 that correct? 2  Youcould --
3 A. Yes. 3 Q. The daughter of Kev Radoha.
4 Q. Allright. Tl get to that ina 4 A. I have no idea of who that looks like or
5 moment. But I'm just trying to figure out 5 any -- you know what I'm saying. Like, you could
6 anybody else that you spoke to after about what 6 put all three of those women in front of me and I
7 happened? 7 wouldn't be able to tell you who that is, who
8 A. That was present about -- no. 8 either of them are.
9 Q. Okay. So you've mentioned that Tim was 9 Q. My question is very simply this. If
10 there, Kacper was there, you believe Adam 10 Abigail Radoha says she was there when you were
11 Scheitel was there. 11 there and gives a statement attesting to that,
12 A. Yes. 12. you're not saying she wasn't there, correct?
13 Q. Any -- Jim Schumacher was there? 13 You're not disputing that?
14 A. Correct. 14 A. I guess not. I don't recall her being
15 Q. Who else was there? 15 there, so...
16 A. I don't remember. 16 Q. Okay. Was there anyone else there?
17 Q. Obviously Mr. Jacobsen? 17 A. Idon't recall.
18 A. Oh, yeah. 18 Q. Do you know a Chad Crane?
19 Q. Abigail Radoha? 19 A. Chad. No.
20 A. I don't know. The -- I'm assuming -- 20 Q. Do you know that he was a golf pro who
21 the last name I'm assuming is one of Kevin's 21. was also there and witnessed the interaction
22 family members. That's all 1know. I don't know |22 between you and Mr. Jacobsen?
23 ~who it is or if it's the mom or the kid, or I 23 A. Idon't know,
24 have no idea. 24 Q. You're not denying he was there,
Page 263 Page 265
1 Q. Okay. Do you know was there a Radoha | correct?
2 there as well? 2 A. I'm-- yeah, I don't -- he could have
3 A. I don't recall. 3 been there.
4 Q. Did one of the Radohas take the photo of 4 Q. Okay. And if he gives a statement that
5 you together? 5 he was there and he witnessed what occurred,
6 A. Maybe. 6 you're not disputing that he wasn't -- he was
7 Q. Okay. 7 there, correct?
8 A. I don't recall. 8 A. As long as, yeah --
9 Q. So your best recollection is that one of 9 Q. Okay.
10 the Radohas was there, could have been there? 10 A. -- he's not lying.
11 A. My recollection is my photo was taken. 1] Q. So if Mr. Crane was there, Abigail
12. I don't know by who. 12. Radoha was there, Tim Lee was there, Kacper
13 Q. And you're not denying that she could 13. Stojowski was there, Adam Scheitel was there, Jim
14 have been, correct, or that she was there? 14 Schumacher was there, other than you and
15 A. T guess it's possible she could have 15 Mr. Jacobsen, that would be seven -- six other
16 been there. 16 people, correct?
17 Q. Ifshe has -- gives a statement that 17 A. Jhonestly don't recall there being that
18 says she was there and has an account of what 18 many people there.
19 occurred, you're not disputing that she was 19 Q. You just don't recall it, correct?
20 there? 20 A. Correct.
2) A. 1 don’t know who she is. I don't know 21 Q. You're not saying they weren't there,
22 who you're referring -- ] mean, again, J don't 22. correct?
23. know the difference -- 23 A. Correct.
24 Q. Abigail Radoha. 24

 

 

Q. Allright. Now, when you approached,

 

67 (Pages 262 - 265)

Veritext Legal Solutions

www.veritext.com

888-391-3376
 

 

 

Page 266 Page 268
1 Mr. Schumacher waves you down, you come over,} 1 do it himself, correct?
2 walk us through what occurs next? 2 A. I believe so, yes.
3 A. Something along the lines of, like, now 3 Q. And then the next phase was to
4 is your chance to get real life pro tutoring, 4 individually walk each person through this; is
5 step right up kind of thing. Take your shots. 5 that correct?
6 And I was, like, J don't play golf. I don't want 6 A. Yeah, each person went up to take their
7 to. 7 shot at it; and then he would give pointers, and
8 Q. And instructions were given then; is 8 then they took another shot.
9 that correct? 9 Q. And Tim for sure went ahead of you?
10 A. They were verbally given, yes. 10 A. Yeah.
1] Q. And so instructions were given to the il Q. And as far as Kacper and Adam, you're
12 group as a whole? 12 uncertain, but they could have?
13 A. To the group as a whole; and then as you 13 A. Correct.
14 went up, you know, he kind of gave you individual | 14 Q. Allright. So you could have been the
15 verbal pointers. You know, like, Tim went up 15 last one; is that correct?
16 before me, so he got guidance. 16 A. Sure.
17 Q. So if you could take us through there 17 Q. And as I understand, you did tell
18 would have been four people who received 18 everyone that you weren't skilled at golf; 1s
19 guidance; is that correct? 19 that correct?
20 A. Including myself, yeah. 20 A. Yes.
21 Q. Yes. 21 Q. Okay. And words you used were what?
22 A. Uh-huh. 22 A. Idon't -- is it written there? I don't
23 Q. So it would be Tim Lee, Kacper 23. know. I don't know what I used. I don't
24 Stojowski, and Adam Scheitel, correct? 24 remember.
Page 267 Page 269
1 A. Right. 1 Q. You said here, half -- about halfway
2 Q. And then yourself? 2 down, Then before we leave, someone suggests that}
3 A. Correct. 3. we each take a shot at putting on the green; is
4 Q. What order was the instruction given? 4 that correct? It's the second page, same page,
5 A. Who went first? 5 804, about halfway down, maybe just a little bit
6 Q. Correct. 6 above halfway.
7 A. J have no idea. 7 A. Okay.
8 Q. Could you have been last? 8 Q. So that's what you called what you were
9 A. J don't recall. 9 doing, a shot at putting at the green, correct?
10 Q. And so what Mr. Jacobsen did was 10 A. Yes.
11 instruct on hitting a shot; is that correct? 1 Q. And it says here, T swore I sucked at
12 A. He performed something to show 12 golf and Peter said to still give it a try. Do
13 originally how it's done, and then he gave 13 you see that?
14 verbal -- J don’t know what that’s called, but 14 A. Yes.
15 how to hit the ball into the hole from that i) Q. Okay. So how did you express that you
16 distance. 16 were not skilled at golf? That's the question.
17 Q. So we've established that, using the 17 A. I verbally told him.
18 terminology of being off the green and on the 18 Q. How did you say it, what words?
19 green, you were off the green and he was showing | 19 A. I don't play golf. I don't remember my
20  ashot that would hit onto the green toward the 20 exact words. I might have even referenced the
21 hole; is that a fair characterization? 21 last time me actually -- like, the whole
22 A. That's my recollection of it, I guess. 22 17-year-old. I mean, I'm, like, I don't play
23 Q. Allright. And what he did was with 23 golf. I think it’s boring. I don't know why
24 each individual -- first of alJ, he showed how to 24 people -- I mean, I don't know what J said to

 

 

 

68 (Pages 266 - 269)

Veritext Legal Solutions

www.veritext.com

888-391-3376
 

Page 270

Page 272

 

 

 

 

1 him. Q. So he was encouraging you to try to get
2 Q. Okay. And from what I understand is 2 involved and try to do it; is that fair?
3 that he tried to show you how to do it, correct? 3 A. Yes.
4 A. Him physically? 4 Q. Okay. And I believe you said that he --
5 Q. Yes. 5 well, why don't you tell me. So what happens --
6 A. Himself, yes. 6 let me even back up a little bit further.
7 Q. Okay. And tried to have you, you say 7 When he's showing you how to swing
8 here, make a snow angel with the club, a single 8 and he is showing you how to do that, are you
9 elevation back and forth, he motioned? 9 positioned where you can see him? In other
10 A. Yeah. 10 words, are you facing him?
li Q. What did you mean by that? What did he 11 A. I would have to be in order to see him,
12. show you? 12 right.
13 A. I guess it's the, like, the whole -- 13 Q. Right. Well, that's what I'm -- either
14 like, you're holding the golf club in front of 14 you're behind him or beside him. And I'm just
15 you, and I guess you maintain, like, kind of 15 trying to figure out were you directly across
16 rigid. And you just kind of swing back, so that 16 from him exactly facing him?
17 you're like a pendulum, so that there's no dipper 17 A. Ifthe hole is where the camera is, he's
18 in how to hit the ball. I think it's a fluid 18 in front of me demonstrating, and I'm standing
19 motion from start to finish, so it continues the 19 over here. And we took the -- where everything
20 ball through. 20 happened, I took the shot from here.
2] Q. And so that's what you were trying to 21 Q. Understood. So he is facing --
22. do? 22 A. In front of me.
23 A. Yeah, I was trying to mimic him. 23 Q. -- you when that's occurring?
24 Q. And it didn't work? 24 A. He's, like, on the side. And I'm, like,
Page 27] Page 273
1 A. No. 1 you know. He's not -- he can't face me. He's
2 Q. Okay. 2 hitting sideways from what I remember.
3 A. Well, it didn’t go in the hole. I don't 3 Q. So you're to the back of him or you're
4 know -- I might have executed that movement] 4 facing him? That's what I'm trying to figure
5 It -- the ball didn’t go in the hole, so I'm 5 out.
6 guessing that's what I meant, like, fail. 6 A. lam not directly in front of him, no.
7 Q. Or did it mean that you didn't even hit | 7 I don't --
8 the ball? 8 Q. Okay. I'm not saying in front of him
9 A. Maybe. 9 shooting. I'm saying where he's looking. In
10 Q. Okay. 10 other words, you're shooting to the left, but I'm
11 A. That's a possibility. It's happened 11 looking across the table.
12 before. 12 A. I don't remember.
13 Q. Okay. And that's when Peter announced 13 Q. Okay. When you were doing the
14 _ that he was going to -- I'm going to need a 14 instruction, was he facing you, in other words,
15 little bit more guidance; is that correct? 15 your eyes are facing each other?
16 A. Yes. 16 A. I don't remember.
17 Q. So he had actually told you that in 17 Q. Was he to the back of you or to the side
18 front of everyone that you may need a little bit} 18 of you?
19 more guidance, correct? 19 A. When I was doing my shot?
20 A. Yep, yes. 20 Q. Yeah, when you were doing your --
21 Q. And just to back up a second. Peter -- | 21 A. By myself?
22 it said, | swore I sucked at golf, and Peter said | 22 Q. Yes.
23 to still give ita try. 23 A. I don't remember.
24 A. Right. 24 Q. But he wasn't behind you actually

 

69 (Pages 270 - 273)

Veritext Legal Solutions

www.veritext.com

888-391-3376
 

. Page 274
physically touching you at that point, correct?

Page 276

 

 

 

 

} ] A. Right.

2 A. Correct. 2 Q. What made it different was the lewd

3 Q. There was a -- okay. There was a point 3 comment; is that fair?

4 where there were -- independently you were 4 A. And, also, his proximity to me as a

5 trying -- 5 person.

6 A. Correct. 6 Q. Okay.

7 Q. -- to do the motion. 7 A. Was different.

8 A. Correct. 8 Q. What is it about the proximity?

9 Q. Is that fair? 9 A. He was right up against me.

10 A. Yes. 10 Q. Okay. And was Clint Hickman up against
11 Q. Okay. And where he was, whether he was | 11 you or --
12. facing you or not, you just don't remember at 12 A. No. Like I said, he was -- it was done
13 this point? 13. ina -- you know, like, you go to hug someone,
14 A. Correct. 14. you kind of keep your butt tucked out. Like, he
15 Q. He could have been; you just don't 15. was there behind me, but you could tell that he
16 remember? 16 was respecting my space behind me. There was no
17 A. 1 don't remember. 17 respect of my bodily space behind me.
18 Q. Allright. But then he announces -- he 18 Q. Did you feel that there was anything
19 tells everyone that you're going to need some 19 offensive about the physical contact?
20 physical instruction, so then he comes around 20 A. Yes.
21 behind you at some point? 21 Q. Okay. And what was it?
22 A. Yes. 22 A. I believe so.
23 Q. Okay. And you said that this was 23 That he was -- there was no space
24 — similar to -- up to this point, it's similar to 24 between us.
Page 275 Page 277

1 the instruction that you received from Clint 1 Q. And what was it, just the physical

2 Hickman? 2 proximity or that’s it?

3 A. Yeah. 3 A. I don't know, how would you feel if a --

4 Q. Okay. And, in fact, J think you -- and 4 in that situation, if a man pressed his body up

5 I can show you, but you reported to the EEOC that | 5 against yours like that? J mean, it was very

6 the instruction that was physically given by 6 uncomfortable.

7 Mr. Jacobsen was very similar to that given by 7 Q. I wasn't there. I'm asking you the

8 Mr. Hickman; is that fair? 8 question.

9 A. The approach was, yeah. 9 A. It was very uncomfortable. I was, like,
10 Q. Okay. It's just the difference was is 10 wow this is different; and then with the comment,
11 the lewd comment; is that fair? 11 it was just, like, holy shit.

12 A. The lewd comment and the proximity 12 Q. Absent the comment, would you have felt
13 that -- ] mean, Clint definitely was a little -- 13 that there was anything unusual?

14 T mean, he was still behind me, but you could 14 A, Yeah. It would have bothered me a lot.
15 tell it was -- it wasn't uncomfortable to begin 15 Q. Is there any difference in height

16 with, and then obviously minus the lewd comment.| 16 between Mr. Hickman and Mr. Jacobsen?

17 Q. Okay. But my point is ts that the 17 A. I don't -- I would -- I mean, if J had

{8 physical contact between you and Mr. Jacobsen was 18 _ to say, I would say maybe he’s tall -- he's

19 similar to that of you and Mr. Hickman; is that 19 taller. I'm not sure.

20 correct? 20 MR. SEDAEI: Who is taller?

2) A. It was uncomfortable from the start. 21 BY THE WITNESS:

22 Q. | get it. 22 A. Peter.

23 A. It's similar, 23 I don't know what that means, but...
24 Q. It was similar? 24

 

70 (Pages 274 - 277)

Veritext Legal Solutions

www.veritext.com

888-391-3376
 

Page 278

Page 280

 

1 BY MR. RUFF: 1 whatever that says is what --
2 Q. Absent -- I may have asked you this, but 2 Q. It's Exhibit 16.
3. I don't know if I heard the answer. Absent the 3 A. Oh, when you take -- yeah, when you take
4 jewd comment, would you have felt anything was 4 his wood out.
5 unusual about the contact? 5 MR. SEDAEI: Except he said my.
6 A. Yes. 6 THE WITNESS: Yeah. Sorry.
7 Q. What was that specifically? 7 BY MR. RUFF:
8 A. Like I said, it was the lack of space 8 Q. It says here -- you're looking at
9 between our bodies. 9 — exhibit -- what's the number?
10 Q. Okay. It was the proximity -- 10 MR. SEDAEI: 16.
11 A. Yeah. 11 MR. RUFF: Because we had it marked 16,
12 Q. -- how close you were? 12. but we'll go by 60.
13 A. Yes. Like, touching. 13 THE WITNESS: No, 16.
14 Q. Okay. Anything -- but nothing unusual 14 MS. CRONIN: 16.
15 in his movement absent -- other than being close; | 15 THE WITNESS: He said 16, 1-6.
16 is that correct? 16 BY MR. RUFF:
17 A. Yeah, that's correct. 17 Q. 16. Allright. So what you're
18 Q. So other than his being close or closer 18 referring to is demonstrating to a female how to
19 than Clint Hickman did it, there was nothing 19 play golf does not require you to press your
20 offensive about the touching portion of it; is 20 groin into her back side and tell her that's when
21 that correct? 21. you take his wood out?
22 A. He was touching me. That was offensive. | 22 A. Yeah.
23 Q. Okay. And what was -- what part of his 23 Q. When you put that in quotes, is that
24 body was touching you? 24 what you believe was said at that point?
Page 279 Page 28]
1 A. His lower part of his body was pressed 1 A. Yes.
2 up against my butt. 2 Q. And that's the entirety of what was
3 Q. And when you say lower part of his body, 3 said?
4 was it his hip, his groin? What was it, his 4 A. Yes, or what I heard.
5 pelvis? 5 Q. Well --
6 A. The -- his -- J get his frontal part of 6 A. Like, if there was more context to it, |
7 his bod -- I don't know, where his -- I don't 7 ~~ didn't hear it. That's what I heard.
8 know where he lined up on me in terms of his 8 Q. And are you certain that he said when
9 height. Maybe it was his belly button. I have 9 you take his wood out?
10 no idea. 10 A. Yes.
ll Q. So what was touching you, you don't 11 Q. The wood ts in -- his is in parentheses.
12 know; is that correct? 12 Are you saying when you take wood out, and you're
13 A. Correct. 13 adding the his?
14 Q. And what was the comment? 14 A. I'm not sure what the parentheses mean.
15 A. Something along the lines of I'm going i) Q. In other words, could he have said
16 to show her where I'm going to put my wood. 16 that's when you take the wood out without the his
17 Q. Are you certain -- is that -- as best 17 in there?
18 you can recall, that's the exact phraseology? 18 A. He could have said that.
19 A. Iknow I documented what he said the 19 Q. Okay. Are you aware of the fact that
20 night of, and I'll stand by that. 20 there is an old golf joke about woods and irons?
21 Q. And -- 2) A. lam not.
22 A. In my email. 22 Q. Okay. Did he say beginning golfers
23 Q. What -- 23 start with the irons and end up in the woods or
24 A. In my email to Jim the night of, 24 work their way in the woods?

 

 

 

 

71 (Pages 278 - 281)

Veritext Legal Solutions

www.veritext.com

888-391-3376
 

 

 

Page 282 Page 284
l A. Did he say that to me? ] Q. Do you know that iron 1s a club?
2 Q. Yes. 2 A. It's a reference to a type of golf club,
3 A. No, I don't remember that. 3 yes.
4 Q. Okay. Are you denying that he -- that's 4 Q. Okay. And did you know that wood is a
5 the full joke? 5 type of club?
6 A. I didn't know it was a joke. You know 6 A. I'm assuming it's the ones that have
7 what I'm saying. I didn't -- I only -- 7 wood on it. I don't know.
8 Q. You only heard part of it is what you're 8 Q. Do you know that historically that woods
9 saying? 9 were made out of woods, but now they are still
10 A. Theard -- I recorded -- 10 referred to as woods, but they just have the
1} MR. SEDAEI: Mischaracterizes testimony. | 11 bigger --
12 THE WITNESS: Yeah. 12 A. No.
13 MR. SEDAEI: But go ahead and answer 13 Q. -- rounder ends to them?
14 again. 14 A. Not until you just told me right now
15 BY THE WITNESS: 15 honestly. No idea.
16 A. I mean, I just reported what I heard. 16 Q. So you don't know if the entire joke
17. Did I know it was a fragment? No. 17. could have been misconstrued by you that
18 BY MR. RUFF: 18 beginning golfers start with irons and end up in
19 Q. Right. What I'm saying is what you put 19 the woods, correct?
20 down here in quotes, could it have been a 20 A. Could have been that.
21 fragment? 2) Q. And woods are trees, correct? Could it
22 A. I suppose. 22 also be trees, woods could be trees?
23 Q. Okay. And what I'm saying is could the 23 A. From what you told me today, sure.
24 ‘rest of it be beginning golfers start with the 24 Q. Have you ever heard to go into the woods
Page 283 Page 285
1 irons and end up in the woods? 1 or poems about going -- walking through the
2 A. J don't know. 2 woods?
3 Q. Could have? 3 A. Oh, yeah, sure.
4 A. It could have been anything that had the 4 Q. Okay. So you know that woods can be
5 wood init. ] mean, I don't know. 5 trees as well, correct?
6 Q. Or work their way in the woods, correct? 6 A. Sure.
7 A. I don't know. 7 Q. And do you know that woods are also an
8 Q. And what you took from the words was a 8 area on the golf course?
9 sexual reference? 9 A. Where the trees are?
10 A. He was right behind me. It's a very 10 Q. Correct.
11 inappropriate time to make a comment or crack a_ | 11 A. Okay. Yeah.
12 joke. 12 Q. And that if you use a wood, you can end
13 Q. Do you understand that beginning golfers 13. up in the woods, correct?
14 — struggle to hit the ball straight? 14 A. 1 don't understand what this -- J don't
15 A. Beginning golfers. Yeah, I guess. 15 understand what this is. Like, I -- so a golf
16 Q. Okay. And they start with the irons, 16 club could be called a wood. Those are his
17. which may be easier to control? 17. words. I don't know what the terminology is.
18 A. I don't know what that means. 18 Q. You think what we have going on here is
19 Q. And that the woods are less easily 19 you hearing the word woods and jumping to a
20 controlled? 20 conclusion as to what woods meant from a sexual
21 A. No idea what that relates to. 21. standpoint as opposed to an innocent construction
22 Q. And that if you hit a wood, you might 22 related to golf clubs and an area on the golf
23 end up in the woods? 23 course?
24 A. I don't know what that means. 24

 

 

A. To tell you the truth, if that comment

 

72 (Pages 282 - 285)

Veritext Legal Solutions

www.veritext.com

888-391-3376
 

Page 286

Page 288

 

 

 

 

1 was made without him behind me pressing up 1 A. Say it again, I'm sorry.
2 against me ina room full of people, I would not 2 MR. RUFF: It was so good J can't repeat
3. have said -- J would have been, like, well, that 3 it.
4 was inappropriate, and then I just would have let 4 THE WITNESS: Sorry.
5 it go. The fact that 1t was made while he was -- 5 MR. RUFF: And, Suzanne, real loud, so
6  Jmean, what I heard and what I experienced ismy | 6 _ the jury and the Judge can hear.
7 experience. 7 And, ob, by the way, don't put in
8 Q. Understood. 8 the transcript record read as above. I want to
9 A. So-- 9 see the actual transcript, so we all know what
10 Q. Let's just try my question, though. 10 you read.
1] I'm going to ask Suzanne to read it li (Whereupon, the question was read as
12 back. 12 follows:
13 (Whereupon, the question was read as 13 Q. You raise a valid point. So had
14 follows: 14 you known the reference of golf to irons
15 Q. You think what we have going 15 and woods and ending up in the woods, you
16 on here is you hearing the word woods 16 would agree that there could be an innocent
17 and jumping to a conclusion as to what 17 construction, but you not having that
18 woods meant from a sexual standpoint as 18 reference could have come to a different
19 opposed to an innocent construction related 19 conclusion; is that correct?)
20 to golf clubs and an area on the golf 20 MR. SEDAEI: I know you said that was a
21 course?) 21 good question, but I'm going to object to form.
22 BY THE WITNESS: 22 But answer if you understand it.
23 A. J do not think I jumped to a conclusion. 23 MR. RUFF: I think the Judge will allow
24 24 it.
Page 287 Page 289
1 BY MR. RUFF: 1 BY MR. RUFF:
2 Q. Ifeverybody else on -- that was 2 Q. Go ahead. You want it back one more
3 standing around there at that time came to the 3 time.
4 same conclusion, that there was nothing 4 A. Ido.
5 inappropriate about what was said and that it was 5 MR. RUFF: And, again, real loud,
6 asimple golf joke, Tim Lee, Kacper Stojowski, 6 Suzanne, please.
7 Adam Scheitel, Jim Schumacher, Peter Jacobsen, 7 (Discussion off the record.)
8 Abigail Radoha, and Chad Crane, all say that it 8 (Whereupon, the question was read as
9 was the interpretation that I just put to it, an 9 follows:
10 innocent construction, could you then realize 10 Q. You raise a valid point. So had
11 that perhaps you were mistaken as far as the 1 you known the reference of golf to irons
12. context? 12 and woods and ending up in the woods, you
13 A. Well, here is the thing, they're all 13 would agree that there could be an innocent
14 familiar with golf. I don't know -- none -- 14 construction, but you not having that
15 it's -- maybe if I knew stuff like that, maybe it 15 reference could have come to a different
16 would have registered differently, but I don't 16 conclusion; is that correct?)
17 know this term and -- I don't know any of this 17 BY THE WITNESS:
18 terminology. 18 A. J don't know that I can answer that
19 Q. You raise a valid point. So had you 19 honestly, because | don't -- you don't know what
20 known the reference of golf to irons and woods 20 you don't know, and J didn't know that then.
21 and ending up in the woods, you would agree that |21 BY MR. RUFF:
22 there could be an innocent construction, but you 22 Q. You know it now, though, correct?
23 not having that reference could have come to a 23 A. Right. But why would I speculate how
24 = different conclusion; is that correct? 24 that -- | would feel two years ago had J known

 

73 (Pages 286 - 289)

Veritext Legal Solutions

www.veritext.com

888-391-3376
 

 

 

 

Page 290 Page 292
1 something I just found out now. J can't answer 1 (Whereupon, the question was read as
2 how this knowledge now affects me two years ago.| 2 follows:
3 Q. I'm not asking you how it affected you. 3 Q. All I'm asking you is very
4 You could -- 4 simply realizing the context now, that
5 A. That's how I'm interpreting your 5 it has no sexual meaning whatsoever, but
6 question. 6 rather is a golf joke, but you not having
7 Q. There's no question pending. 7 that reference which you now have could
8 All I'm asking you is very simply 8 have come to a wrong conclusion. Can
9 realizing the context now, that it has no sexual 9 we agree on that?)
10 meaning whatsoever, but rather is a golf joke, 10 BY THE WITNESS:
11 but you not having that reference which you now | 11 A. No.
12 have could have come to a wrong conclusion. Can} 12> BY MR. RUFF:
13. we agree on that? 13 Q. Why not?
14 MR. SEDAEI: Objection, mischaracterizes | 14 A. Because it was the contents -- it was
15 testimony; objection, calls for speculation; 15 the context that the joke was presented, that he
16 objection, asked and answered. 16 was behind me presenting the joke. So I don't
17 But answer again if you understand 17 feel like I could have come to a wrong
18 it. 18 conclusion.
19 BY THE WITNESS: 19 Q. The con -- you said the context which
20 A. J feel like I've covered it. 20 would be in the middle --
21. BY MR. RUFF: 21 A. He made me --
22 Q. Right. 22 Q. -- of an instruction; is that correct?
23 Can we have the question back. 23 A. With himself pressed against me, a joke
24 We need an answer actually to this. 24 like that could on -- I mean, that's how it was
Page 29] Page 293
1 Do you need the question back or can you answer 1} taken.
2 it? 2 Q. I get it. How you would take it. My
3 A. Jjust feel like I've -- I don't think I 3. point is different. Now having the joke
4 can answer it. 4 explained to you and the full joke, not a portion
5 Q. Right. We're going to ask for an 5 of the joke, and realizing that you didn't know
6 answer, though. You're required to answer. 6 irons, you didn't know woods, and you didn't know
7 MR. SEDAEI: But I think that's her 7 there were areas on the course called woods, you
8 answer, right? 8 realize that there can be a nonsexual, just a
9 BY THE WITNESS: 9 golf humor to the joke; can we agree on that?
10 A. That's my answer. 10 A. Sure.
11 MR. SEDAETI: I think that's her answer, 11 Q. Okay. And it's solely what you believe
12 [don't know, that she does not know. 12 the context of the joke being presented, that is
13 MR. RUFF: Good try there, Sam. So -- 13 your issue, in other words, his proximity to you
14 MR. SEDAEI: She says she can't answer. 14 at the time the joke was delivered; is that fair?
15 MR. RUFF: You're doing a great job in 15 A. Yes.
16 speaking up for her. But let's just -- up until 16 Q. And the physical contact was in your
17 this point, she was doing a good job in answering | 17 view offensive because of the joke, agreed?
18 the questions herself. Happy to give you -- 18 A. No. I said it before. He was -- it was
19 MR. BOYLE: Ed, you want this? 19 uncomfortable from the start because he was too
20 MR. RUFF: No, they can hear me. 20 close.
2] Let's just have the question and 21 Q. You know, I failed to ask you this
22 answer back -- my question back. 22 before. When Mr. Jacobsen said that he was going
23 THE WITNESS: I'm sorry. 23 to show you physically how to do this, you had no
24 24 objection to that, correct?

 

 

74 (Pages 290 - 293)

Veritext Legal Solutions

www.veritext.com

888-391-3376
 

Page 294

Page 296

 

1 A. He said I was going to need a little bit 1 didn't find out until later.
2 more guidance. At no point was he, like, hey, 2 Q. But you didn't give your account of what
3 I'm going to press myself up against you. When 3 was going on at that time, correct?
4 he said I needed more guidance, I assumed it 4 A. Correct.
5 would be similar to what I experienced with 5 (Discussion off the record.)
6 Clint. 6 THE WITNESS: You want this back.
7 Q. I get that. So but you had no objection 7 MR. SEDAEI: So we already have an
8 to him coming around and grasping his arms around 8 Exhibit 17. How are you going to do that?
9 you to help you swing. That was similar to what 9 (Discussion off the record.)
10. Mr. Hickman had done, correct? 10 MS. CRONIN: We have to remark it.
1] A. Had he executed it that way, that would 1] MR. SEDAEI: Do you want me to give this
12 have been perfect. 12 to you or are we going to add it?
13 Q. And you had no objection to that contact 13 MR. RUFF: What was it -- what's 17
{4 with that thought in mind, correct? 14 already?
15 A. Correct. 15 MS. CRONIN: 17 is --
16 Q. And, in fact, he announced to everyone 16 MR. RUFF: I think it's because we're
17 that that's what he was going to do, to everyone 17 both marking, that's -- and we had come in for
18 present, correct? 18 this.
19 A. Actually so -- correct. 19 What's the marking for that one.
20 Q. Can we agree that if the joke was not 20 — Just give it another marking.
21 offensive, then the contact was not offensive, 21 (Discussion off the record.)
22 correct? 22 MR. SEDAEI: You want 39,
23 A. No, no, because J already told you. 23 MR. RUFF: It's her diary.
24 Q. Can we agree that when you called the 24 MR. SEDAEI: But this ts the one the
Page 295 Page 297
1 EEOC the next morning that was done at the advice] 1 witness is holding.
2 of Beata, correct? 2 MR. RUFF: Just put another number on
3 A. It was online, and, yes. 3 it. Let's roll.
4 Q. And Beata is a police officer? 4 MS. CRONIN: Allright. Let's go.
5 A. She's a high school friend of mine that 5 MR. RUFF: So we have 39 is the
6 isa police officer, yes. 6 statement and the diary and what's the --
7 Q. And where is she a police officer? 7 MR. SEDAEI: So what are we calling 17
8 A. Chicago. 8 now?
9 Q. And what is her position in the -- 9 MS. CRONIN: 40.
10 A. I don't know. 10 MR. SEDAET: 40.
1] Q. What is her last name? 1 (Document marked as Dziubla Deposition
12 A. She was married -- she recently got 12 Exhibit No. 40 for identification.)
13. divorced. I don't know if she was married to 13. BY MR. RUFF:
14 him. It would either be Staszewski, her maiden 14 Q. If we look at Exhibit 40, that is the
15 name, or Decker the married name. 15 EEOC -- first of all, have you seen this document
16 Q. I didn't catch the second one. 16 before today?
17 A. Decker. 17 A. IJ don't recall. I mean, it looks like
18 Q. Decker. Okay. And can you spell the 18 it's a confirmation page of maybe something I
19 first name, Staszewski? 19 submitted online.
20 A. S-t-a-s-z-e-w-s-k-1. 20 Q. Yeah, for the record, and I think this
2) Q. And when you reported to the EEOC, you | 21 was in your production as well, it's JCA 98
22 reported online; is that correct? 22 through JCA 102, and it’s your interview, |
23 A. What was done online was actually to 23 believe, with the EEOC investigator.
24 file an appointment to report a claim that I 24 A. Okay.

 

 

 

 

75 (Pages 294 - 297)

Veritext Legal Solutions

www.veritext.com

888-391-3376
 

 

 

Page 298 Page 300
1 Q. Have you seen this before? 1 me where he puts his wood. It was beyond
2 A. I feel like I answered this already. | 2  humihiating.
3 mean, this is two years ago. J don't remember 3 Did J read that correctly?
4 this exact document. 4 A. Correct.
5 Q. You're not denying that that's the 5 Q. Allright. That's similar to the email
6 interview that occurred on October 24, 2017, 6 about when you take (his wood) -- (his) wood out.
7 beginning at 8:45 p.m.? 7 You agree?
8 A. No. 8 A. Yes.
9 Q. Okay. If we look at page 101 at the 9 Q. I cracked a couple jokes to Jim letting
10 bottom. 10 him know that I was not okay with the situation,
1] A. Okay. 11 and he just laughed.
12 Q. And, again, this would be October 24th. 12 All right. There's no account in
13. This would be approximately five weeks, can we (| 13 here of the physical nature of your contact with
14 agree, after the encounter with Mr. Jacobsen? 14. Peter. Can we agree on that?
15 A. Yes. 15 A. Not on what you read, no.
16 Q. Okay. And on October 24th, 2017, an 16 Q. I'm sorry?
17 account was made of what you said to the 17 A. Not in what you read. J didn't read off
18 investigator; is that fair? 18 the --
19 A. Yes. 19 Q. Yeah, I didn't see anywhere else on
20 Q. If we look on 101, about half of the way 20 here. In fact, it goes onto other points in
21 down, it says -- no, excuse me, about a third of 21 ‘here.
22 the way down, Further into the afternoon I ran 22 A. Okay.
23 into their group again, and Jim handed out 23 Q. You're welcome to take a look at it.
24 autographed flags by Peter. Do you see that? 24 Can we agree on that, though,
Page 299 Page 30!
] Sam, can you show her? Thank you. 1 there's no indication of any inappropriate
2 MR. SEDAEI: Right here. 2. physical contact?
3. BY THE WITNESS: 3 A. Right.
4 A. 101. Oh, I see it. Further. Okay. 4 Q. And then if we look at your diary, going
5 BY MR. RUFF: 5 back to Exhibit 39, we talked about, So J watch
6 Q. Do you see that? 6 OG. Isee and I give it a shot - fail. We read
7 A. Yes. 7 that before?
8 Q. Okay. It says further in the 8 A. Yeah.
9 afternoon -- into the afternoon, J ran into their 9 MR. SEDAEI: Can we have Exhibit 39
10 group again, and Jim handed out autographed flags | 10 — again.
11 by Peter, and we all took a shot at the ball. 1 MR. RUFF: We didn't take it away from
12. Did J read that correctly? 12 you.
13 A. Yes. 13 MR. SEDAEI. Did I just give you
14 Q. Allright. And this is your account to 14. Exhibit 39?
15 the investigator five weeks after the event, 15 MR. BOYLE: This was my copy.
16 correct? 16 MR. SEDAEI: Okay. Here, just look at
17 A. Yes. 17 mine,
18 Q. Right? 18 THE WITNESS: Okay.
19 A. Yes. 19 (Discussion off the record.)
20 Q. Allright. Since J am not a good golf 20 MR. SEDAEI: It's okay.
21 player, Peter gave me pointers - fine. But when 21 MR. RUFF: I'm almost done with this, by
22 J wasn't getting the hang of it, he decided that 22 the way.
23. amore physical approach was required and 23. BY MR. RUFF:
24 24 Q. Sol watch OG. TI see and give it a shot

exclaimed to everyone that he was going to show

 

 

 

 

76 (Pages 298 - 301)

Veritext Legal Solutions

www.veritext.com

888-391-3376
 

 

 

Page 302 Page 304
1 - fail. And Peter announces that I'm going to | 1 _ testimony.
2 need a little bit -- a little more guidance and 2 But answer again
3. says something along the lines of this is when [ 3. BY THE WITNESS:
4 tell them where I put my wood. That's anothey 4 A. I believe that that phrase does -- it --
5 version of that same phrase, correct? 5 he straddles me from behind and takes over my
6 A. Yes. 6 swing is relating to my previous comments. It
7 Q. Okay. He straddles me from behind and 7 does not absolve him of it.
8 takes over my swing. 8 BY MR. RUFF:
9 Did I read that correctly? 9 Q. No, that's not my question, ma'am.
10 A. Yes. 10 A. That's what you're leading to.
il Q. Allright. There's no indication in iH Q. The reason -- a reasonably objective way
12 this account of any inappropriate contact 12 of looking at what you wrote there does not
13 physically, correct? 13. indicate any offensive touching as far as your
14 A. [think that's what straddles implies. 14 diary indicates, true?
15 Q. Well, straddle would be the same thing ; 15 A. It's my diary. ] am documenting how I
16 Clint Hickman did, correct? 16 feel, and I am telling you that that's what those
17 A. No. 17 words mean.
18 Q. Okay. So he didn't straddle you to-- | 18 Q. Allright. Move to strike the answer as
19 how did he do it then? 19 not responsive.
20 A. Ina nonoffensive way. 20 You want the question read back?
21 Q. Okay. Allright. Well, my pointisis | 2] MR. SEDAEI: I think that was
22 ‘there's no indication in this account of any 22. responsive, so objecting --
23 offensive touching, correct? 23 MR. RUFF: But it's not responsive to
24 MR. SEDAEI: Objection, asked and 24 the question.
Page 303 Page 305
1 answered. 1 MR. SEDAEI: I'm sorry, if I may finish.
2 But answer it again if you have -- 2 MR. RUFF: Go ahead.
3. BY THE WITNESS: 3 MR. SEDAET: And so the extent that we
4 A. My reference in this in my journal is 4 can object to it being stricken, I'd like to --
5 what I previously said about the contact between 5 I'd like that to be on the record, too.
6 meand him. So maybe J used the same word for 6 MR. RUFF: Fine.
7 two different meanings. 7 MR. SEDAEI: J think she's answered that
8 BY MR. RUFF: 8 question more than once or twice, and you can't
9 Q. Kind of like the joke, correct? 9 keep asking questions until you get the answer
10 MR. SEDAEI: Objection, form. 10 you want.
11 But answer if you understand. 1 MR. RUFF: Well, it's called cross exam,
12. BY THE WITNESS: 12. and we know that she responded --
13 A. Not in the context that I was in, no. 13 MR. SEDAEI: I think it's shopping for
14. BY MR. RUFF: 14 an answer.
15 Q. The whole context relates to the 15 MR. RUFF: Let me finish. I didn't
16 comment. Can we agree on that? 16 interrupt you.
17 A. No. I told you already. Stop 17 MR. SEDAEI: Okay.
18 rephrasing stuff. 1 already told you. 18 MR. RUFF: We all know that there was a
19 Q. Allright. There's no indication of any 19 response, but it wasn't responsive to the
20 offensive touching in this account. Can we agree | 20 question. That's why I'm moving to strike it.
21 on that? 21 So let's have Suzanne read it back.
22 A. That's your interpretation. 22 (Whereupon, the question was read as
23 Q. Do you agree with that? 23 follows:
MR. SEDAEI: Objection, mischaracterizes | 24 Q. The reason -- a reasonably

NO
-&

 

 

 

77 (Pages 302 - 305)

Veritext Legal Solutions

www.veritext.com

888-391-3376
 

Page 308

 

 

 

 

Page 306
objective way of looking at what you 1 Q. And you made a donation to the event on
2 wrote there does not indicate any 2 page 2. It reflects that you want your donation
3 offensive touching as far as your diary 3. back, correct?
4 indicates, true?) 4 A. Yes.
5 BY THE WITNESS: 5 Q. So you made a donation of $50, and you
6 A. True. 6 wanted your $50 back, correct?
7 BY MR. RUFF: 7 A. Yes.
8 Q. Okay. If we can go to exhibit -- we 8 Q. Why did you want your $50 back?
9 have got this marked as 19. Maybe it's best to 9 A. Because I was very upset about what
10 just put random numbers on it. 10 happened and --
i] (Discussion off the record.) 1 Q. Understood. But what does that have to
12 (Document marked as Dziubla Deposition | 12 do with donation to the family?
13 Exhibit No. 41 for identification.) 13 A. It doesn't have anything to do with it
14. BY MR. RUFF: 14 honestly. I was just upset.
15 Q. Allright. On Exhibit 41, this is the 15 MR. RUFF: Exhibit -- what's the next
16 text exchange -- I think it's the same text 16 one.
17 exchange that counsel may have referred to. This | 17 MS. CRONIN: We are on 42.
18 just has the JCA number which they produced your | 18 (Discussion off the record.)
19 texts, JCA 173 through 183. Can we agree on 19 (Document marked as Dziubla Deposition
20 that? 20 Exhibit No. 42 for identification.)
21 A. Yes. 21 MR. SEDAEI: We only got one of these.
22 Q. Allright. This is Lauren Graczyk. Am 22 Do you have another one?
23 J saying that correctly or -- 23 MS. CRONIN: Yes, I do.
24 A. I think it's Graczyk. 24 MR. RUFF: Exhibit 42 is this?
Page 307 Page 309
1 Q. Graczyk. ! MS. CRONIN: Uh-huh.
2 A. C-Z is pronounced like C-H. 2 BY MR. RUFF:
3 Q. And Ms. Graczyk, was she at the event? 3 Q. Exhibit 42 is the text exchange with
4 A. No. That's why I was taking pictures. 4 Beata, and counsel already went through these. I
5 Q. Okay. And this is your texts to her 5 have some different questions on the same
6 beginning actually September 13th, but the one 6 document now marked 42. That's JCA 191 through
7 that relates to after the event is actually 7 205 -- 206, correct?
8 Tuesday, 10:37 a.m., on the front page. Can we 8 A. Yes.
9 agree that that's Tuesday, September 1] 8th, 2017, 9 Q. And this is an exchange with Beata,
10 the day after? 10. correct?
i A. The day after, T thought it was -- it's 11 A. Yes.
12 not the 19th. Or it's the day after, yes. 12 Q. And can we agree that there is no
13 Q. Okay. 13 indication of any offensive touching by
14 (Discussion off the record.) 14 Mr. Jacobsen in this exchange?
15 BY MR. RUFF: 15 MR. SEDAEI: Take your time and go
16 Q. Excuse me, the 19th, you're right. 16 through it.
17 Excuse me, Ms. Dziubla, the 19th. That would be | 17 (Discussion off the record.)
18 the day after, correct? 18 BY THE WITNESS:
19 A. Correct. 19 A. What was your question again?
20 Q. Can we agree that in this account here 20 MR. RUFF: Can you ask it again,
21 there's no indication of any offensive touching 21 Suzanne.
22 by Mr. Jacobsen regarding you in this text 22 (Whereupon, the question was read as
23. exchange? 23 follows:
24 A. Yes. 24 Q. And can we agree that there

 

78 (Pages 306 - 309)

Veritext Legal Solutions

www.veritext.com

888-391-3376
 

Page 310

Page 3]2

 

 

1 is no indication of any offensive 1 A. Oh, my gosh, okay.
2 touching by Mr. Jacobsen in this 2 Q. Okay. So where does it in your response
3 exchange?) 3. indicate any offensive touching?
4 BY THE WITNESS: 4 A. It does not say that.
5 A. Well, she says sorry for some blunt 5 Q. Okay. And not -- you never stated what
6 questions, but were you touched; and I answered, 6 part of his body was physically touching you,
7 yeah, he was showing me how to do a golf swing. 7 ~~ correct?
8 BY MR. RUFF: 8 A. [| -- again, I mean, just like with her
9 Q. Right. So my question stands. 9 and Lauren, it's not like I'm --
10 A. Right, I'm answering her question was 10 Q. This could be answered a simple yes or
11 oT-- 11 no. It's --
12 Q. There's no indication anywhere in this 12 A. It could be, but --
13. exchange of any offensive touching. Can we agree | 13 Q. -- across exam question.
14 — on that? 14 A. ITjust -- you're just picking words --
15 A. J'm purely talking to her because I 15 you're taking everything out of context, and it's
16 wasn't offended. It wasn't, like, hey, check 16 frustrating me and it's late in the day. So this
17 __ this out, I got groped by this guy and it was 17 is the response I'm giving you.
18 awesome. Want to share with me. I mean, she’s 18 Q. Let's just go with my question. Okay.
19 asking me from a position of a police officer. 19 Can we have the question back,
20 The only reason why -- I mean, that's what she 20 Suzanne,
21 meant by that is that it's offensive, were you 21 (Whereupon, the question was read as
22 touched. 22 follows:
23. BY MR. RUFF: 23 Q. You never stated what part
24 Q. No, no, you're misunderstanding me. She | 24 of his body was physically touching
Page 311 Page 313
1 asks you were you touched, but there's no 1 you, correct?)
2 indication of any response from you indicating) 2 BY MR. RUFF:
3 that there was anything offensive about the 3 Q. Answer.
4 touching. Can we agree on that? Because the} 4 A. Correct.
5 first thing you refer to is the comment. 5 Q. Allright. And you've never described
6 A. Idon't agree with you again. 6 any type of physical -- what body part or
7 Q. Allright. Just tell me where it 7 anything Mr. Jacobsen touched, any body part from
8 describes any offensive touching? 8 you, correct?
9 A. It's in the context of our conversation. | 9 A. Correct.
10 Q. Allright. Just tell me what language | 10 Q. But what you did mention after his --
11 you're referring to that suggests anything that | 11 the question by Beata regarding touching is the
12 there was offensive touching? 12 comment, correct?
13 A. Her question -- context of her question | 13 A. Not correct.
14 _ is asking if you were touched. That is at -- 14 Q. Yeah, he was showing me how to doa golf
15. touched offensively, inappropriately, against | 15 swing and announced to everyone this is when it
16 your will. That is her question, and I'm 16 is -- when -- this is the time when he shows them
17 answering her question with yes. 17 where his wood is. That's the comment, correct?
18 Q. Well, I don't see that anywhere, so why/ 18 A. Right. But in response to her
19 do you say -- 19 question --
20 A. It's on the first page. 20 Q. Right, that's my whole point. In
21 Q. Right. It says -- 21. response to the question regarding touching, you
22 A. What do you think the question means?} 22 _ refer to the comment, true?
23. That's what it means. 23 A. False. T answered her question. I said
24 24 ‘yes, yes.

 

Q. I'm reading the words, Ms. Dziubla.

 

 

79 (Pages 310 - 313)

Veritext Legal Solutions

www.veritext.com

888-391-3376
 

Page 314

Page 316

 

 

 

 

1 Q. And then immediately refer to the 1 (Whereupon, the question was read

2 comment, correct? 2 as follows:

3 A. Correct. 3 Q. Okay. And, again, in this

4 Q. That's all. 4 contemporaneous document, there was

5 All right. We'll change. We got to 5 no indication of any offensive

6 change. 6 touching by Mr. Jacobsen. Can we agree

7 THE VIDEOGRAPHER: We are going off the 7 on that?)

8 record at 5:15 p.m. This is the end of media 8 BY THE WITNESS:

9 set 4. 9 A. I don't agree to that.
10 (A short recess was taken.) 10 BY MR. RUFF:
{1 THE VIDEOGRAPHER: We are back on the 1h Q. Okay. What page are you referring to?
12 record at 5:40 p.m. This is media set 5. 12 A. I'm referring to 796 and --
13 MS. CRONIN: Got it. 13 Q. Anything else other than 796?
14 (Document marked as Dziubla Deposition 14 A. Well, 796 and it continues on 797 at the
15 Exhibit No. 43 for identification.) 15 top.
16 BY MR. RUFF: 16 Q. Okay. 796, 797. Tell me where this
17 Q. The last text message sequence is 17 _ refers to specific reference regarding offensive
18 with -- I don’t know where I put my -- is with 18 touching?
19 Rachael, Exhibit 43, correct? 19 A. Yeah, he gave me a, air quotes, lesson
20 A. Yes. 20 in golf and told everyone where he was going to
2] Q. Ms. Dziubla; is that correct? 21 put his wood.
22 A. Yes, that's correct. 22 Q. Right. Where does it refer -- I'm not
23 Q. Okay. And, again, in this 23 talking about the comment. I'm talking about
24 contemporaneous document, there was no indication 24 offensive touching.

Page 315 Page 317

1 of any offensive touching by Mr. Jacobsen. Can ] A. That's what lesson is in quotes, the

2 we agree on that? 2 context.

3 MR. SEDAEI: Take your time, go through 3 Q. Oh, so it's the word lesson?

4 the whole thing before you answer. 4 A. Well, it's the context of my messages.

5 MR. RUFF: Oh, here, it is. It’s all my 5 I mean, you can't take --

6 fault. 6 Q. So--

7 BY MR. RUFF: 7 A. I'm telling her that I was offensively

8 Q. While you're looking, Ms. Dziubla, the 8 touched.

9 exhibit encompasses, for the record, JCA 785 9 Q. By putting lesson in quote?

10 through JCA 825. 10 A. Yes.

1] A. Yes. 11 Q. Okay. Nowhere do you refer to any body
12 (Discussion off the record.) 12 parts, touching any body parts, or how he touched
13. BY MR. RUFF: 13 you. Can we agree on that?

14 Q. Are you going to be a while? 14 A. Yes.
15 A. Yeah, slow reader. 15 Q. Okay. And in that same quote, you refer
16 MR. RUFF: Okay. Well, let's go off the 16 to the -- what you interpreted to be and you

17 record. 17 alone interpreted to be an offensive comment,
18 THE VIDEOGRAPHER: Off the record at 18 correct?
19 5:44 p.m. 19 A. That is the comment I heard, correct.
20 (Discussion off the record.) 20 MR. RUFF: All right. Exhibit 40 --
2] THE VIDEOGRAPHER: Back on the record at 21 what is it?
22 5:48 p.m. 22 MS. CRONIN: 44.
23 MR. RUFF: Suzanne, do you mind reading 23 MR. RUFF: -- 4.

it back. '

24

N
(>

J}

80 (Pages 314 - 317)

Veritext Legal Solutions

www.veritext.com

888-391-3376
 

Page 318

 

Page 320
1 (Document marked as Dziubla Deposition} 1 5:54 p.m.
2 Exhibit No. 44 for identification.) 2 BY MR. RUFF:
3. BY MR. RUFF: 3 Q. Who is Agada, A-g-a-d-a?
4 Q. While we're getting the exhibit passed, 4 A. I don't know.
5 you talked about an incident involving a coworker | 5 Q. Is that your counselor?
6 where you -- it's referred to in the note of your 6 A. No, I don't know.
7 psychologist regarding a contact with a coworker 7 Q. Okay. If it's represent -- this was
8 where apparently -- and this was discovered in 8 produced to us as representation --
9 questioning by counsel, about how a person came 9 A. Oh, it says up here that was her last
10 towards you or came at you at work; is that 10 name. I didn't know that was her last name.
11 correct? 1] Q. Okay. So you do know who this is?
12 A. Yes. 12 A. Yes.
13 Q. And what is that gentleman's name? 13 Q. Who is Ms. Agada?
14 A. J believe he's re -- you're referring to 14 A. Latavia was my Talk Space counselor.
15 Sam. 15 Q. Okay. And this is a recitation, it says
16 Q. What is that gentleman's full name? 16 approximately a year ago. When did the incident
17 A. IT want to say Lerner is his last name. 17. occur with Sam from Talent Hitch?
18 I'm not sure. 18 A. I don't recall.
19 Q. L-e-r-n-e-r? 19 Q. What year?
20 A. Sure, yeah. 20 A. Thonestly don't recall.
21 Q. Okay. And he was at Talent Hitch? 21 Q. You were there five months. Do we need
22 A. Correct. 22 to go through --
23 Q. Is he still there? 23 A. Imean, I worked for several months from
24 A. I have no idea. 24 home. I don’t recall.
Page 319 Page 32]
1 Q. The last time you knew of him was at 1 Q. Well, this wouldn't have occurred at
2 ‘Talent Hitch? 2 home. This would have occurred at the --
3 A. Yeah, that's the last I recall, I know 3 A. I could have been in the office at that
4  ofhis last employment, yes. 4 time. I mean, I came in for meetings. I could
5 Q. And then you swore at him and he -- or 5 have been there that day.
6 he swore at you and then you swore at him, 6 Q. Okay.
7 ~~ correct? 7 A. But I was working from home after the
8 A. I did not swear at him. 8 incident for sure.
9 Q. Do I need to get the exact language out? 9 Q. And you have no idea of the day?
10 In your own words, I told him to fuck off? 10 A. I don't, I'm sorry, I don't.
i] A. No, he said to go fuck yourself and 1] Q. So it would have been after you left in
12 chased me down the hall. I never said anything 12. October --
13. tohim. I retreated as far as J could. 13 A. So between October and March.
14 Q. So you don't agree that you swore back? 14 (Reporter interrupted.)
15 A. I did not. 15 MR. BOYLE: Can we go off the record.
16 Q. I'm sorry? 16 MR. RUFF: Yeah.
17 A. | did not. 17 THE VIDEOGRAPHER: Off the record at
18 (Discussion off the record.) 18 5:56 p.m.
19 MR. RUFF: Go off the record. 19 (Discussion off the record.)
20 THE VIDEOGRAPHER: Off the record at 20 (Document marked as Dziubla Deposition
21 5:52 p.m. 2] Exhibit No. 46 for identification.)
22 (Document marked as Dziubla Deposition 22 THE VIDEOGRAPHER: Back on the record at
23 Exhibit No. 45 for identification.) 23 5:57 p.m.
24 THE VIDEOGRAPHER: Back on the record at 24

 

 

 

 

81 (Pages 318 - 321)

Veritext Legal Solutions

www.veritext.com

888-391-3376
 

 

 

 

 

Page 322 Page 324
1 BY MR. RUFF: 1 when he came at me. And I was just, like, what
2 Q. Exhibit 46, these are documents produced 2 the fuck is going on, and IJ just wanted to get
3. by you. Exhibit 46 goes from 1818 to 1884. Can 3. away from him as soon as possible.
4 we agree on that? 4 Q. And he came at you?
5 A. Yes. 5 A. He physically charged at me. Like, we
6 Q. Okay. If you look at 1827, February 7, 6 had a portion of the office blocked off for the
7 6:17 p.m. This is a Talk Space discussion with 7 owner's dog. And I, like, kept going, opened the
8  Latavia, correct? 8 door and got into the other part; and I was,
9 A. Yes. 9 like -- and then J finally told him, I'm, like,
10 Q. And her last name is Agada, correct? 10 ‘I'm going to call the police if you don't, like,
1] A. That's what it says. 11 fricken get away from me.
12 Q. If we go to the February 7th, 6:17, 12 Q. So he physically charged you, correct?
13. about the fifth line down, THI, do you see that? 13 A. Yes.
14 A. Yes. 14 Q. And he used pretty harsh words, correct?
15 Q. Has been open for just a little over two 15 A. Yes.
16 years, and just yesterday, that would be 16 Q. And you were upset, correct?
17. February 6th, a coworker and I (we are all 17 A. Yes.
18 independent contractors) tried to address "my 18 Q. Why didn't you sue him?
19 attitude" with him. J explained to him that it 19 A. What -- it was an altercation at work.
20 was a misunderstanding (oye I hate tying all this | 20 Like I said, I've been in the industry for a
21 stuff out - I'm scared I'm going to leave 21 really long time. Every little thing that hap --
22 something out) but in a nutshell, J told him J 22 you think if I -- everything little thing that
23 wasn't about to fight at work and said let's 23 happened or every little calendar I saw with a
24 chalk it up to a misunderstanding; and as I 24 half dressed woman, if J -- I mean, that's not
Page 323 Page 325
! walked out of the meeting room, meeting is 1 my --I don't just go around suing people.
2 misspelled, he told me to go fuck myself, and I 2 Q. You gota pretty tough shell, right?
3 said -- and I was a piece ofa sheet. I 3 A. have a high threshold.
4 responded with grow the fuck up. 4 Q. Allright. Let's go to Exhibit 46.
5 Did I read that correctly? 5 (Discussion off the record.)
6 A. You read it correctly. 6 MS. CRONIN: Let's go off the record.
7 Q. Okay. So that was your response to a 7 THE VIDEOGRAPHER: Off the record at
8 coworker on February 7th, 2018, correct? 8 6:02 p.m.
9 A. Correct. 9 (Discussion off the record.)
10 Q. What was the misunderstanding about? 10 THE VIDEOGRAPHER: Back on the record at
lt A. Basically | was brought on the team as 11 6:03 p.m.
12 an expert of the industry, and I was told that at 12. BY MR. RUFF:
13 any time that I -- if ] needed to coach somebody 13 Q. So this is an email from you, at the
14 on something that I could. And I addressed it 14 top, 9/27/7 -- 2017 at 10:5] a.m.?
15 with him in front of a coworker, and he didn't 15 MR. SEDAEI: For the record, we're
16 like it and he said let's talk about it one on 16 looking at Exhibit 44.
17 one; and I said, okay, let's go into a private 17 BY MR. RUFF:
18 room and talk about it. And so we went to go 18 Q. Is that correct?
19 talk about it, and I said, you know, honestly I 19 A. Exhibit 44, yes.
20 don't agree. I was very calm. I said, I don't 20 Q. Okay. And it's from you to Michael
21 agree with, you know, where this is going. I'm, 21 Power, correct?
22 like, let's chalk it up to misunderstanding and 22 A. Yes.
23 Jet's get on with our day, man. And as I went up 23 Q. I'm going to the end of the second line,
24 ‘to leave, | tried to leave peacefully, and that's 24 you guys took care of. Do you see that?

 

82 (Pages 322 - 325)

Veritext Legal Solutions
www.veritext.com 888-391-3376
 

 

 

Page 326 Page 328
] A. Yes. 1 BY THE WITNESS:
2 Q. You guys took care of McGuire, you'll 2 A. No.
3. take care of Mott -- 3. BY MR. RUFF:
4 A. Oh, Mott. 4 Q. You were willing to sue Mr. Jacobsen
5 Q.  -- too, now that he's out, but when it 5 because of his status, true?
6 comes to me and being what I've been through at a 6 A. No.
7 WORK FUNCTION, the best you can do is put me in a 7 Q. You were willing to sue Mr. Jacobsen
8 defensive position with no opportunity to recover 8 because he was potentially an easy target,
9 from this. 9 correct?
10 Did | read that correctly? 10 A. No.
iH A. Yes. 1] Q. You were willing to sue Mr. Jacobsen,
12 Q. So you looked at the opportunity to 12 because once you say something against a
13 recover against JCA and Mr. Jacobsen as an 13 celebrity, it must be true, true?
14 opportunity? 14 A. No.
15 A. Like, in terms of -- 15 Q. You were willing to sue Mr. Jacobsen,
16 Q. Like an opportunity, just what the 16 because you had an opportunity to recover;
17 question says. 17. whereas you didn't have that same opportunity
18 A. Again, | don't understand. 18 against Sam Lerner, correct?
19 Q. Your words, ma'am. You don't understand 19 A. 1 don't understand the question.
20 your words? 20 Q. The jury will.
21 A. Please don't talk to me that way. 2] You're willing to sue over a comment
22 Q. What? 22 when apparently you portray yourself as thick
23 A. The way you're taking to me. Like I'm 23 skinned; but when somebody physically charges you
24 -- your idea of the opportunity -- no opportunity 24 and swears at you, you don't sue, correct?
Page 327 Page 329
1 to recover in terms of, like, time off and 1 MR. SEDAEI: Objection, form.
2 figuring out what I'm going to do. I just 2 But answer if you understand.
3. thought that he would be more empathetic to what | 3. BY THE WITNESS:
4 happened instead of putting me on the defensive. 4 A. You need to put yourself in my position.
5 Q. Move to strike -- 5 Thad just gotten out of a really tough situation
6 A. That's what I meant. 6 atJCA. I'mat anew company trying to figure
7 Q. -- the answer as nonresponsive. 7 shit out where I'm working on commission only,
8 Do you know what the question is or 8 and somebody charges at me. If I can prevent
9 do you want it reread? 9 something from happening from it getting to a
10 A. I don't know how many times -- 10 litigation like this, I'm going to do it. And I
11 Q. Do you want to know -- do you know what | 11 asked him for help, and what I got was, okay, why
12 the question is? 12. don't you work from home.
13 A. I don't obviously. 13 Q. What opportunity did you give
14 Q. Okay. 14. Mr. Jacobsen before you sued him?
15 A. Let's hear it again. 15 MR. SEDAEI: Objection, form.
16 MR. RUFF: Suzanne, can we have the 16 But answer if you understand the
17 question. 17 question.
18 BY MR. RUFF: 18 BY THE WITNESS:
19 Q. It's a yes-or-no answer. 19 A. I don't understand the question.
20 (Whereupon, the question was read as 20 BY MR. RUFF:
21 follows: 21 Q. The jury will. Thank you very much.
22 Q. So you looked at the 22 Exhibit --
23 opportunity to recover against JCA 23 MS. CRONIN: Go ahead, 46, right?
24 and Mr. Jacobsen as an opportunity?) 24 MR. RUFF: -- 46.

 

 

83 (Pages 326 - 329)

Veritext Legal Solutions

www.veritext.com

888-391-3376

 
 

 

Page 330 Page 332
] (Document marked as Dziubla Deposition | 1 MR. RUFF: And we are off the record.
2 Exhibit No. 47 for identification.) 2 MS. CRONIN: We're done. We're off the
3. BY MR. RUFF: 3 record,
4 Q. Who is this photo taken by? 4 THE VIDEOGRAPHER: This marks the end of
5 A. I don't know. 5 media set 5 and the end of this deposition at
6 Q. It was taken after the alleged incident 6 6:18 p.m.
7 between you and Mr. Jacobsen, true? 7 THE REPORTER: Do you want a copy of the
8 A. Yes. 8 transcript?
9 Q. Is that you in the photo? 9 MR. SEDAEI: Yeah, PDF.
10 A. Yes. 10 (Whereupon, the deposition was
1] Q. Is that Mr. Jacobsen in the photo? 1 adjourned at 6:18)
12 A. Yes. 12 (Signature was reserved.)
13 Q. Have you ever written or said anything 13
14 publicly regarding Mr. Jacobsen? 14
15 A. Not that I recall. 15
16 Q. Has your attorney? 16
17 A. I don't know what he writes. 17
18 MR. SEDAEI: Objection, foundation. 18
19 But answer if you understand. 19
20 BY MR. RUFF: 20
21 Q. Has your attorney ever posted anything 21
22 about Mr. Jacobsen publicly? 22
23 A. J don't -- not that I know of. 23
24 Q. Has he posted anything about the 24
Page 331 Page 333
1 incident occurring on September 18th, 2017? 1 STATE OF ILLINOIS )
2 MR. SEDAEI: Objection, foundation. ) SS:
3 But answer if you know. 2 COUNTY OF COOK )
4 BY THE WITNESS: 3 I, Suzanne Burke, Iinois CSR
5 A. I don't know. 4 No. 084-002573, do hereby certify that ROWENA
6 MR. RUFF: Allright. T have damage 5  DZIUBLA was duly sworn to testify the whole
; 6 truth, and that the foregoing deposition was
7 questions. ; ; 7 recorded stenographically by me and was reduced
8 Anything else for right now? 8 to typewriting by me, and that the said
9 Anything else for right now? 9 deposition constitutes a true record of the
10 I have damage questions which I will 10 testimony given by said witness.
1] reserve. 1] I further certify that the
12 Pass the baton unless we're going to 12 reading and signing of said deposition was not
13. move to another day. 13. waived by the witness and her attorney.
14 MR. BOYLE: You want to just -- 14 I further certify that I am not
15 MR. SEDAEI: Okay. So are you done? 15 arelative or employee or attorney or counsel of
16 Can we go off the record. 16 any of the parties, ora relative or employee of
7 THE VIDEOGRAPHER: Off the record at 17 such attorney or counsel, or financially
18 6:09 p.m. 18 interested directly or indirectly in this action.
19 IN WITNESS WHEREOF, I have
19 (A short recess was taken.) 20 hereunto set my hand and affixed my seal of
20 THE VIDEOGRAPHER: We are back on the 21 office et Chinnes Winnie 444 of June, A.D.,
21 record at 6:18 p.m. 22 2019. J |
22 MS. CRONIN: The last exhibit was 23 pent Buh L.
23 incorrectly marked as Exhibit 46. The photograph Certified Shorthand Keporter
24 24

should be marked as Exhibit 47.

 

 

 

 

84 (Pages 330 - 333)

Veritext Legal Solutions

www.veritext.com

888-391-3376
 

Page 334
Veritext Legal Solutions
1100 Superior Ave

Page 336
DEPOSITION REVIEW
CERTIFICATION OF WITNESS

 

 

 

 

2 Suite 1820 2
Cleveland, Ohio 44114 ASSIGNMENT REFERENCE NO: 3405962
3 Phone: 216-523-1313 3 CASE NAME: Dziubla, Rowena v. LC. Anderson, Inc., et al.
4 DATE OF DEPOSITION: 6/20/2019
4 WITNESS’ NAME: Rowena Dziubla
June 24, 2019 5 In accordance with the Rules of Civil
5 . Procedure, J have read the entire transeript of
To. Sam Sedaei, Esq. 6 my testimony or it has been read to me,
6 7 have listed my changes on the attached
Case Name: Dziubla, Rowena v. J.C. Anderson, Inc., et al. Errata Shect, listing page and line numbers as
7 8 well as the reason(s) for the change(s).
Veritext Reference Number: 3405962 9 request that these changes be entered
8 as part of the record of my testimony.
Witmess: Rowena Dziubla Deposition Date: 6/20/2019 10
9 Ihave exceuted the Errata Shect, as well
10 Dear Sir/Madam: J} as this Certificate, and request and authorize
i that both be appended to the transcript of my
Enclosed please find a deposition transcript. Please have the witness 5 testimony and be incorporated therein.
2 . . . Date Rowena Dziubla
review the transcript and note any changes or corrections on the 14
43 Sworn to and subscribed before me, a
included errata sheet, indicating the page, line number, change, and 15 Notary Public in and for the State and County,
14 the referenced witness did personally appear
the reason for the change. Have the witness’ signature notarized and 16 and acknowledge that:
iS i7 They have read the transcript:
forward the completed page(s) back to us at the Production address They have listed all of their corrections
16 shown 18 in the appended Errata Sheet:
17 above, or emai] to production-midwest@veritext.com. They signed the foregoing Sworn
18 19 Statement; and
if the errata is not returned within thirty days of your receipt of Their execution of this Statement is of
20 their free act and decd.
19 21 have affixed my name and official seal
this letter, the reading and signing will be deemed waived. 2 this day of
S lay 0
20 23 _
21 Sincerely,
22 Production Department 24
PO
24 NO NOTARY REQUIRED IN CA 25 Commission Expiration Date
Page 335 Page 337
1 DEPOSITION REVIEW 1 ERRATA SHEET
CERTIFICATION OF WITNESS
2 VERITEXT LEGAL SOLUTIONS MIDWEST
ASSIGNMENT REFERENCE NO; 3405962 2 ASSIGNMENT NO: 3405962
3 CASE NAME: Dziubla, Rowena v. J.C. Anderson, Inc. > 7 os
DATE OF DEPOSITION: 6/20/2019 3 PAGE/LINE(S) / CHANGE /REASON
4 WITNESS' NAME: Rowena Dziubla 4
5 In accordance with the Rules of Civil 5
Procedure, I have read the entire transcript of
6 my testimony or it has been read to me. 6
7 1 have made no changes to the testimony 7
as transcribed by the court reporter. g
8
9
9 Date Rowena Dziubla 10
10 Sworn to and subscribed before me, a li
Notary Public in and for the State and County,
1] the referenced witness did personally appear 12
and acknowledge that: 13
12
They have read the transcript; 14
13 They signed the foregoing Sworn 15
Statement; and 16
14 Their execution of this Statement is of
their free act and deed. 7
15 18
Thave affixed my name and official seal 19
16
this | day of 2200
M7 20 Date Rowena Dziubla
18 Notary Public 21 SUBSCRIBED AND SWORN TO BEFORE ME THIS
19 _ 22 DAY OF » 20
Commission Expiration Date 23
20
21 Notary Public
22 24
23
24
25 25 Commission Expiration Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

85 (Pages 334 - 337)

Veritext Legal Solutions

www.veritext.com

888-391-3376
